Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDMENT TO THE SIXTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

This FIFTH AMENDMENT TO THE SIXTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of April 3rd, 2019, is entered into by
and among the following parties:

 

  (i)

P&L RECEIVABLES COMPANY, LLC, a Delaware limited liability company, as Seller;

 

  (ii)

PEABODY ENERGY CORPORATION, a Delaware corporation (“Peabody”), as Servicer;

 

  (iii)

REGIONS BANK (“Regions”); and

 

  (iv)

PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrator (the “Administrator”),
and as the sole Purchaser Agent, Committed Purchaser, LC Bank and LC Participant
on the date hereof.

BACKGROUND

A. The parties hereto are parties to that certain Sixth Amended and Restated
Receivables Purchase Agreement, dated as of April 3, 2017 (as amended, amended
and restated, supplemented or otherwise modified through the date hereof, the
“Agreement”).

B. Concurrently herewith, the parties hereto are entering into that certain
Amended and Restated Fee Letter (the “A&R Fee Letter”).

C. The parties hereto desire to amend the Agreement on the terms and subject to
the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including, without limitation, capitalized terms used in the above
preamble and background section) have the respective meanings set forth in the
Agreement (as amended hereby).

SECTION 2. Amendments to the Agreement.

(a) The Agreement is hereby amended to reflect the marked changes shown on
Exhibit A to this Amendment.

(b) Schedule I to the Agreement is hereby replaced in its entirety with Schedule
I attached hereto.



--------------------------------------------------------------------------------

SECTION 3. Credit Insurance. The Administrator and each Purchaser each approve
the Seller’s entry into a Credit Insurance Policy in the form attached hereto as
Exhibit B (with such modifications as the Administrator may approve in writing)
and, from and after its effective date, such Credit Insurance Policy shall be
the Great American Insurance Policy referenced in the Agreement.

SECTION 4. Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants to the Administrator, the Purchaser Agents and
the Purchasers as follows:

(a) the execution and delivery by such Person of this Amendment, and the
performance of its obligations under this Amendment, the Agreement (as amended
hereby) and the other Transaction Documents (as defined in the Agreement) to
which it is a party are within its organizational powers and have been duly
authorized by all necessary action on its part, and this Amendment, the
Agreement (as amended hereby) and the other Transaction Documents to which it is
a party are its valid and legally binding obligations, enforceable in accordance
with its terms;

(b) the representations and warranties made by such Person in the Agreement (as
amended hereby) and each of the other Transaction Documents to which it is a
party are true and correct as of the date hereof (as the case may be), unless
stated to relate solely to an earlier date, in which case such representations
or warranties were true and correct as of such earlier date); and

(c) no event has occurred and is continuing, or would result from this
Amendment, that constitutes a Termination Event or an Unmatured Termination
Event.

SECTION 5. Effect of Amendment. All provisions of the Agreement, as expressly
amended and modified by this Amendment, shall remain in full force and effect.
After this Amendment becomes effective, all references in the Agreement (or in
any other Transaction Document) to “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.

SECTION 6. Conditions to Effectiveness. The effectiveness of the Amendment is
subject to the condition precedent that (a) the Administrator shall have
received on or before the date hereof, duly executed counterparts of this
Amendment and the A&R Fee Letter, each in form and substance reasonably
satisfactory to the Administrator and (b) all fees and expenses payable by the
Seller on the date hereof to the Administrator and each Purchaser have been paid
in full in accordance with the terms of the Transaction Documents.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

2



--------------------------------------------------------------------------------

SECTION 8. Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.

SECTION 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (including for such
purposes Sections 5-1401 and 5-1402 of the General Obligations Law of the State
of New York).

SECTION 10. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.

[SIGNATURE PAGES FOLLOW.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

THE SELLER:

P&L RECEIVABLES COMPANY, LLC,

as Seller

By:  

/s/ James A. Tichenor

Name: James A. Tichenor Title: Vice President & Treasurer THE SERVICER: PEABODY
ENERGY CORPORATION, as Servicer and Performance Guarantor By:  

/s/ Robert F. Bruer

  Name: Robert F. Bruer   Title: Vice President

5th Amendment to 6th Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

PNC’S PURCHASER GROUP: PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for
its Purchaser Group and as Committed Purchaser By:  

/s/ Michael Brown

Name:   Michael Brown Title:   Senior Vice President

5th Amendment to 6th Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

REGIONS’ PURCHASER GROUP:

REGIONS BANK,

as Purchaser Agent for its Purchaser Group and as Committed Purchaser

By:  

/s/ Mark A. Kassis

Name:   Mark A. Kassis Title:   Managing Director

5th Amendment to 6th Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as an LC Participant for its Purchaser Group and as the LC Bank

By:  

/s/ Michael Brown

Name:   Michael Brown Title:   Senior Vice President

5th Amendment to 6th Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

THE ADMINISTRATOR:

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:  

/s/ Michael Brown

Name:   Michael Brown Title:   Senior Vice President

5th Amendment to 6th Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

MARKED PAGES

[attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit A to Amendment No. 45

Conformed Copy through Amendment No.45

SIXTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

DATED AS OF APRIL 3, 2017

BY AND AMONG

P&L RECEIVABLES COMPANY, LLC,

as Seller,

PEABODY ENERGY CORPORATION,

as initial Servicer,

PEABODY ARCLAR MINING, LLC,

PEABODY MIDWEST MINING, LLC,

TWENTYMILE COAL, LLC,

PEABODY CABALLO MINING, LLC,

COALSALES II, LLC,

PEABODY WESTERN COAL COMPANY,

PEABODY POWDER RIVER MINING, LLC,

PEABODY HOLDING COMPANY, LLC,

PEABODY BEAR RUN MINING, LLC,

PEABODY WILD BOAR MINING, LLC,

PEABODY GATEWAY NORTH MINING, LLC,

PEABODY COALTRADE, LLC,

PEABODY COALSALES, LLC,

PEABODY SOUTHEAST MINING, LLC,

PEABODY COALSALES PACIFIC PTY LTD,

PEABODY COPPABELLA PTY LTD,

MILLENNIUM COAL PTY LTD,

WAMBO COAL PTY LTD,

WILPINJONG COAL PTY LTD and

PEABODY (BOWEN) PTY LTD,

as Sub-Servicers,

THE VARIOUS CONDUIT PURCHASERS FROM TIME TO TIME PARTY HERETO,

THE VARIOUS COMMITTED PURCHASERS FROM TIME TO TIME PARTY HERETO,

THE VARIOUS PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,

THE VARIOUS LC PARTICIPANTS FROM TIME TO TIME PARTY HERETO,

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrator and as LC Bank



--------------------------------------------------------------------------------

ARTICLE I. AMOUNTS AND TERMS OF THE INVESTMENTS

  

Section 1.1

  Investment Facility      2  

Section 1.2

  Making Investments; Initial Investment; Joinders; Related Agreements      4  

Section 1.3

  Transfer of Receivables and Other Purchased Assets      5  

Section 1.4

  Terms and Conditions for Sale, Assignment and Transfer      5  

Section 1.5

  Purchased Assets Coverage Percentage Computation      8  

Section 1.6

  Settlement Procedures      9  

Section 1.7

  Fees      14  

Section 1.8

  Payments and Computations, Etc.      14  

Section 1.9

  Increased Costs      15  

Section 1.10

  Requirements of Law      17  

Section 1.11

  Inability to Determine Euro-Rate      18  

Section 1.12

  Extension of the Facility Termination Date      18  

Section 1.13

  Letters of Credit      19  

Section 1.14

  Issuance of Letters of Credit      19  

Section 1.15

  Requirements For Issuance of Letters of Credit      21  

Section 1.16

  Disbursements, Reimbursement      21  

Section 1.17

  Repayment of Participation Advances      22  

Section 1.18

  Documentation      23  

Section 1.19

  Determination to Honor Drawing Request      23  

Section 1.20

  Nature of Participation and Reimbursement Obligations      24  

Section 1.21

  Indemnity      25  

Section 1.22

  Liability for Acts and Omissions      26  

Section 1.23

  LC Collateral Accounts      27  



--------------------------------------------------------------------------------

ARTICLE II. REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

  

Section 2.1

  Representations and Warranties; Covenants      29  

Section 2.2

  Termination Events      29  

ARTICLE III. INDEMNIFICATION

  

Section 3.1

  Indemnities by the Seller      30  

Section 3.2

  Indemnities by the Servicer      31  

ARTICLE IV. ADMINISTRATION AND COLLECTIONS

  

Section 4.1

  Appointment of the Servicer      32  

Section 4.2

  Duties of the Servicer      33  

Section 4.3

  Lock-Box Arrangements      34  

Section 4.4

  Enforcement Rights      35  

Section 4.5

  Responsibilities of the Seller      36  

Section 4.6

  Servicing Fee      37  

Section 4.7

  Agents      37  

ARTICLE V. MISCELLANEOUS

  

Section 5.1

  Amendments, Etc.      44  

Section 5.2

  Notices, Etc.      45  

Section 5.3

  Successors and Assigns; Assignability; Participations      45  

Section 5.4

  Costs, Expenses and Taxes      48  

Section 5.5

  No Proceedings; Limitation on Payments      52  

Section 5.6

  Confidentiality      53  

Section 5.7

  GOVERNING LAW AND JURISDICTION      53  

Section 5.8

  Execution in Counterparts      54  

Section 5.9

  Survival of Termination; Non-Waiver      54  

Section 5.10

  WAIVER OF JURY TRIAL      54  

Section 5.11

  Entire Agreement      55  

Section 5.12

  Headings      55  



--------------------------------------------------------------------------------

Section 5.13

  Sharing of Recoveries      55  

Section 5.14

  Purchaser Groups’ Liabilities      55  

Section 5.15

  Right of Setoff      55  

Section 5.16

  USA Patriot Act      56  

Section 5.17

  Severability      56  

Section 5.18

  Mutual Negotiations      56  

Section 5.19

  Currency      56  

Section 5.20

  Currency Equivalence      57  

Section 5.21

  Post-Closing Covenant.      57  



--------------------------------------------------------------------------------

EXHIBIT I    DEFINITIONS EXHIBIT II    CONDITIONS PRECEDENT EXHIBIT III   
REPRESENTATIONS AND WARRANTIES EXHIBIT IV    COVENANTS EXHIBIT V    TERMINATION
EVENTS SCHEDULE I    CREDIT AND COLLECTION POLICY SCHEDULE II    LOCK-BOX BANKS
AND LOCK-BOX ACCOUNTS SCHEDULE III    TRADE NAMES SCHEDULE IV    OFFICE
LOCATIONS SCHEDULE V    GROUP COMMITMENTS SCHEDULE VI    NOTICE ADDRESSES
SCHEDULE VII    SELLER ACCOUNT SCHEDULE VIII    CLOSING MEMORANDUM SCHEDULE IX
   APPROVED CONTRACTS SCHEDULE X    STANDARD AUSTRALIAN CONTRACTS ANNEX A   
FORM OF INFORMATION PACKAGE ANNEX B    FORM OF INVESTMENT NOTICE ANNEX C    FORM
OF PAYDOWN NOTICE ANNEX D    FORM OF COMPLIANCE CERTIFICATE ANNEX E    FORM OF
LETTER OF CREDIT APPLICATION ANNEX F    FORM OF ASSUMPTION AGREEMENT ANNEX G   
FORM OF TRANSFER SUPPLEMENT ANNEX H-1    FORM OF WEEKLY REPORT ANNEX H-2    FORM
OF DAILY REPORT



--------------------------------------------------------------------------------

This SIXTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of April 3, 2017, by and among P&L RECEIVABLES COMPANY, LLC, a
Delaware limited liability company, as seller (the “Seller”), PEABODY ENERGY
CORPORATION, a Delaware corporation (“Peabody”), as initial servicer (in such
capacity, collectively, together with its successors and permitted assigns in
such capacity, the “Servicer”), MILLENNIUM COAL PTY LTD, a proprietary company
organized under the laws of Australia, PEABODY COALSALES PACIFIC PTY LTD, a
proprietary company organized under the laws of Australia, WILPINJONG COAL PTY
LTD, a proprietary company organized under the laws of Australia, PEABODY
(BOWEN) PTY LTD, a proprietary company organized under the laws of Australia,
PEABODY COPPABELLA PTY LTD, a proprietary company organized under the laws of
Australia, METROPOLITAN COLLIERIES PTY LTD, a proprietary company organized
under the laws of Australia and WAMBO COAL PTY LTD, a proprietary company
organized under the laws of Australia (in its own right and not in any other
capacity, each an “Australian Sub-Servicer”), PEABODY ARCLAR MINING, LLC, an
Indiana limited liability company, PEABODY MIDWEST MINING, LLC, an Indiana
limited liability company, TWENTYMILE COAL, LLC, a Delaware limited liability
company, PEABODY CABALLO MINING, LLC, a Delaware limited liability company,
COALSALES II, LLC, a Delaware limited liability company, PEABODY WESTERN COAL
COMPANY, a Delaware corporation, PEABODY POWDER RIVER MINING, LLC, a Delaware
limited liability company, PEABODY HOLDING COMPANY, LLC, a Delaware limited
liability company, PEABODY COALTRADE, LLC, a Delaware limited liability company,
PEABODY COALSALES, LLC, a Delaware limited liability company, PEABODY GATEWAY
NORTH MINING, LLC, a Delaware limited liability company, PEABODY WILD BOAR
MINING, LLC, a Delaware limited liability company, PEABODY BEAR RUN MINING, LLC,
a Delaware limited liability company, PEABODY SOUTHEAST MINING, LLC, a Delaware
limited liability company, (each a “U.S. Sub-Servicer” and, together with each
Australian Sub-Servicer, collectively the “Sub-Servicers”), the various CONDUIT
PURCHASERS from time to time party hereto, the various COMMITTED PURCHASERS from
time to time party hereto, the various LC PARTICIPANTS from time to time party
hereto, the various PURCHASER AGENTS from time to time party hereto, and PNC
BANK, NATIONAL ASSOCIATION, a national banking association (“PNC”), as
administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”) and as issuer of Letters of Credit (in such
capacity, together with its successors and assigns in such capacity, the “LC
Bank”).

PRELIMINARY STATEMENTS. Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I. References in the Exhibits hereto to
the “Agreement” refer to this Agreement, as amended, supplemented or otherwise
modified from time to time.

The Seller desires to sell, transfer and assign receivables, and the Purchasers
desire to acquire such receivables from time to time on the terms and subject to
the conditions set forth herein.

 

1



--------------------------------------------------------------------------------

This Agreement amends and restates in its entirety, as of the Closing Date, the
Fifth Amended and Restated Receivables Purchase Agreement, dated as of March 25,
2016 (as amended, restated, supplemented or otherwise modified prior to the
Closing Date, the “Original Agreement”), among the Seller, the Servicer, the
U.S. Sub-Servicers, the various Purchasers and Purchaser Agents party thereto
and the Administrator. Notwithstanding the amendment and restatement of the
Original Agreement by this Agreement, (i) the Seller and Servicer shall continue
to be liable to the Administrator, the Purchasers and Purchaser Agents party to
the Original Agreement and any other Indemnified Party or Affected Person (as
such terms are defined in the Original Agreement) for fees and expenses which
are accrued and unpaid under the Original Agreement on the Closing Date
(collectively, the “Original Agreement Outstanding Amounts”) and all agreements
to indemnify such parties in connection with events or conditions arising or
existing prior to the effective date of this Agreement and (ii) the security
interest created under the Original Agreement shall remain in full force and
effect as security for such Original Agreement Outstanding Amounts until such
Original Agreement Outstanding Amounts shall have been paid in full. Upon the
effectiveness of this Agreement, each reference to the Original Agreement in any
other document, instrument or agreement shall mean and be a reference to this
Agreement. Nothing contained herein, unless expressly herein stated to the
contrary, is intended to amend, modify or otherwise affect any other instrument,
document or agreement executed and/or delivered in connection with the Original
Agreement. For the avoidance of doubt, all Capital, Discount, Letters of Credit,
Fees and all other amounts outstanding or owing by the Seller under the Original
Agreement remain outstanding or owing by the Seller (or the Servicer or U.S.
Sub-Servicers, as the case may be) hereunder.

In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:

ARTICLE I.

AMOUNTS AND TERMS OF THE INVESTMENTS

Section 1.1 Investment Facility.

 

  (a)

On the terms and subject to the conditions hereof, the Seller may, from time to
time before the Facility Termination Date, (i) request that the Purchasers
ratably make investments with regard to the Purchased Assets from time to time
from the date hereof to the Facility Termination Date in accordance with
Section 1.2. Each investment requested by the Seller pursuant to Section 1.2(a)
(each, an “Investment”) in the Purchased Assets shall be made ratably by the
respective Purchaser Groups, and each Purchaser Group’s ratable share of each
Investment shall be made and funded (x) if such Purchaser Group contains a
Conduit Purchaser and such Conduit Purchaser elects (in its sole discretion) to
make and fund such portion of such Investment, by such Conduit Purchaser, or
(y) if such Purchaser Group does not contain a Conduit Purchaser or if the
Conduit Purchaser in such Purchaser Group declines (in its sole discretion) to
make or fund such portion of such Investment, by the Committed Purchaser in such
Purchaser Group and (ii) request that the LC Bank issue or cause to issue
Letters of Credit. Subject to Section 1.6(b) concerning reinvestments, at no
time will a Conduit Purchaser have any

 

2



--------------------------------------------------------------------------------

  obligation to make an Investment. Each Committed Purchaser severally hereby
agrees, on the terms and subject to the conditions hereof, to make Investments
from time to time from the Closing Date to the Facility Termination Date, based
on the applicable Purchaser Group’s Percentage of each Investment requested
pursuant to Section 1.2(a) (and, in the case of each Committed Purchaser, its
Commitment Percentage of its Purchaser Group’s Percentage of such Investment)
and, on the terms of and subject to the conditions of this Agreement, the LC
Bank agrees to issue Letters of Credit in return for (and each LC Participant
hereby severally agrees to make participation advances in connection with any
draws under such Letters of Credit equal to such LC Participant’s Pro Rata Share
of such draws), the Purchased Assets from time to time from the Closing Date to
the Facility Termination Date; provided, that under no circumstances shall any
Purchaser make any Investment or issue any Letters of Credit hereunder, as
applicable, if, after giving effect to such Investment or issuance, the
(i) Group Capital of such Purchaser’s Purchaser Group would exceed (A) its
Purchaser Group’s Group Commitment (as the same may be reduced from time to time
pursuant to Section 1.1(c)) minus (B) the related LC Participant’s Pro Rata
Share of the Aggregate LC Participation Amount, (ii) the Aggregate Capital plus
the Aggregate LC Participation Amount would exceed the Purchase Limit, (iii) the
Aggregate LC Participation Amount would exceed the aggregate of the Commitments
of the LC Bank and the LC Participants or (iv) the Purchased Assets Coverage
Percentage would exceed 100%.

The Seller may, subject to the requirements and conditions set forth herein, use
the proceeds of any Investment or Reinvestment by the Purchasers hereunder, to
satisfy its Reimbursement Obligation to the LC Bank and the LC Participants
(ratably, based on the outstanding amounts funded by the LC Bank and each such
LC Participant) pursuant to Section 1.16 below.

 

  (b)

[Reserved].

 

  (c)

The Seller may, upon at least 30 days’ written notice to the Administrator,
irrevocably reduce the unused portion of the Purchase Limit in whole or in
part(but not below the amount that would cause the Aggregate Capital plus the
Aggregate LC Participation Amount to exceed the Purchase Limit or would cause
the Group Capital of any Purchaser Group to exceed its Group Commitment, in each
case, after giving effect to such reduction); provided, that each partial
reduction shall be in the amount of at least $5,000,000, or an integral multiple
of $1,000,000 in excess thereof, and that, unless terminated in whole, the
Purchase Limit shall in no event be reduced below $50,000,000. Each reduction in
the Commitments hereunder shall be made ratably among the Purchasers in
accordance with their respective Purchaser Group’s Percentages and their
respective Commitments. The Administrator shall promptly advise the Purchaser
Agents of any notice pursuant to this Section 1.1(c); it being understood that
(in addition to and without limiting any other requirements for termination,
prepayment and/or the funding of any LC Collateral Account hereunder) no such
reduction shall be effective unless and until (i) in the case of a reduction of
the Purchase Limit in whole to zero ($0), the amount on deposit in each LC
Collateral Account is at least equal to the then outstanding Aggregate LC
Participation Amount and (ii) in the case of a partial reduction, the amount on
deposit in each LC Collateral Account is at least equal to the difference
between the then outstanding Aggregate LC Participation Amount and the Purchase
Limit as so reduced by such partial reduction.

 

3



--------------------------------------------------------------------------------

In connection with any reduction of the Purchase Limit to zero ($0) pursuant to
this Section 1.1(c), the Seller may elect, upon ten (10) Business Days’ prior
written notice to the Administrator, each Purchaser Agent and each Purchaser, to
repurchase the Purchased Assets on the effective date of the termination of the
Purchase Limit designated pursuant to this Section 1.1(c) at a price equal to
the outstanding Aggregate Capital plus the Aggregate LC Participation Amount
plus all obligations and other amounts owing to the Administrator, each
Purchaser Agent, each Purchaser and the other Affected Persons as of the
effective date of such repurchase. Upon the prepayment in whole of the
outstanding Aggregate Capital and Aggregate LC Participation Amount in
accordance with this Section, (i) all right, title and interest of the
Administrator, the Purchaser Agents, the Purchasers and the other Affected
Persons in, to or under the Purchased Assets shall transfer to the Seller and
its successors and assigns, (ii) the right, title and interest of the
Administrator, the Purchaser Agents, the Purchasers and the other Affected
Persons in the Purchased Assets shall thereupon cease, terminate and become
void, (iii) the obligations of the Administrator, the Purchaser Agents and the
Purchasers to pay the unpaid Deferred Purchase Price shall terminate and shall
be deemed satisfied and discharged, in each case without any further action on
the part of any Person, (iv) all obligations under the Transaction Documents
shall terminate, except those obligations expressly stated to survive
termination and (v) each Purchaser’s Commitment shall be reduced to zero ($0).

Section 1.2 Making Investments; Initial Investment; Joinders; Related
Agreements.

 

  (a)

Each request for any Investment hereunder may be made on any day upon the
Seller’s irrevocable written notice in the form of Annex B (each, an “Investment
Notice”) delivered to the Administrator and each Purchaser Agent in accordance
with Section 5.2 (which notice must be received by the Administrator and each
Purchaser Agent before 11:00 a.m., New York City time) at least one Business Day
before the requested Investment Date, which notice shall specify: (A) the amount
requested to be paid to the Seller (such amount, which shall not be less than
$300,000 and shall be in integral multiples of $100,000), with respect to each
Purchaser Group, (B) the requested date of such Investment (which shall be a
Business Day) and (C) the pro forma calculation of the Purchased Assets Coverage
Percentage after giving effect to the increase in the Capital.

 

  (b)

On the date of each Investment hereunder, each applicable Purchaser (determined
in accordance with Section 1.1(a)) shall, upon satisfaction of the applicable
conditions set forth in Exhibit II, make available to the Seller in same day
funds, at the account set forth on Schedule VII, an amount equal to the Capital
of the Investment being funded by such Purchaser.

 

4



--------------------------------------------------------------------------------

Section 1.3 Transfer of Receivables and Other Purchased Assets.

 

  (a)

Sale of Receivables. In consideration of the payment by each applicable
Purchaser of the amount of the applicable Purchaser Group’s share of the initial
Investment on the date of the initial Investment hereunder, the Committed
Purchasers’ assumption of their respective Commitments and the Administrator’s
agreement (on behalf of the applicable Purchasers) to make payments to the
Seller from time to time in accordance with Section 1.4 and for other good and
valuable consideration, the receipt and sufficiency of which the Seller hereby
acknowledges, effective on the Closing Date (without limiting any prior sales
pursuant to Section 1.3(a) of the Original Agreement, which prior sales are
hereby ratified and affirmed), the Seller hereby sells, conveys, transfers and
assigns to the Administrator, on behalf of the Purchasers, all of Seller’s
right, title and interest in and to (i) all Pool Receivables existing on the
Closing Date or thereafter arising or acquired by the Seller from time to time
prior to the Facility Termination Date (including the Seller’s interest as a
trust beneficiary in respect of any Trust Receivables) and (ii) all Related
Security, whether existing on the Closing Date or thereafter arising at any time
and acquired by the Seller.

 

  (b)

Purchase of Purchased Assets. Subject to the terms and conditions hereof, the
Administrator (on behalf of the Purchasers) hereby purchases and accepts from
the Seller the Seller’s interest in the Pool Receivables and all other Related
Security sold, assigned and transferred pursuant to Section 1.3(a)
(collectively, the “Purchased Assets”).

 

  (c)

Obligations Not Assumed. The foregoing sale, assignment and transfer does not
constitute and is not intended to result in the creation, or an assumption by
the Administrator, any Purchaser Agent or any Purchaser, of any obligation of
the Seller, any Originator or any other Person under or in connection with the
Receivables or any other Related Security, all of which shall remain the
obligations and liabilities of the Seller, the Originator and/or such other
Person, as applicable.

Section 1.4 Terms and Conditions for Sale, Assignment and Transfer. Subject to
the terms and conditions hereof, including Exhibit II, in consideration for the
sale, assignment and transfer of the Purchased Assets by the Seller to the
Administrator (on behalf of the Purchasers) hereunder:

 

  (a)

Investments. From time to time prior to the Facility Termination Date, on
request of the Seller for an Investment in accordance with Section 1.2(a), the
applicable Purchasers in each Purchaser Group (determined in accordance with
Section 1.1(a)), in accordance with Section 1.2(b), shall pay to the Seller the
applicable Purchaser Group’s Percentage of the amount requested by the Seller
under Section 1.2(a).

 

  (b)

Reinvestments. On each Business Day prior to the Facility Termination Date, the
Servicer, on behalf of the Administrator, shall pay to the Seller, out of
Collections of the Pool Receivables, the amount available for reinvestment in
accordance with Section 1.6(b)(ii). Each such payment is herein referred to as a
“Reinvestment” (and “Reinvest” shall have the correlative meaning). All
Reinvestments with respect to the applicable Purchasers shall be made ratably on
behalf of the applicable Purchasers in the relevant Purchaser Group in
accordance with the respective outstanding portions of the Aggregate Capital
funded by them.

 

5



--------------------------------------------------------------------------------

  (c)

Deferred Purchase Price. The Servicer, on behalf of the Administrator and the
Purchasers, shall pay to the Seller, from Collections, the amounts payable to
the Seller from time to time pursuant to Section 1.6(b)(ii), Section 1.6(b)(iv)
and clause sixth of Section 1.6(d)(ii) (such amounts, the “Deferred Purchase
Price” with respect to the Purchased Assets) at the times specified in such
Sections, which remittances shall satisfy the obligation (up to the amount
actually received by the Seller or Servicer) of the Administrator on behalf of
the Purchasers to pay the Deferred Purchase Price with respect to the Purchased
Assets to the Seller. The parties hereto acknowledge and agree that the
Administrator and the Purchasers shall have the right to, and intend to, set off
(i) the Seller’s obligation to pay (or cause to be paid) to the Purchasers (or
to the Administrator on their behalf) all Collections on the portion of the
Purchased Assets attributable to the Deferred Purchase Price against (ii) the
Administrator’s and the Purchasers’ obligations to pay (or cause to be paid) to
the Seller the Deferred Purchase Price.

 

  (d)

Seller Payments Limited to Collections. Notwithstanding any provision contained
in this Agreement to the contrary, none of the Administrator, the Purchaser
Agents or the Purchasers shall be obligated to pay any amount to the Seller as
the purchase price of the Purchased Assets pursuant to subsections (b) and (c)
above except to the extent of Collections on Receivables available for
distribution to the Seller in accordance with this Agreement. Any amount that
the Administrator, any Purchaser Agent or any Purchaser does not pay pursuant to
the preceding sentence shall not constitute a claim (as defined in § 101 of the
Bankruptcy Code) against or corporate obligation of such Person for any such
insufficiency unless and until such amount becomes available for distribution to
the Seller in accordance with Section 1.6(d)(ii).

 

  (e)

Intent of the Parties. The Seller, the Administrator, the Purchaser Agents and
the Purchasers intend that the sale, assignment and transfer of Purchased Assets
to the Administrator (on behalf of the Purchasers) shall be treated as a sale
for all purposes (other than financial accounting purposes and for federal,
state and local income and franchise tax purposes as provided in the following
paragraph of this clause (e)). If notwithstanding the intent of the parties,
such sale, transfer and assignment is not treated as a sale for such purposes,
such sale, assignment and transfer shall be treated as the grant of, and the
Seller does hereby grant to the Administrator (for the benefit of the
Purchasers) a security interest in the following property to secure all of the
Seller’s obligations (monetary or otherwise) under this Agreement and the other
Transaction Documents to which it is a party, whether now or hereafter existing
or arising, due or to become due, direct or indirect, absolute or contingent:
all of the Seller’s right, title (if any) and interest in (including any
beneficial interest in), to and under all of the following, whether now or
hereafter owned, existing or arising: (i) all Pool Receivables, (ii) all Related
Security with respect to such Pool Receivables, (iii) all Collections with
respect to such Pool Receivables, (iv) (A) the

 

6



--------------------------------------------------------------------------------

  Lock-Box Accounts and all amounts on deposit therein, and all certificates and
instruments, if any, from time to time evidencing such Lock-Box Accounts and
amounts on deposit therein and (B) each LC Collateral Account and all amounts on
deposit therein, and all certificates and instruments, if any, from time to time
evidencing such LC Collateral Account and amounts on deposit therein, (v) all
rights (but none of the obligations) of the Seller, including any security
interests granted to it, under any Sale Agreement, any Credit Insurance Policy
and the Contribution Agreement, (vi) the Servicer Note and (vii) all proceeds
of, and all amounts received or receivable under any or all of, the foregoing
(collectively, the “Pool Assets”). The Seller hereby authorizes the
Administrator to file financing statements against it describing as the
collateral covered thereby as “all assets of the debtor, whether now owned or
hereafter created, acquired or arising, and all proceeds of the foregoing” or
words to that effect, notwithstanding that such wording may be broader in scope
than the collateral described in this Agreement. The Administrator, for the
benefit of the Purchasers, shall have, with respect to the Pool Assets, and in
addition to all the other rights and remedies available to the Administrator and
the Purchasers, all the rights and remedies of a secured party under any
applicable UCC or PPSA. The Seller hereby acknowledges and agrees that pursuant
to the Original Agreement, the Seller granted to the Administrator a security
interest in all of the Seller’s right, title and interest in, to and under the
Purchased Assets (as defined in the Original Agreement). The Seller hereby
confirms such security interest and acknowledges and agrees that such security
interest is continuing and is supplemented and restated by the security interest
granted by the Seller pursuant to this Section 1.4(e).

Notwithstanding the foregoing paragraph of this clause (e), the Seller, the
Administrator, the Purchaser Agents, the Purchasers and all other parties to
this Agreement intend and agree to treat, for U.S. federal, state and local
income and franchise tax (in the nature of income tax) purposes only, the sale,
assignment and transfer of the Purchased Assets to the Administrator (on behalf
of the Purchasers) as a loan to the Seller secured by the Pool Assets. The
provisions of this Agreement and all related Transaction Documents shall be
construed to further these intentions of the parties.

 

  (f)

[Reserved].

 

  (g)

Additional Purchasers or Purchaser Groups. The Seller may, with the written
consent of the Administrator (and, in the case of a new LC Participant, the LC
Bank), which consent may be granted or withheld in their sole discretion, add
additional Persons as Purchasers (either to an existing Purchaser Group or by
creating new Purchaser Groups) or cause an existing Committed Purchaser or
related LC Participant to increase its Commitment in connection with a
corresponding increase in the Purchase Limit; provided, that the Commitment of
any Committed Purchaser or related LC Participant may only be increased with the
prior written consent of such Committed Purchaser or related LC Participant.
Each new Conduit Purchaser, Committed Purchaser or related LC Participant (or
Purchaser Group) shall become a party hereto, by executing and delivering to the

 

7



--------------------------------------------------------------------------------

  Administrator, each Purchaser Agent and the Seller, an Assumption Agreement in
the form of Annex F hereto (which Assumption Agreement shall, in the case of any
new Conduit Purchaser, Committed Purchaser or LC Participant, be executed by
each Person in such new Purchaser’s Purchaser Group).

 

  (h)

Nature of Obligations; Defaulting Purchasers. Each Committed Purchaser’s and
related LC Participant’s obligations hereunder shall be several, such that the
failure of any Committed Purchaser or related LC Participant to make a payment
in connection with any Investment or drawing under a Letter of Credit hereunder,
as the case may be, shall not relieve any other Committed Purchaser or related
LC Participant of its obligation hereunder to make payment for any such
Investment or drawing. Further, in the event any Committed Purchaser or related
LC Participant fails to satisfy its obligation to make an Investment or payment
with respect to such drawing as required hereunder, upon receipt of notice of
such failure from the Administrator (or any relevant Purchaser Agent), subject
to the limitations set forth herein, the non-defaulting Committed Purchasers or
related LC Participants in such defaulting Committed Purchaser’s or related LC
Participant’s Purchaser Group shall fund the defaulting Committed Purchaser’s or
related LC Participant’s Commitment Percentage of the related Investment or
drawing pro rata in proportion to their relative Commitment Percentages
(determined without regard to the Commitment Percentage of the defaulting
Committed Purchaser or related LC Participant; it being understood that a
defaulting Committed Purchaser’s or related LC Participant’s Commitment
Percentage of any such Investment or drawing shall be first funded by the
Committed Purchasers or related LC Participants in such defaulting Committed
Purchaser’s or related LC Participant’s Purchaser Group and thereafter if there
are no other Committed Purchasers or related LC Participants in such Purchaser
Group or if such other Committed Purchasers or related LC Participants are also
defaulting Committed Purchasers or related LC Participants, then such defaulting
Committed Purchaser’s or related LC Participant’s Commitment Percentage of such
Investment or drawing shall be funded by each other Purchaser Group ratably and
applied in accordance with this Section 1.4(h)). Notwithstanding the foregoing
and for the avoidance of doubt, each Committed Purchaser’s and LC Participant’s
obligation to fund any such Investment or drawing pursuant to this
Section 1.4(h) shall be subject in all respects to the limitations set forth in
the proviso to Section 1.1(a).

Section 1.5 Purchased Assets Coverage Percentage Computation.

The Purchased Assets Coverage Percentage shall be initially computed under this
Agreement on the Closing Date. Thereafter, until the Facility Termination Date,
such Purchased Assets Coverage Percentage shall be automatically recomputed (or
deemed to be recomputed) on each Business Day other than a Termination Day. From
and after the occurrence of any Termination Day, the Purchased Assets Coverage
Percentage shall (until the event(s) giving rise to such Termination Day are
satisfied or are waived in accordance with Section 5.1) be deemed to be 100%.
The Purchased Assets Coverage Percentage shall become zero when the Final Payout
Date has occurred and the Servicer shall have received the accrued Servicing Fee
thereon.

 

8



--------------------------------------------------------------------------------

Section 1.6 Settlement Procedures.

 

  (a)

The collection of the Pool Receivables shall be administered by the Servicer in
accordance with this Agreement. The Seller shall provide to the Servicer on a
timely basis all information needed for such administration, including notice of
the occurrence of any Termination Day and current computations of the Purchased
Assets Coverage Percentage.

 

  (b)

The Servicer shall, on each day on which Collections of Pool Receivables are
received (or deemed received) by the Seller or the Servicer, including pursuant
to Section 1.6(g):

(i) set aside and hold in trust (and shall, at the request of the Administrator,
segregate in a separate account approved by the Administrator) for the benefit
of the Purchasers, out of such Collections, first, an amount equal to the
Aggregate Discount accrued through such day for each Portion of Capital and not
previously set aside, second, an amount equal to the Fees accrued and unpaid
through such day, and third, to the extent funds are available therefor, an
amount equal to the Servicing Fee accrued through such day and not previously
set aside,

(ii) subject to Section 1.6(f), if such day is not a Termination Day, remit to
the Seller the remainder of such Collections. Such remainder shall, (x) to the
extent representing a return of the Aggregate Capital, be automatically
reinvested (ratably among the Purchasers according to each Purchaser’s Capital)
in Pool Receivables, and in the Related Security, Collections and other proceeds
with respect thereto and (y) to the extent not representing a return of the
Aggregate Capital, be paid to the Seller in respect of the Deferred Purchase
Price for the Purchased Assets; provided, however, that if the Purchased Assets
Coverage Percentage would exceed 100%, then the Servicer shall not reinvest or
remit to the Seller, but shall set aside and hold in trust for the benefit of
the Purchasers (and shall, at the request of the Administrator, segregate in a
separate account approved by the Administrator) a portion of such Collections
that, together with the other Collections set aside pursuant to this paragraph,
shall equal the amount necessary to reduce the Purchased Assets Coverage
Percentage to 100% (determined as if such Collections set aside had been applied
to reduce the Aggregate Capital or Aggregate Adjusted LC Participation Amount,
as applicable, at such time), which amount shall either (A) be deposited ratably
to the Administration Account (for the benefit of the Purchasers) or (B) be
deposited in an LC Collateral Account, in each case, as applicable, on the next
Settlement Date in accordance with Section 1.6(c); provided, further, that
(x) in the case of any Purchaser that is a Conduit Purchaser, if such Purchaser
has provided notice (a “Declining Notice”) to its Purchaser Agent, the
Administrator, and the Servicer that such Purchaser (a “Declining Conduit
Purchaser”) no longer wishes Collections with respect to any Portion of Capital
funded or maintained by such Purchaser to be reinvested pursuant to this clause
(ii), and (y) in the case of any Purchaser that has provided notice (an “Exiting
Notice”) to its Purchaser Agent of its refusal, pursuant to Section 1.12, to
extend its Commitment hereunder (an “Exiting Purchaser”) then in either case
(x) or (y), above, such Purchaser’s ratable share (determined

 

9



--------------------------------------------------------------------------------

according to outstanding Capital) of such remaining Collections shall not be
reinvested or remitted to the Seller and shall instead be held in trust for the
benefit of such Purchaser and applied in accordance with clause (iii) below (it
being understood and agreed that the foregoing clause (x) shall not limit any
obligation of a Committed Purchase in a Declining Conduit Purchaser’s Purchaser
Group to make purchases and reinvestments hereunder),

(iii) if such day is a Termination Day (or any day following the provision of a
Declining Notice or an Exiting Notice), set aside, segregate and hold in trust
(and shall, at the request of the Administrator, segregate in a separate account
approved by the Administrator) for the benefit of the Purchasers the entire
remainder of such Collections (or in the case of a Declining Conduit Purchaser
or an Exiting Purchaser an amount equal to such Purchaser’s ratable share
(determined according to outstanding Capital) of such Collections; provided,
that solely for the purpose of determining such Purchaser’s ratable share of
such Collections, such Purchaser’s Capital shall be deemed to remain constant
from the date of the provision of a Declining Notice or an Exiting Notice, as
the case may be, until the date such Purchaser’s Capital has been paid in full;
it being understood that if such day is also a Termination Day, such Declining
Conduit Purchaser’s or Exiting Purchaser’s Capital shall be recalculated taking
into account amounts received by such Purchaser in respect of this parenthetical
and thereafter Collections shall be set aside for such Purchaser ratably in
respect of its Capital (as recalculated)); provided, further, that if amounts
are set aside and held in trust on any Termination Day of the type described in
clause (a) of the definition of “Termination Day” (or any day following the
provision of a Declining Notice or an Exiting Notice) and, thereafter, the
conditions set forth in Section 2 of Exhibit II are satisfied or waived by the
Administrator and the Majority Purchaser Agents (or in the case of a Declining
Notice or an Exiting Notice, such Declining Notice or Exiting Notice, as the
case may be, has been revoked by the related Declining Conduit Purchaser or
Exiting Purchaser, respectively and written notice thereof has been provided to
the Administrator, the related Purchaser Agent and the Servicer), such
previously set-aside amounts shall, to the extent representing a return of
Aggregate Capital (or the Capital of the Declining Conduit Purchaser or Exiting
Purchaser, as the case may be) and ratably (determined according to outstanding
Capital), be reinvested and/or paid to the Seller in respect of the Deferred
Purchase Price for the Purchased Assets in accordance with clause (ii) above on
the day of such subsequent satisfaction or waiver of conditions or revocation of
Declining Notice or Exiting Notice, as the case may be, and

(iv) subject to Section 1.6(f), pay to the Seller (on behalf of the
Administrator and the Purchasers) for the Seller’s own account and in payment of
the Deferred Purchase Price for the Purchased Assets any Collections in excess
of: (x) amounts required to be reinvested in accordance with clause (ii) above
or the last proviso to clause (iii) above, plus (y) the amounts that are
required to be set aside pursuant to clause (i) above, the provisos to clause
(ii) and clause (iii) above, plus (z) all reasonable and appropriate
out-of-pocket costs and expenses of the Servicer for servicing, collecting and
administering the Pool Receivables.

 

10



--------------------------------------------------------------------------------

  (c)

The Servicer shall, in accordance with the priorities set forth in
Section 1.6(d), deposit into the Administration Account (or such other account
designated by the Administrator), on each Settlement Date (or, solely with
respect to Collections held for the Purchasers pursuant to Section 1.6(f)(iii),
such other date approved by the Administrator with at least five (5) Business
Days prior written notice to the Administrator of such payment), Collections
held for the Purchasers pursuant to Section 1.6(b)(i), (ii) or (iii) or 1.6(f);
provided, that if Peabody or an Affiliate thereof is the Servicer, such day is
not a Termination Day and the Administrator has not notified Peabody (or such
Affiliate) that the right to retain the portion of Collections set aside
pursuant to Section 1.6(b)(i) that represents the Servicing Fee is revoked,
Peabody (or such Affiliate) may retain the portion of the Collections set aside
pursuant to Section 1.6(b)(i) that represents the Servicing Fee in payment in
full of the accrued Servicing Fees so set aside. On the last day of each
Settlement Period, each Purchaser (or its Purchaser Agent on its behalf) will
notify the Servicer by electronic mail of the amount of Discount accrued with
respect to each Portion of Capital during such Settlement Period or portion
thereof.

 

  (d)

Upon receipt of funds deposited into the Administration Account pursuant to
clause (c) above, the Administrator shall cause such funds to be distributed as
follows:

(i) if such distribution occurs on a day that is not a Termination Day and, on a
day that the Purchased Assets Coverage Percentage does not exceed 100% and on a
day that the sum of the Aggregate Capital plus the Aggregate LC Participation
Amount does not exceed the Purchase Limit, first to the Purchaser Agents (for
the benefit of the Purchasers in their respective Purchaser Groups) in payment
in full of all accrued Discount and Fees, and second, if the Servicer has set
aside amounts in respect of the Servicing Fee pursuant to clause (b)(i) above
and has not retained such amounts pursuant to clause (c) above, to the Servicer
(payable in arrears on each Settlement Date) in payment in full of the accrued
Servicing Fees so set aside, and

(ii) if such distribution occurs on a Termination Day or, on a day when the
Purchased Assets Coverage Percentage exceeds 100% or on a day when the sum of
the Aggregate Capital plus the Aggregate LC Participation Amount exceeds the
Purchase Limit, first to the Purchaser Agents (for the benefit of the Purchasers
in their respective Purchaser Groups) in payment in full of all accrued Discount
and Fees, second to the Purchaser Agents (for the benefit of the Purchasers in
their respective Purchaser Groups) in payment in full of Capital (or, if such
day is not a Termination Day, the amount necessary to reduce the Purchased
Assets Coverage Percentage to 100% or the sum of the Aggregate Capital plus the
Aggregate LC Participation Amount to the Purchase Limit, as applicable)
(determined as if such Collections had been applied to reduce the aggregate
outstanding Capital), third, to the LC Collateral Accounts for the benefit of
the LC Bank and the LC Participants, (x) the amount (if any) necessary to cause
the amount of cash collateral held in the LC Collateral Accounts (other than
amounts representing LC Fee Expectation) to equal the aggregate outstanding
amount of the Aggregate LC Participation Amount (or, if such day is not a
Termination Day, the amount necessary to reduce the Purchased Assets Coverage
Percentage to 100% or the sum of the Aggregate Capital plus the Aggregate LC
Participation Amount to the Purchase Limit, as applicable) (determined as if
such Collections had been applied to reduce the aggregate outstanding amount of
the Aggregate

 

11



--------------------------------------------------------------------------------

LC Participation Amount) and (y) if such day is a Termination Day or a
Termination Event is continuing, an amount equal to the LC Fee Expectation at
such time (or such portion thereof not currently on deposit in the LC Collateral
Accounts), fourth, to the Servicer in payment in full of all accrued Servicing
Fees, fifth, if all amounts owing under clauses first through fourth above have
been paid in full, to the Purchaser Agents (for the benefit of such Purchaser
Agent and the Purchasers in their respective Purchaser Groups), the
Administrator and any other Indemnified Party or Affected Person in payment in
full of any other amounts owed thereto by the Seller hereunder, and sixth, after
the occurrence of the Final Payout Date, all additional Collections with respect
to the Purchased Assets shall be paid to the Seller for its own account in
payment of the Deferred Purchase Price for such Purchased Assets.

 

  (e)

For the purposes of this Section 1.6:

(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
discount or other adjustment made by the Seller or any Affiliate of the Seller,
or any setoff or dispute between the Seller or any Affiliate of the Seller and
an Obligor, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable in the amount of such reduction or adjustment; and, if
such reduction or adjustment (x) causes the Purchased Assets Coverage Percentage
to exceed 100% or (y) occurs after the occurrence of the Facility Termination
Date, the Seller shall pay an amount equal to such reduction or adjustment to a
Lock-Box Account for the benefit of the Purchasers and their assigns and for
application pursuant to Section 1.6 within one Business Day of such reduction or
adjustment;

(ii) if on any day any of the representations or warranties in Section l(g) or
(m) of Exhibit III is not true with respect to any Pool Receivable, the Seller
shall be deemed to have received on such day a Collection of such Pool
Receivable in full and, if such breach (x) causes the Purchased Assets Coverage
Percentage to exceed 100% (determined on a pro forma basis after giving effect
to such breach and subtraction of the Outstanding Balance of such Pool
Receivables related to such breach from the Net Receivables Pool Balance) or
(y) occurs after the occurrence of the Facility Termination Date, the Seller
shall pay any and all such amounts in respect thereof to a Lock-Box Account (or
as otherwise directed by the Administrator at such time) for the benefit of the
Purchasers and their assigns and for application pursuant to Section 1.6 within
one Business Day and, upon receipt of cash payments in full of the amounts
specified in this clause (ii) in a Lock-Box Account, all right, title and
interest of the Administrator, any Purchaser Agent or any Purchaser to the
relevant Pool Receivable and Related Security shall pass to the Seller (or, to
the extent such interest of the Administrator, any Purchaser Agent or any
Purchaser is a beneficial interest in the relevant Pool Receivable and Related
Security, shall be extinguished); provided, that any such reconveyance or
release shall be without representation or warranty, but free and clear of all
liens, security interests, charges, and encumbrances created by the
Administrator, any Purchaser Agent or any Purchaser;

 

12



--------------------------------------------------------------------------------

(iii) except as provided in clause (i) or (ii) above, or as otherwise required
by Applicable Law or the relevant Contract, all Collections received from an
Obligor (or Eligible Supporting Letter of Credit Provider or Credit Insurer, as
applicable) of any Receivable shall be applied to the Receivables of such
Obligor in the order of the age of such Receivables, starting with the oldest
such Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and

(iv) if and to the extent the Administrator, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such amount shall be deemed not to have
been so received by the Administrator, such Purchaser Agent or such Purchaser
but rather to have been retained by the Seller and, accordingly, the
Administrator, such Purchaser Agent or such Purchaser, as the case may be, shall
have a claim against the Seller for such amount, payable when and to the extent
that any distribution from or on behalf of such Obligor is made in respect
thereof.

 

  (f)

If at any time the Seller shall wish to cause the reduction of Aggregate Capital
(but not to commence the liquidation, or reduction to zero, of the entire
Aggregate Capital), the Seller may do so as follows:

(i) the Seller shall give the Administrator, each Purchaser Agent and the
Servicer written notice in the form of Annex C (the “Paydown Notice”) at least
two Business Days prior to the date of such reduction for any reduction of
Aggregate Capital and such notice shall include the amount of such reduction and
the proposed date on which such reduction shall commence;

(ii) on the proposed date of the commencement of such reduction and on each day
thereafter, the Servicer shall cause Collections not to be reinvested until the
amount thereof not so reinvested shall equal the desired amount of reduction;
and

(iii) the Servicer shall hold such Collections in trust for the benefit of the
Administrator (for the benefit of each Purchaser), for payment to the
Administrator by deposit into the Administration Account on the next Settlement
Date immediately following the current Settlement Period or such other date
approved by the Administrator and the Majority Purchaser Agents, and Capital
shall be deemed reduced in the amount to be paid to the Administrator only when
in fact finally so paid;

provided, that the amount of any such reduction shall be not less than $300,000
and shall be an integral multiple of $100,000. Upon receipt by the Administrator
in the Administration Account of any amount paid in reduction of the Aggregate
Capital pursuant to sub-clause (iii) above, the Administrator shall cause such
funds to be distributed to the Purchaser Agents (for the benefit of the
Purchasers in their respective Purchaser Groups) in payment of each Purchaser’s
outstanding Capital.

 

13



--------------------------------------------------------------------------------

(g) In accordance with Section 2(l)(iv) of Exhibit IV, the Servicer will deliver
an Interim Report to the Administrator once per week, provided, that following
the occurrence of a Minimum Cash Liquidity Event or the occurrence and
continuance of a Termination Event or Unmatured Termination Event, the Servicer
will, at the request of the Administrator, deliver an Interim Report to the
Administrator on each Business Day. Upon receipt of such Interim Report, the
Administrator shall promptly review such Interim Report to determine if such
Interim Report constitutes a Qualifying Interim Report. In the event that the
Administrator reasonably determines that such Interim Report constitutes a
Qualifying Interim Report, so long as no Termination Event or Unmatured
Termination Event has occurred and is continuing and so long as the Facility
Termination Date has not yet occurred and the Administrator is then exercising
exclusive dominion and control over the Lock-Box Accounts in accordance with
Section 4.3, the Administrator shall promptly remit to the Servicer from the
Lock-Box Account (or the LC Collateral Accounts, if applicable) the lesser of
(i) the amount identified on such Qualifying Interim Report as Collections on
deposit in the Lock-Box Account and/or LC Collateral Accounts in excess of the
amount necessary to ensure that the Purchased Assets Coverage Percentage does
not exceed 100% and (ii) the aggregate amount of available Collections then on
deposit in the Lock-Box Accounts and the LC Collateral Accounts. For purposes of
this clause (g), “Qualifying Interim Report” shall mean any Interim Report that
satisfies each of the following conditions: (A) the Purchased Assets Coverage
Percentage as set forth in such Interim Report shall not exceed 100%; (B) such
Interim Report is calculated, in the case of a Weekly Report, as of the last
Business Day of the immediately preceding week, and, in the case of a Daily
Report, as of the immediately prior Business Day and (C) all of the information
and calculations set forth in such Interim Report are true and correct. For the
avoidance of doubt, the Administrator shall have no obligation to remit funds to
the Seller or the Servicer or any Affiliate thereof from the Lock-Box Account
(or the LC Collateral Accounts, if applicable) unless the Administrator shall
have received a Qualifying Interim Report.

Section 1.7 Fees.

The Seller shall pay to the Administrator, the Purchasers and the Purchaser
Agents the fees in the amounts and on the dates set forth in those certain fee
letter agreements for each Purchaser Group, in each case, from time to time
entered into among Peabody, the Seller and the applicable Purchaser Agent and/or
the Administrator (as such letter agreements may be amended, supplemented or
otherwise modified from time to time, the “Fee Letters”).

Section 1.8 Payments and Computations, Etc.

 

  (a)

All amounts to be paid or deposited by the Seller or the Servicer hereunder
shall be made without reduction for offset or counterclaim and shall be paid or
deposited no later than noon (New York City time) on the day when due in same
day funds to the Administration Account. All amounts received after noon (New
York City time) will be deemed to have been received on the next Business Day.
Amounts payable hereunder to or for the benefit of the Administrator, the
Purchasers or the Purchaser Agents (or their related Affected Persons or
Indemnified Parties) shall be distributed as follows:

(i) Any amounts to be distributed by or on behalf of the Administrator hereunder
to any Purchaser Agent, Purchaser or Purchaser Group shall be distributed to the
account specified in writing from time to time by the applicable Purchaser Agent
to the Administrator, and the Administrator shall have no obligation to
distribute any such

 

14



--------------------------------------------------------------------------------

amounts unless and until it actually receives payment of such amounts by the
Seller or the Servicer, as applicable, in the Administration Account. Except as
expressly set forth herein (including, without limitation, as set forth in
Section 1.6(b)(iii) with respect to Collections held in trust for Declining
Conduit Purchasers and Exiting Purchasers), the Administrator shall distribute
(or cause to be distributed) such amounts to the Purchaser Agents for the
Purchasers within their respective Purchaser Groups ratably (x) in the case of
such amounts paid in respect of Discount and Fees, according to the Discount and
Fees payable to the Purchasers and (y) in the case of such amounts paid in
respect of Capital (or in respect of any other obligations other than Discount
and Fees), according to the outstanding Capital funded by the Purchasers.

(ii) Except as expressly set forth herein (including, without limitation, as set
forth in Section 1.6(b)(iii) with respect to Collections held in trust for
Declining Conduit Purchasers and Exiting Purchasers), each Purchaser Agent shall
distribute the amounts paid to it hereunder for the benefit of the Purchasers in
its Purchaser Group to the Purchasers within its Purchaser Group ratably (x) in
the case of such amounts paid in respect of Discount and Fees, according to the
Discount and Fees payable to such Purchasers and (y) in the case of such amounts
paid in respect of Capital (or in respect of any other obligations other than
Discount and Fees), according to the outstanding Capital funded by such
Purchasers.

 

  (b)

The Seller or the Servicer, as the case may be, shall, to the extent permitted
by law, pay to a Lock-Box Account interest on any amount not paid or deposited
by the Seller or the Servicer, as the case may be, when due hereunder, at an
interest rate equal to 2.0% per annum above the Base Rate, payable on demand.

 

  (c)

All computations of interest under clause (b) above and all computations of
Discount, fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.

 

  (d)

On any day when any computation or calculation hereunder requires the
aggregation of amounts denominated in more than one currency, all amounts that
are denominated in Australian Dollars shall be deemed to be the U.S. Dollar
Equivalent thereof on such day for purposes of such computation or calculation.

 

  Section

1.9 Increased Costs.

 

  (a)

If after the Closing Date the Administrator, the LC Bank, any Purchaser Agent,
any Purchaser, any Liquidity Bank, any other Program Support Provider or any of
their respective Affiliates (each an “Affected Person”) reasonably determines
that any Change in Law affects or would affect the amount of capital required or
expected

 

15



--------------------------------------------------------------------------------

  to be maintained by such Affected Person, and such Affected Person determines
that the amount of such capital is increased by or based upon the existence of
any commitment to make Investments in (or otherwise to maintain the Investments
in) Pool Receivables or issue any Letter of Credit related to this Agreement or
any related liquidity facility, credit enhancement facility and other
commitments of the same type, then, upon demand by such Affected Person or its
related Purchaser Agent (with a copy to the Administrator), the Seller shall
promptly pay to the Administrator, for the account of such Affected Person, from
time to time as specified by such Affected Person or its related Purchaser
Agent, additional amounts sufficient to compensate such Affected Person in the
light of such circumstances, to the extent that such Affected Person reasonably
determines such increase in capital to be allocable to the existence of any of
such commitments.

 

  (b)

If due to any Change in Law there shall be any increase after the Closing Date
in the cost to any Affected Person of agreeing to purchase or purchasing, or
maintaining the ownership of, the Purchased Assets (or its portion thereof and
including, without limitation, funding or maintaining its Capital), then, upon
demand by such Affected Person, the Seller shall promptly pay to such Affected
Person, from time to time as specified by such Affected Person, additional
amounts sufficient to compensate such Affected Person for such increased costs.

 

  (c)

If such increased costs affect the related Affected Person’s portfolio of
financing transactions, such Affected Person shall use reasonable averaging and
attribution methods to allocate such increased costs to the transactions
contemplated by this Agreement.

 

  (d)

A certificate of an Affected Person (or its related Purchaser Agent) setting
forth the amount or amounts necessary to compensate such Affected Person and the
basis therefor as specified in clause (a) or (b) of this Section and delivered
to the Seller and the Administrator, shall be conclusive absent manifest error.
The Seller shall pay such Affected Person’s related Purchaser Agent (for the
account of such Affected Person) the amount shown as due on the first Settlement
Date occurring after the Seller’s receipt of such certificate.

 

  (e)

Failure or delay on the part of any Affected Person to demand compensation
pursuant to this Section 1.9 shall not constitute a waiver of such Affected
Person’s right to demand such compensation; provided that the Seller shall not
be required to compensate an Affected Person pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Affected Person, notifies the Seller of the Change in Law giving rise to
such increased costs or reductions and of such Affected Person’s intention to
claim compensation therefor; provided, further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

16



--------------------------------------------------------------------------------

Section 1.10 Requirements of Law.

 

  (a)

If, after the Closing Date, any Affected Person determines that any Change in
Law:

(i) does or shall subject such Affected Person to any Tax of any kind whatsoever
with respect to this Agreement, any purchase of or investment in the Purchased
Assets or any increase in the amount of Capital relating thereto, or does or
shall change the basis of taxation of payments to such Affected Person on
account of Collections, Discount or any other amounts payable hereunder
(excluding Indemnified Taxes and Excluded Taxes),

(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate hereunder, or

(iii) does or shall impose on such Affected Person any other condition,

and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of agreeing to purchase or purchasing or maintaining the
ownership of, or issuing any Letter of Credit in respect of, the Purchased
Assets (or interests therein) or any Portion of Capital, or (B) to reduce any
amount receivable hereunder (whether directly or indirectly), then, in any such
case, upon demand by such Affected Person, the Seller shall promptly pay to such
Affected Person additional amounts necessary to compensate such Affected Person
for such additional cost or reduced amount receivable. All such amounts shall be
payable as incurred.

(b) A certificate of an Affected Person (or its related Purchaser Agent) setting
forth the amount or amounts necessary to compensate such Affected Person and the
basis therefor as specified in clause (a) of this Section and delivered to the
Seller and the Administrator, shall be conclusive absent manifest error;
provided, however, that no Affected Person shall be required to disclose any
confidential or tax planning information in any such certificate. The Seller
shall pay such Affected Person’s related Purchaser Agent (for the account of
such Affected Person) the amount shown as due on each Settlement Date occurring
after the Seller’s receipt of such certificate.

(c) Failure or delay on the part of any Affected Person to demand compensation
pursuant to this Section 1.10 shall not constitute a waiver of such Affected
Person’s right to demand such compensation; provided that the Seller shall not
be required to compensate an Affected Person pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Affected Person, notifies the Seller of the Change in Law giving rise to
such increased costs or reductions and of such Affected Person’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

17



--------------------------------------------------------------------------------

Section 1.11 Inability to Determine Euro-Rate.

 

  (a)

If the Administrator (or any Purchaser Agent) determines on any day (which
determination shall be final and conclusive) that, by reason of circumstances
affecting the interbank eurodollar market generally, deposits in U.S. Dollars
(in the relevant amounts for such Settlement Period) are not being offered to
banks in the interbank eurodollar market on such day, or adequate means do not
exist for ascertaining the Euro-Rate on such day, then, the Administrator or
such Purchaser Agent, as applicable, shall give notice thereof to the Seller.
Thereafter, until the Administrator or such Purchaser Agent notifies the Seller
that the circumstances giving rise to such suspension no longer exist, (i) no
Portion of Capital shall be funded at the Alternate Rate determined by reference
to the Euro-Rate and (ii) the Discount for any outstanding Portions of Capital
then funded at the Alternate Rate determined by reference to the Euro-Rate shall
be converted to the Alternate Rate determined by reference to the Base Rate.

 

  (b)

If, on any day, the Administrator shall have been notified by any Affected
Person that, such Affected Person has determined (which determination shall be
final and conclusive) that, any enactment, promulgation or adoption of or any
change in any Applicable Law or any change in the interpretation or
administration thereof by a governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Affected Person with any guideline, request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for such Affected Person to fund or
maintain any Portion of Capital at the Alternate Rate and based upon the
Euro-Rate, the Administrator shall notify the Seller thereof. Upon receipt of
such notice, until the Administrator notifies the Seller that the circumstances
giving rise to such determination no longer apply, (i) no Portion of Capital
shall be funded at the Alternate Rate determined by reference to the Euro-Rate
and (ii) the Discount for any outstanding Portions of Capital then funded at the
Alternate Rate determined by reference to the Euro-Rate shall immediately be
converted to the Alternate Rate determined by reference to the Base Rate.

Section 1.12 Extension of the Facility Termination Date.

Provided that no Termination Event or Unmatured Termination Event exists and is
continuing, the Seller may request the extension of the Facility Termination
Date set forth in clause (a) of the definition thereof by providing written
notice to the Administrator and each Purchaser Agent; provided such request is
made not more than 120 days prior to, and not less than 60 days prior to, the
then current Facility Termination Date scheduled to occur pursuant to clause
(a) of the definition thereof. In the event that the Purchasers are all
agreeable to such extension, the Administrator shall so notify the Seller and
the Servicer in writing (it being understood that each Purchaser may accept or
decline such a request in its sole discretion and on such terms as it may elect)
not less than 30 days prior to the then current Facility Termination Date
scheduled to occur pursuant to clause (a) of the definition thereof, and the
Seller, the Servicer, the Sub-Servicers, the Administrator, the Purchaser Agents
and the Purchasers shall enter into such documents as the Administrator, the
Purchaser Agents and the Purchasers may deem necessary or appropriate to reflect
such extension, and all reasonable costs and expenses incurred by the
Purchasers, the

 

18



--------------------------------------------------------------------------------

Purchaser Agents and the Administrator in connection therewith (including
reasonable Attorney Costs) shall be paid by the Seller. In the event any
Purchaser declines the request for such extension, such Purchaser (or its
Purchaser Agent) shall so notify the Administrator and the Administrator shall
so notify the Seller of such determination; provided, that the failure of the
Administrator to notify the Seller of the determination to decline such
extension shall not affect the understanding and agreement that the applicable
Purchasers shall be deemed to have refused to grant the requested extension in
the event the Administrator fails to affirmatively notify the Seller, in
writing, of their agreement to accept the requested extension. If the Facility
Termination Date is extended with respect to one or more, but less than all
Purchasers, then the Purchase Limit shall be reduced ratably with respect to the
Purchasers in each Purchaser Group by an amount equal to the Commitment(s) of
the Exiting Purchaser(s) and the Commitment Percentages and Group Commitments of
the Purchasers within each Purchaser Group shall be appropriately adjusted.

Section 1.13 Letters of Credit.

 

  (a)

Subject to the terms and conditions hereof (including the satisfaction of the
applicable conditions set forth in Exhibit II), the LC Bank shall issue or cause
the issuance of standby Letters of Credit denominated in either U.S. Dollars or
Australian Dollars (“Letters of Credit”) at the Seller’s direction, for the
account of the Servicer or any Sub-Servicer (or such of the Servicer’s or any
Sub-Servicer’s designee, which designee shall be a Subsidiary of such
Sub-Servicer or the Servicer, as applicable); provided, however, that, for the
avoidance of doubt, the LC Bank’s obligation to issue a Letter of Credit shall
be subject in all respects to the limitations set forth in the last sentence of
the first paragraph of Section 1.1(a).

 

  (b)

Notwithstanding anything to the contrary set forth herein or in any other
Transaction Document, the LC Bank shall be under no obligation to issue Letters
of Credit requested by the Seller which are denominated in Australian Dollars if
the LC Bank notifies the Seller on or prior to the date of such issuance that
the issuance of such Letter of Credit, or the funding of any draw thereunder has
been made or, in the case of a draw, would be made, impracticable or unlawful by
compliance by the LC Bank in good-faith with any Applicable Law or any request
or directive of any Governmental Authority (whether or not having the force of
law).

 

  (c)

Discount shall accrue on all amounts drawn under Letters of Credit for each day
on and after the applicable Drawing Date so long as such drawn amounts shall
have not been reimbursed to the LC Bank pursuant to the terms hereof.

Section 1.14 Issuance of Letters of Credit.

 

  (a)

The Seller may request the LC Bank, upon two (2) Business Days’ prior written
notice submitted on or before 11:00 a.m., New York time, to issue a Letter of
Credit by delivering to the Administrator an Investment Notice substantially in
the form of Annex B attached hereto and the LC Bank’s form of Letter of Credit
Application

 

19



--------------------------------------------------------------------------------

  (the “Letter of Credit Application”), substantially in the form of Annex E
attached hereto completed to the satisfaction of the Administrator and the LC
Bank; and, such other certificates, documents and other papers and information
as the Administrator may reasonably request. The Seller also has the right to
give instructions and make agreements with respect to any Letter of Credit
Application and the disposition of documents, and to agree with the
Administrator upon any amendment, extension or renewal of any Letter of Credit.

 

  (b)

Each Letter of Credit shall, among other things, (i) provide for the payment of
sight drafts or other written demands for payment when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than twelve
(12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Facility Termination Date. The terms of each Letter of Credit may include
customary “evergreen” provisions providing that such Letter of Credit’s expiry
date shall automatically be extended for additional periods not to exceed twelve
(12) months unless, not less than thirty (30) days (or such longer period as may
be specified in such Letter of Credit) (the “Notice Date”) prior to the
applicable expiry date, the LC Bank delivers written notice to the beneficiary
thereof declining such extension; provided, however, that if (x) any such
extension would cause the expiry date of such Letter of Credit to occur after
the date that is twelve (12) months after the Facility Termination Date
determined pursuant to clause (a) of the definition thereof or (y) the LC Bank
determines that any condition precedent to issuing such Letter of Credit
hereunder are not satisfied (other than any such condition requiring the Seller
to submit an Investment Notice or Letter of Credit Application in respect
thereof), then the LC Bank, in the case of clause (x) above, may (or at the
written direction of any LC Participant, shall) or, in the case of clause
(y) above, shall, use reasonable efforts in accordance with (and to the extent
permitted by) the terms of such Letter of Credit to prevent the extension of
such expiry date (including notifying the Seller and the beneficiary of such
Letter of Credit in writing prior to the Notice Date that such expiry date will
not be so extended). Each Letter of Credit shall be subject either to the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Bank or the International Standby
Practices (ISP98-International Chamber of Commerce Publication Number 590), and
any amendments or revisions thereof adhered to by the LC Bank, as determined by
the LC Bank.

 

  (c)

Immediately upon the issuance by the LC Bank of any Letter of Credit (or any
amendment to a Letter of Credit increasing the amount thereof), the LC Bank
shall be deemed to have sold and transferred to each LC Participant, and each LC
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the LC Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such LC Participant’s Pro Rata
Share, in such Letter of Credit, each drawing made thereunder and the
obligations of the Seller

 

20



--------------------------------------------------------------------------------

  hereunder with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Commitments or Pro Rata Shares of the
LC Participants pursuant to this Agreement, it is hereby agreed that, with
respect to all outstanding Letters of Credit and unreimbursed drawings
thereunder, there shall be an automatic adjustment to the participations
pursuant to this Section 1.14(c) to reflect the new Pro Rata Shares of the
assignor and assignee LC Participant or of all LC Participants with Commitments,
as the case may be. In the event that the LC Bank makes any payment under any
Letter of Credit and the Seller shall not have reimbursed such amount in full to
the LC Bank pursuant to Section 1.16(a), each LC Participant shall be obligated
to make Participation Advances with respect to such Letter of Credit in
accordance with Section 1.16(b).

Section 1.15 Requirements For Issuance of Letters of Credit.

The Seller shall authorize and direct the LC Bank to name the Seller, the
Servicer or any Sub-Servicer (or such the Servicer’s or any Sub-Servicer’s, as
applicable, designee, which designee shall be a Subsidiary of such Sub-Servicer
or the Servicer, as applicable) as the “Applicant” or “Account Party” of each
Letter of Credit.

Section 1.16 Disbursements, Reimbursement.

 

  (a)

In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrator and the Seller of such request. The Seller shall reimburse (such
obligation to reimburse the LC Bank shall sometimes be referred to as a
“Reimbursement Obligation”) the LC Bank in U.S. Dollars prior to noon (New York
City time), on each date that an amount is paid by the LC Bank under any Letter
of Credit (each such date, a “Drawing Date”) in an amount equal to the
U.S. Dollar Equivalent (determined as of the applicable Drawing Date) of the
amount so paid by the LC Bank. Such Reimbursement Obligation shall be satisfied
by the Seller (i) first, by the remittance by the Administrator to the LC Bank
of any available amounts denominated in the same currency as the Letter of
Credit relating to such Reimbursement Obligation then on deposit in any LC
Collateral Account, (ii) second, by the remittance by or on behalf of the Seller
to the LC Bank of any other funds of the Seller then available for disbursement
and (iii) third, by the remittance by the Administrator to the LC Bank of any
available amounts then on deposit in the LC Collateral Account denominated in a
currency other than the currency of the Letter of Credit relating to such
Reimbursement Obligation; provided, that at the time of such remittance, such
amounts shall be converted to the currency of the Letter of Credit relating to
such Reimbursement Obligation. In the event the Seller fails to reimburse the LC
Bank for the full U.S. Dollar Equivalent of the amount of any drawing under any
Letter of Credit by noon (New York City time) on the Drawing Date (including
because the conditions precedent to an Investment requested by the Seller
pursuant to Section 1.2 shall not have been satisfied), the LC Bank will
promptly notify each LC Participant thereof. Any notice given by the LC Bank
pursuant to this Section may be oral if promptly confirmed in writing; provided
that the lack of such a prompt written confirmation shall not affect the
conclusiveness or binding effect of such oral notice.

 

21



--------------------------------------------------------------------------------

  (b)

Each LC Participant shall upon any notice pursuant to clause (a) above make
available to the LC Bank an amount in U.S. Dollars in immediately available
funds equal to its Pro Rata Share of the U.S. Dollar Equivalent (determined as
of the applicable Drawing Date) of the amount of the drawing (a “Participation
Advance”), whereupon the LC Participants shall each be deemed to have made an
Investment in U.S. Dollars in that amount. If any LC Participant so notified
fails to make available to the LC Bank the amount in U.S. Dollars of such LC
Participant’s Pro Rata Share of such U.S. Dollar Equivalent amount by no later
than 2:00 p.m., New York time on the Drawing Date, then interest shall accrue on
such LC Participant’s obligation to make such payment, from the Drawing Date to
the date on which such LC Participant makes such payment (i) at a rate per annum
equal to the Federal Funds Rate during the first three days following the
Drawing Date and (ii) at a rate per annum equal to the Base Rate on and after
the fourth day following the Drawing Date. The LC Bank will promptly give notice
of the occurrence of the Drawing Date, but failure of the LC Bank to give any
such notice on the Drawing Date or in sufficient time to enable any LC
Participant to effect such payment on such date shall not relieve such LC
Participant from its obligation under this clause (b). Each LC Participant’s
Commitment shall continue until the last to occur of any of the following
events: (A) the LC Bank ceases to be obligated to issue or cause to be issued
Letters of Credit hereunder; (B) no Letter of Credit issued hereunder remains
outstanding and uncancelled or (C) all Persons (other than the Seller) have been
fully reimbursed for all payments made under or relating to Letters of Credit.

Section 1.17 Repayment of Participation Advances.

 

  (a)

Upon (and only upon) receipt by the LC Bank for its account of immediately
available funds from the Seller (i) in reimbursement of any payment made by the
LC Bank under a Letter of Credit with respect to which any LC Participant has
made a Participation Advance to the LC Bank, or (ii) in payment of Discount on
the Investments made or deemed to have been made in connection with any such
draw, the LC Bank will pay to each LC Participant, ratably (based on the
outstanding drawn amounts funded by each such LC Participant in respect of such
Letter of Credit), in the same funds as those received by the LC Bank; it being
understood, that the LC Bank shall retain a ratable amount of such funds that
were not the subject of any payment in respect of such Letter of Credit by any
LC Participant.

 

  (b)

If the LC Bank is required at any time to return to the Seller, or to a trustee,
receiver, liquidator, custodian, or any official in any Insolvency Proceeding,
any portion of the payments made by the Seller to the LC Bank pursuant to this
Agreement in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each LC Participant shall, on demand of the LC Bank,
forthwith return to the LC Bank the amount of its Pro Rata Share of any amounts
so returned by the LC Bank plus interest at the Federal Funds Rate from the date
the payment was first made to such LC Participant through, but not including,
the date the payment is returned by such LC Participant.

 

22



--------------------------------------------------------------------------------

  (c)

If any Letters of Credit are outstanding and undrawn on the Facility Termination
Date, the LC Collateral Accounts shall be funded from Collections (or, in the
Seller’s sole discretion, by other funds available to the Seller) in an amount
(which amount may be held in U.S. Dollars or Australian Dollars and is subject
to conversion by the Administrator in accordance with Section 1.23) equal to the
U.S. Dollar Equivalent of the aggregate undrawn face amount of such Letters of
Credit plus the U.S. Dollar Equivalent of all related fees to accrue through the
stated expiration dates thereof, including any customary presentation, amendment
and other processing fees, and other standard costs and charges, of the LC Bank
relating to letters of credit (such fees to accrue, as reasonably estimated by
the LC Bank, the “LC Fee Expectation”).

Section 1.18 Documentation.

The Seller agrees to be bound by and shall cause the Servicer or any
Sub-Servicer (or such the Servicer’s or any Sub-Servicer’s, as applicable,
designee, which designee shall be a Subsidiary of such Sub-Servicer or the
Servicer, as applicable) named as the “Applicant” or “Account Party” of any
Letter of Credit to agree to be bound by the terms of the Letter of Credit
Application and by the LC Bank’s interpretations of any Letter of Credit issued
for the Seller and by the LC Bank’s written regulations and customary practices
relating to letters of credit, though the LC Bank’s interpretation of such
regulations and practices may be different from the Seller’s own. In the event
of a conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct by the LC Bank, the LC Bank shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Seller’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto. In
addition to any other fees or expenses owing under the Fee Letter or any other
Transaction Document or otherwise pursuant to any Letter of Credit Application,
the Seller shall pay to the LC Bank for its own account any customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the LC Bank relating to letters of credit as from time to time in
effect. Such customary fees shall be due and payable upon demand and shall be
nonrefundable.

Section 1.19 Determination to Honor Drawing Request.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the LC Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.

 

23



--------------------------------------------------------------------------------

Section 1.20 Nature of Participation and Reimbursement Obligations.

Each LC Participant’s obligation in accordance with this Agreement to make
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of the Seller to reimburse the LC Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Article I under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such LC
Participant may have against the LC Bank, the Administrator, any Purchaser
Agent, any Purchaser, the Seller or any other Person for any reason whatsoever;

(ii) the failure of the Seller or any other Person to comply with the conditions
set forth in this Agreement for the making of an Investment, Reinvestments,
requests for Letters of Credit or otherwise, it being acknowledged that such
conditions are not required for the making of Participation Advances hereunder;

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by the Seller, the LC
Bank or any LC Participant against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, defense or other right which the Seller, the LC
Bank or any LC Participant may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), the LC
Bank, any LC Participant, any Purchaser Agent, any Purchaser or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between the Seller or any Subsidiaries of the Seller or any Affiliates of the
Seller and the beneficiary for which any Letter of Credit was procured);

(v) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrator or the LC Bank has been notified thereof;

(vi) payment by the LC Bank under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit other than as a result of the gross negligence or
willful misconduct of the LC Bank;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

24



--------------------------------------------------------------------------------

(viii) any failure by the LC Bank or any of the LC Bank’s Affiliates to issue
any Letter of Credit in the form requested by the Seller, unless the LC Bank has
received written notice from the Seller of such failure within three Business
Days after the LC Bank shall have furnished the Seller a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;

(ix) any Material Adverse Effect on the Seller, any Originator or any Affiliates
thereof;

(x) any breach of this Agreement or any Transaction Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
the Seller, any Originator or any Affiliate thereof;

(xii) the fact that a Termination Event or an Unmatured Termination Event shall
have occurred and be continuing;

(xiii) the fact that this Agreement or the obligations of Seller or Servicer
hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

Nothing in this Section 1.20 shall relieve the LC Bank from liability for its
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction.

Section 1.21 Indemnity.

In addition to other amounts payable hereunder, the Seller hereby agrees to
protect, indemnify, pay and save harmless the Administrator, the LC Bank, each
LC Participant and any of the LC Bank’s Affiliates that have issued a Letter of
Credit from and against any and all claims, demands, liabilities, damages,
penalties, interest, judgments, losses, costs, charges and expenses (including
Attorney Costs) which the Administrator, the LC Bank, any LC Participant or any
of their respective Affiliates may incur or be subject to as a consequence,
direct or indirect, of the issuance of any Letter of Credit (including any
losses resulting from the amount of any Australian Dollars purchased by the LC
Bank with the proceeds of U.S. Dollars received from the Seller or any LC
Participant in connection with any drawing under a Letter of Credit denominated
in Australian Dollars for any reason falling short of the amount of the
Australian Dollars paid by the LC Bank in connection with such drawing), other
than as a result of (a) the gross negligence or willful misconduct of the party
to be indemnified as determined by a final judgment of a court of competent
jurisdiction or (b) the wrongful dishonor by the LC Bank or any of its
Affiliates of a proper demand for payment made under any Letter of Credit,
except if such dishonor resulted from any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Authority
(all such acts or omissions herein called “Governmental Acts”). This
Section 1.21 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim pursuant
to this Section 1.21.

 

25



--------------------------------------------------------------------------------

Section 1.22 Liability for Acts and Omissions.

As between the Seller, on the one hand, and the Administrator, the LC Bank, the
LC Participants, the Purchaser Agents and the Purchasers, on the other, the
Seller assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit by, (x) the respective beneficiaries or (y) the Servicer or any
Sub-Servicer (or such the Servicer’s or any Sub-Servicer’s, as applicable,
designee, which designee shall be a Subsidiary of such Sub-Servicer or the
Servicer, as applicable) named as the “Applicant” or “Account Party” of such
Letters of Credit. In furtherance and not in limitation of the respective
foregoing, none of the Administrator, the LC Bank, the LC Participants, the
Purchaser Agents or the Purchasers shall be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if the LC
Bank shall have been notified thereof); (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Seller against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Seller and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Administrator, the LC Bank, the LC
Participants, the Purchaser Agents and the Purchasers, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of the LC Bank’s rights or powers hereunder. Nothing in the
preceding sentence shall relieve the LC Bank from liability for its gross
negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Administrator, the LC Bank, the LC Participants, the Purchaser
Agents, the Purchasers or their respective Affiliates, be liable to the Seller
or any other Person for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Administrator, the LC
Bank, the LC Participants, the Purchaser Agents, the Purchasers and each of
their respective Affiliates (i) may rely on any written communication believed
in good faith by such Person to have been authorized or given by or on behalf of
the applicant for a Letter of Credit; (ii) may honor any presentation if the
documents presented appear on their face to comply with the terms and conditions
of the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of

 

26



--------------------------------------------------------------------------------

Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the LC Bank or its Affiliates;
(iv) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Administrator, the LC
Bank, the LC Participants, the Purchaser Agents, the Purchasers or their
respective Affiliates, in any way related to any order issued at the applicant’s
request to an air carrier, a letter of guarantee or of indemnity issued to a
carrier or any similar document (each an “Order”) and honor any drawing in
connection with any Letter of Credit that is the subject of such Order,
notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any LC Participant or any other Person.

Section 1.23 LC Collateral Accounts.

 

  (a)

Provided that no Termination Event or Unmatured Termination Event has occurred
and is continuing, and the Facility Termination Date has not occurred and a
Minimum Cash Liquidity Event has not occurred, the Seller may from time to time
advise the Administrator and each Purchaser Agent in writing of its desire to
convert certain amounts that are on deposit in an LC Collateral Account and that
are denominated in one currency to another currency that is either denominated
in U.S. Dollars or Australian Dollars. Following receipt of such request, the
Administrator shall notify the Seller in writing whether or not the
Administrator is agreeable to such conversion; provided, however, that if the
Administrator fails to so notify the Seller within one Business Day, the
Administrator shall be deemed to have declined such conversion request. In the
event that the Administrator has so notified the Seller in writing that it is
agreeable to such conversion, the Seller and the Administrator shall enter into
such documents as the Administrator may deem necessary or appropriate to effect
such conversion, and such conversion shall occur at such exchange rate as agreed
to in writing between the Administrator and the Seller.

 

  (b)

At any time that a Termination Event or Unmatured Termination Event has occurred
and is continuing, at any time on or after the occurrence of the Facility
Termination Date, at any time on or after the occurrence of a Minimum Cash
Liquidity Event or at any time a Reimbursement Obligation is then owing, so long
as the Adjusted Australian Dollar LC Participation Amount is greater than zero,

 

27



--------------------------------------------------------------------------------

  the Administrator may, in its sole discretion, convert any amounts that are on
deposit in an LC Collateral Account and that are denominated in one currency to
U.S. Dollars or Australian Dollars. Any such conversion shall occur at the
exchange rate reasonably determined by the Administrator to exist at such time
of conversion and which is available to the Administrator at such time of
conversion.

 

  (c)

In connection with any such conversion occurring pursuant to this Section 1.23,
the Seller shall promptly pay the Administrator all customary fees and expenses
as well as standard costs and charges of the Administrator in connection with
such conversion as well as all out-of-pocket documented costs and expenses
incurred by the Administrator in connection therewith. The proceeds of any such
conversion shall be deposited by the Administrator into the applicable LC
Collateral Account.

Section 1.24 Successor Euro-Rate.

 

  (a)

If the Administrator determines in its commercially reasonable judgment that
either (i) (A) the circumstances set forth in Section 1.11 have arisen and are
unlikely to be temporary, or (B) the circumstances set forth in Section 1.11
have not arisen but the applicable supervisor or administrator (if any) of the
Euro-Rate or a Governmental Authority having jurisdiction over the Administrator
has made a public statement identifying the specific date after which the
Euro-Rate shall no longer be used for determining interest rates for loans
(either such date, a “Euro-Rate Termination Date”), or (ii) a rate other than
the Euro-Rate has become a widely utilized benchmark floating rate index for
newly originated loans in dollars in the U.S. market, then the Administrator may
(in consultation with the Seller) choose a replacement index for the Euro-Rate
and make adjustments (which may be higher or lower) to applicable margins and
related amendments to this Agreement as referred to below to reflect such
replacement index.

 

  (b)

The Administrator and the Seller shall enter into an amendment to this Agreement
to reflect the replacement index, the adjusted margins and such other related
amendments to provide for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Transaction Documents (including, without limitation,
Section 5.1), such amendment shall become effective without any further action
or consent of any other party to this Agreement at 5:00 p.m. New York City time
on the tenth (10th) Business Day after the date a draft of the amendment is
provided to the Purchasers, Peabody, the Seller and the Servicer, unless the
Administrator receives, on or before such tenth (10th) Business Day, a written
notice from Peabody or the Majority Purchaser Agents stating that Peabody or
such Majority Purchaser Agents object to such amendment.

 

28



--------------------------------------------------------------------------------

  (c)

Selection of the replacement index, adjustments to the applicable margins, and
amendments to this Agreement (i) will be determined with due consideration to
the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a rate based on the Euro-Rate, as applicable, to a replacement index-based
rate, and (ii) may also reflect adjustments to account for (A) the effects of
the transition from the Euro-Rate to the replacement index and (B) yield- or
risk-based differences between the Euro-Rate and the replacement index.

 

  (d)

Until an amendment reflecting a new replacement index in accordance with this
Section 1.24 is effective, any Portion of Capital for which Discount is
determined by reference to the Euro-Rate will continue to accrue Discount with
reference to the Euro-Rate, provided however, that if the Administrator
determines (which determination shall be final and conclusive, absent manifest
error) that a Euro-Rate Termination Date has occurred, then following the
Euro-Rate Termination Date, all Portions of Capital for which Discount would
otherwise be determined with reference to the Euro-Rate shall automatically
begin accruing Discount with reference to the Base Rate until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented.

 

  Section

1.24(e) Notwithstanding anything to the contrary contained herein, if at any
time the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

Section 2.1 Representations and Warranties; Covenants.

Each of the Seller, Peabody and the Servicer hereby makes the representations
and warranties, and hereby agrees to perform and observe the covenants,
applicable to it set forth in Exhibits III and IV, respectively.

Section 2.2 Termination Events.

If any of the Termination Events set forth in Exhibit V shall occur, the
Administrator may (with the consent of the Majority Purchaser Agents) or shall
(at the direction of the Majority Purchaser Agents), by notice to the Seller,
declare the Facility Termination Date to have occurred (in which case the
Facility Termination Date shall be deemed to have occurred); provided, that
automatically upon the occurrence of any event (without any requirement for the
passage of time or the giving of notice) described in paragraph (f) of
Exhibit V, the Facility Termination Date shall occur. Upon any such declaration,
occurrence or deemed occurrence of the Facility Termination Date, the
Administrator, the Purchaser Agents and the Purchasers shall have, in addition
to the rights and remedies that they may have under this Agreement, all other
rights and remedies provided after default under the New York UCC, the PPSA and
under other Applicable Law, which rights and remedies shall be cumulative.

 

29



--------------------------------------------------------------------------------

ARTICLE III.

INDEMNIFICATION

Section 3.1 Indemnities by the Seller.

Without limiting any other rights that the Administrator, the Purchaser Agents,
the Purchasers, the Liquidity Banks, any Program Support Provider or any of
their respective Affiliates, employees, officers, directors, agents, counsel,
successors, transferees or permitted assigns (each, an “Indemnified Party”) may
have hereunder or under Applicable Law, the Seller hereby agrees to indemnify
each Indemnified Party from and against any and all claims, damages, expenses,
costs, losses and liabilities (including Attorney Costs) (all of the foregoing
being collectively referred to as “Indemnified Amounts”) arising out of or
resulting from this Agreement (whether directly or indirectly), the use of
proceeds of Investments or Reinvestments, the ownership of any portion of the
Purchased Assets, or any interest therein, or in respect of any Receivable,
Related Security or Contract, excluding, however:, (a) Indemnified Amounts to
the extent resulting from gross negligence or willful misconduct on the part of
such Indemnified Party or its employees, officers, directors, agents, counsel,
successors, transferees or permitted assigns or (b) any indemnification which
has the effect of recourse for the non-payment of the Receivables to any
indemnitor (except as otherwise specifically provided in this Agreement).
Without limiting or being limited by the foregoing, and subject to the
exclusions set forth in the preceding sentence, the Seller shall pay on demand
(which demand shall be accompanied by documentation of the Indemnified Amounts,
in reasonable detail) to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any and all Indemnified
Amounts relating to or resulting from any of the following:

(i) the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable to be an Eligible Receivable,
the failure of any information contained in an Information Package or Interim
Report to be true and correct on the date thereof (or, if such information is
stated therein to be as of a different date, on such different date), or the
failure of any other information provided to any Purchaser or the Administrator
with respect to Receivables or this Agreement to be true and correct on the date
so provided (or, if such information is stated therein to be as of a different
date, on such different date),

(ii) the failure of any representation, warranty or statement made or deemed
made by the Seller (or any of its officers) under or in connection with this
Agreement to have been true and correct as of the date made or deemed made in
all respects when made,

(iii) the failure by the Seller to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract, or the failure of any Pool
Receivable or the related Contract to conform to any such Applicable Law,

(iv) the failure to vest in the Administrator (on behalf of the Purchasers) a
valid and enforceable first priority perfected ownership or security interest in
the Pool Assets, free and clear of any Adverse Claim,

(v) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC or PPSA of any applicable
jurisdiction or other Applicable Laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the other Pool Assets against
Peabody, the Seller or any Originator, whether at the time of any Investment or
Reinvestment or at any subsequent time,

 

30



--------------------------------------------------------------------------------

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable in, or
purporting to be in, the Receivables Pool (including a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the goods or services related to
such Receivable or the furnishing or failure to furnish such goods or services
or relating to collection activities with respect to such Receivable (if such
collection activities were performed by the Seller or any of its Affiliates
acting as Servicer or by any agent or independent contractor retained by the
Seller or any of its Affiliates),

(vii) any failure of the Seller (or any of its Affiliates acting as the
Servicer) to perform its duties or obligations in accordance with the provisions
hereof or under the Contracts,

(viii) any products liability or other claim, investigation, litigation or
proceeding arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract,

(ix) the commingling of Collections at any time with other funds,

(x) the use of proceeds of Investments or Reinvestments,

(xi) any reduction in Capital as a result of the distribution of Collections
pursuant to Section 1.6(d), if all or a portion of such distributions shall
thereafter be rescinded or otherwise must be returned for any reason;

(xii) any failure by the Seller to pay any premium or other amount when due
under the terms of any Credit Insurance Policy, to keep any Credit Insurance
Policy in force or to make or perfect any claim for reimbursement under any
Credit Insurance Policy; or

(xiii) any insurance premium payments paid by the Administrator on any Credit
Insurance Policy in accordance with this Agreement.

This Section 3.1 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim pursuant
to this Section 3.1.

Section 3.2 Indemnities by the Servicer.

Without limiting any other rights that any Indemnified Party may have hereunder
or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts arising out
of or resulting from (whether directly or indirectly):

 

31



--------------------------------------------------------------------------------

(a) the failure of any information contained in an Information Package or
Interim Report to be true and correct on the date thereof (or, if such
information is stated therein to be as of a different date, on such different
date), or the failure of any other information provided to any such Indemnified
Party by, or on behalf of, the Servicer to be true and correct on the date so
provided (or, if such information is stated therein to be as of a different
date, on such different date), (b) the failure of any representation, warranty
or statement made or deemed made by the Servicer (or any of its officers) under
or in connection with this Agreement to have been true and correct as of the
date made or deemed made in all respects when made, (c) the failure by the
Servicer to comply with any Applicable Law with respect to any Pool Receivable
or the related Contract, (d) any dispute, claim, offset or defense of the
Obligor to the payment of any Receivable in, or purporting to be in, the
Receivables Pool resulting from or related to the collection activities with
respect to such Receivable, or (e) any failure of the Servicer to perform its
duties or obligations in accordance with the provisions hereof; excluding,
however: (a) Indemnified Amounts to the extent resulting from gross negligence
or willful misconduct on the part of such Indemnified Party or its employees,
officers, directors, agents, counsel, successors, transferees or permitted
assigns or (b) Indemnified Amounts arising due to the credit risk of the Obligor
and for which reimbursement would constitute recourse to the Servicer for
uncollectible Receivables (except as otherwise specifically provided in this
Agreement).

ARTICLE IV.

ADMINISTRATION, COLLECTIONS AND INSURANCE OF RECEIVABLES

Section 4.1 Appointment of the Servicer.

 

  (a)

The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as the Servicer in
accordance with this Section. Until the Administrator gives notice to Peabody
(in accordance with this Section) of the designation of a new Servicer, Peabody
is hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof. Upon the occurrence of a
Termination Event, the Administrator may designate as Servicer any Person
(including itself) to succeed Peabody or any successor Servicer, on the
condition in each case that any such Person so designated shall agree to perform
the duties and obligations of the Servicer pursuant to the terms hereof.

 

  (b)

Upon the designation of a successor Servicer as set forth in clause (a) above,
Peabody agrees that it will terminate its activities as Servicer hereunder in a
manner that the Administrator determines will facilitate the transition of the
performance of such activities to the new Servicer, and Peabody shall cooperate
with and assist such new Servicer. Such cooperation shall include access to and
transfer of related records and use by the new Servicer of all licenses,
hardware or software necessary or desirable to collect the Pool Receivables and
the Related Security.

 

  (c)

Peabody acknowledges that, in making their decision to execute and deliver this
Agreement, the Administrator and the Purchasers have relied on Peabody’s
agreement to act as Servicer hereunder. Accordingly, Peabody agrees that it will
not voluntarily resign as Servicer.

 

32



--------------------------------------------------------------------------------

  (d)

The Servicer may and hereby does delegate its duties and obligations hereunder
to the Sub-Servicers; provided, that, in such delegation: (i) each such
Sub-Servicer shall and hereby does agree in writing to perform the duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain primarily liable for the performance of the duties and obligations
so delegated, (iii) the Seller, the Administrator, the Purchaser Agents and the
Purchasers shall have the right to look solely to the Servicer for performance,
and (iv) the terms of any agreement with any Sub-Servicer shall and hereby do
provide that the Administrator may terminate such agreement upon the termination
of the Servicer hereunder by giving notice of its desire to terminate such
agreement to the Servicer (and the Servicer shall provide appropriate notice to
each such Sub-Servicer); provided, however, that if any such delegation is to
any Person other than any Person party hereto as a “Sub-Servicer”, the
Administrator shall have consented in writing in advance to such delegation;
provided, further, any Australian Sub-Servicer will not have any duty or
obligation with respect to any U.S. Originator Receivable.

Section 4.2 Duties of the Servicer.

 

  (a)

The Servicer shall take or cause to be taken all such action as may be necessary
or advisablecommercially reasonable to administer and collect each Pool
Receivable from time to time, all in accordance with this Agreement and all
Applicable Laws, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy. The Servicer shall set aside, for the accounts of
the Seller, the Administrator, the Purchaser Agents and the Purchasers, the
amount of the Collections to which each is entitled in accordance with Article
I. The Servicer may, in accordance with the applicable Credit and Collection
Policy, extend the maturity of any Pool Receivable and extend the maturity or
adjust the Outstanding Balance of any Defaulted Receivable as the Servicer may
determine to be appropriate to maximize Collections thereof; provided, however,
that: for the purposes of this Agreement, (i) such extension shall not change
the number of days such Pool Receivable has remained unpaid from the date of the
invoice date related to such Pool Receivable, (ii) such extension or adjustment
shall not alter the status of such Pool Receivable as a Delinquent Receivable or
a Defaulted Receivable or limit the rights of any of the Purchasers, the
Purchaser Agents or the Administrator under this Agreement and (iii) if a
Termination Event has occurred and is continuing and Peabody or an Affiliate
thereof is serving as the Servicer, Peabody or such Affiliate may make such
extension or adjustment only upon the prior approval of the Administrator. The
Seller shall deliver to the Servicer and the Servicer shall hold for the benefit
of the Seller and the Administrator (individually and for the benefit of the
Purchasers), in accordance with their respective interests, all records and
documents (including computer tapes or disks) with respect to each Pool
Receivable. Notwithstanding anything to the contrary contained herein, the
Administrator may direct the Servicer (whether the Servicer is Peabody or any
other Person) to commence or settle any legal action to enforce collection of
any Pool Receivable or to foreclose upon or repossess any Related Security.

 

33



--------------------------------------------------------------------------------

  (b)

The Servicer shall, as soon as practicable following actual receipt of collected
funds, turn over to the Seller the collections of any indebtednessitem that is
not a Pool Receivable or other Pool Asset or any related security thereof, less,
if Peabody or an Affiliate thereof is not the Servicer, all reasonable and
appropriate out-of-pocket costs and expenses of such Servicer of servicing,
collecting and administering such collections. The Servicer, if other than
Peabody or an Affiliate thereof, shall, as soon as practicable upon demand,
deliver to the Seller all records in its possession that evidence or relate to
any indebtedness that is not a Pool Receivable, and copies of records in its
possession that evidence or relate to any indebtedness that is a Pool
Receivable.

 

  (c)

The Servicer’s obligations hereunder shall terminate on the Final Payout Date.

After such termination, if Peabody or an Affiliate thereof was not the Servicer
on the date of such termination, the Servicer shall promptly deliver to the
Seller all books, records and related materials that the Seller previously
provided to the Servicer, or that have been obtained by the Servicer, in
connection with this Agreement.

Section 4.3 Lock-Box Arrangements.

Subject to Section 5.21, prior to the Closing Date, the Seller shall have
entered into Lock-Box Agreements with all of the Lock-Box Banks and delivered
executed counterparts thereof to the Administrator. During the continuance of a
Termination Event, Unmatured Termination Event or following the occurrence of a
Minimum Cash Liquidity Event, the Administrator may (and shall, at the direction
of the Majority Purchaser Agents), at any time thereafter give notice to each
Lock-Box Bank that the Administrator is exercising its rights under the Lock-Box
Agreements to do any or all of the following: (a) to exercise exclusive dominion
and control (for the benefit of the Purchasers) over each of the Lock-Box
Accounts and all funds on deposit therein and (b) to take any or all other
actions permitted under the applicable Lock-Box Agreement. The Seller and the
Servicer each hereby agree that if the Administrator at any time takes any
action set forth in the preceding sentence, the Administrator shall have
exclusive control (for the benefit of the Purchasers) of the proceeds (including
Collections) of all Pool Receivables and the Seller and the Servicer hereby
further agree to take any other action that the Administrator may reasonably
request to transfer such control or to ensure that the Administrator maintains
such control. Any proceeds of Pool Receivables received by the Seller or the
Servicer thereafter shall be sent immediately to, or as otherwise instructed by,
the Administrator. Following the occurrence and continuation of a Minimum Cash
Liquidity Event, so long as the Administrator has taken exclusive dominion and
control over each of the Lock-Box Accounts and no Termination Event or Unmatured
Termination Event exists, the Administrator shall instruct the Lock-Box Banks to
transfer all available amounts on deposit in the Lock-Box Accounts as of the end
of each Business Day and after giving effect to any distributions to the
Servicer on such day pursuant to Section 1.6(g), to the LC Collateral Accounts.

 

34



--------------------------------------------------------------------------------

The Administrator shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Accounts. Amounts, if any,
on deposit in the LC Collateral Accounts on the Final Payout Date shall be
remitted by the Administrator to the Seller.

The Administrator shall, on each Settlement Date (if such date occurs on a
Termination Day), remove any available amounts then on deposit in the LC
Collateral Accounts and deposit such amounts into each Purchaser Agent’s account
in accordance with the priorities set forth in Section 1.6(d), to the extent
that any amounts are then due and owing under clauses first through second of
Section 1.6(d)(ii) after giving effect to the distribution, if any, by the
Servicer on such date in accordance with Section 1.6(d).

Section 4.4 Enforcement Rights.

 

  (a)

At any time following the occurrence and during the continuation of a
Termination Event:

(i) the Administrator may direct the Obligors that payment of all amounts
payable under any Pool Receivable is to be made directly to the Administrator or
its designee (on behalf of the Purchasers),

(ii) the Administrator may instruct the Seller or the Servicer to give notice of
the Purchasers’ interest in Pool Receivables (other than, in the case of an
Australian Originator, Pool Receivables which are Trust Receivables) to each
Obligor, which notice shall direct that payments be made directly to the
Administrator or its designee (on behalf of the Purchasers), and the Seller or
the Servicer, as the case may be, shall give such notice at the expense of the
Seller or the Servicer, as the case may be; provided, that if the Seller or the
Servicer, as the case may be, fails to so notify each Obligor within two
(2) Business Days following instruction by the Administrator, the Administrator
(at the Seller’s or the Servicer’s, as the case may be, expense) may so notify
the Obligors, and

(iii) the Administrator may request the Servicer to, and upon such request the
Servicer shall: (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security, and transfer or license
to a successor Servicer the use of all software necessary or desirable to
collect the Pool Receivables and the Related Security, and make the same
available to the Administrator or its designee (for the benefit of the
Purchasers) at a place selected by the Administrator, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner acceptable to the Administrator and, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Administrator or its designee (on
behalf of the Purchasers); and

(iv) the Administrator may replace the Person then acting as Servicer.

 

  (b)

The Seller hereby authorizes the Administrator, and irrevocably appoints the
Administrator as its attorney-in-fact with full power of substitution and with
full authority in the place and stead of the Seller, which appointment is
coupled with an interest, to take any and all steps in the name of the Seller
and on behalf of the

 

35



--------------------------------------------------------------------------------

  Seller necessary or desirable following the occurrence and during the
continuation of a Termination Event, in the determination of the Administrator,
to collect any and all amounts or portions thereof due under any and all Pool
Assets, including endorsing the name of the Seller on checks and other
instruments representing Collections and enforcing such Pool Assets.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

 

  (c)

For the purposes of the power of attorney granted under Section 8.5 of the
Australian Sale Agreement:

(i) the Contributor nominates each of the Seller and the Administrator as its
nominees, and each Australian Originator acknowledges that each of the Seller
and the Administrator are the nominees of the Contributor and therefore each of
the Contributor, the Seller and the Administrator severally are an attorney of
each Australian Originator; and

(ii) at any time following a “Title Perfection Event” (under and as defined in
the Australian Sale Agreement, the Administrator may instruct the Seller or
Contributor to enforce any rights granted under Article VIII of the Australian
Sale Agreement.

Section 4.5 Responsibilities of the Seller.

 

  (a)

Anything herein to the contrary notwithstanding, the Seller shall: (i) perform
all of its obligations, if any, under the Contracts related to the Pool
Receivables to the same extent as if such Pool Receivables had not been
transferred hereunder, and the exercise by the Administrator, any Purchaser
Agent or any Purchaser of their respective rights hereunder shall not relieve
the Seller from such obligations, and (ii) pay when due any taxes, including any
sales taxes, payable in connection with the Pool Receivables and their creation
and satisfaction. Neither the Administrator nor any Purchaser Agent nor any
Purchaser shall have any obligation or liability with respect to any Pool Asset,
nor shall any of them be obligated to perform any of the obligations of the
Seller, Peabody or any Originator thereunder.

 

  (b)

Peabody hereby irrevocably agrees that if at any time it shall cease to be the
Servicer hereunder, it shall act (if the then-current Servicer so requests) as
the data-processing agent of the Servicer and, in such capacity, Peabody shall
conduct the data-processing functions of the administration of the Receivables
and the Collections thereon in substantially the same way that Peabody conducted
such data-processing functions while it acted as the Servicer.

 

36



--------------------------------------------------------------------------------

Section 4.6 Servicing Fee.

 

  (a)

Subject to clause (b), the Servicer shall be paid a fee equal to 1.00% per annum
(the “Servicing Fee Rate”) of the daily average aggregate Outstanding Balance of
the Pool Receivables. Such fee shall be paid through the distributions
contemplated by Section 1.6(d).

 

  (b)

If the Servicer ceases to be Peabody or an Affiliate thereof, the servicing fee
shall be the greater of: (i) the amount calculated pursuant to clause (a), and
(ii) an alternative amount specified by the successor Servicer not to exceed
110% of the aggregate reasonable costs and expenses incurred by such successor
Servicer in connection with the performance of its obligations as Servicer.

Section 4.7 Agents.

 

  (a)

Appointment and Authorization.

(i) Each Purchaser and Purchaser Agent hereby irrevocably designates and
appoints PNC Bank, National Association, as the “Administrator” hereunder and
authorizes the Administrator to take such actions and to exercise such powers as
are delegated to the Administrator hereby and to exercise such other powers as
are reasonably incidental thereto. The Administrator shall hold, in its name,
for the benefit of each Purchaser, ratably, the Purchased Assets. The
Administrator shall not have any duties other than those expressly set forth
herein or any fiduciary relationship with any Purchaser or Purchaser Agent, and
no implied obligations or liabilities shall be read into this Agreement, or
otherwise exist, against the Administrator. The Administrator does not assume,
nor shall it be deemed to have assumed, any obligation to, or relationship of
trust or agency with, the Seller, the Servicer or any Sub-Servicer.
Notwithstanding any provision of this Agreement or any other Transaction
Document to the contrary, in no event shall the Administrator ever be required
to take any action which exposes the Administrator to personal liability or
which is contrary to the provision of any Transaction Document or Applicable
Law.

(ii) Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on the signature pages hereto or in the Assumption Agreement or Transfer
Supplement pursuant to which such Purchaser becomes a party hereto, and each
authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Purchaser Agent shall be read into this Agreement or otherwise
exist against such Purchaser Agent.

 

37



--------------------------------------------------------------------------------

(iii) Except as otherwise specifically provided in this Agreement, the
provisions of this Section 4.7 are solely for the benefit of the Purchaser
Agents, the Administrator and the Purchasers, and none of the Seller, the
Servicer or any Sub-Servicer shall have any rights as a third-party beneficiary
or otherwise under any of the provisions of this Section 4.7, except that this
Section 4.7 shall not affect any obligations which any Purchaser Agent, the
Administrator or any Purchaser may have to the Seller, the Servicer or any
Sub-Servicer under the other provisions of this Agreement. Furthermore, no
Purchaser shall have any rights as a third-party beneficiary or otherwise under
any of the provisions hereof in respect of a Purchaser Agent which is not the
Purchaser Agent for such Purchaser.

(iv) In performing its functions and duties hereunder, the Administrator shall
act solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Servicer or any Sub-Servicer or any
of their successors and assigns. In performing its functions and duties
hereunder, each Purchaser Agent shall act solely as the agent of its respective
Purchaser and does not assume nor shall be deemed to have assumed any obligation
or relationship of trust or agency with or for the Seller, the Servicer, any
Sub-Servicer any other Purchaser, any other Purchaser Agent or the
Administrator, or any of their respective successors and assigns.

 

  (b)

Delegation of Duties. The Administrator may execute any of its duties through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrator shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

  (c)

Exculpatory Provisions. None of the Purchaser Agents, the Administrator or any
of their respective directors, officers, agents or employees shall be liable for
any action taken or omitted (i) with the consent or at the direction of the
Majority Purchaser Agents (or in the case of any Purchaser Agent, the Purchasers
within its Purchaser Group that have a majority of the aggregate Commitment of
such Purchaser Group) or (ii) in the absence of such Person’s gross negligence
or willful misconduct. The Administrator shall not be responsible to any
Purchaser, Purchaser Agent or other Person for (i) any recitals,
representations, warranties or other statements made by the Seller, the
Servicer, any Sub-Servicer, any Originator or any of their Affiliates, (ii) the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
any Transaction Document, (iii) any failure of the Seller, the Servicer, any
Sub-Servicer, any Originator or any of their Affiliates to perform any
obligation hereunder or under the other Transaction Documents to which it is a
party (or under any Contract), or (iv) the satisfaction of any condition
specified in Exhibit II. The Administrator shall not have any obligation to any
Purchaser or Purchaser Agent to ascertain or inquire about the observance or
performance of any agreement contained in any Transaction Document or to inspect
the properties, books or records of the Seller, the Servicer, any Sub-Servicer,
any Originator or any of their respective Affiliates.

 

38



--------------------------------------------------------------------------------

  (d)

Reliance by Agents.

(i) Each Purchaser Agent and the Administrator shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or other
writing or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person and upon advice and statements of
legal counsel (including counsel to the Seller or the Servicer), independent
accountants and other experts selected by the Administrator. Each Purchaser
Agent and the Administrator shall in all cases be fully justified in failing or
refusing to take any action under any Transaction Document unless it shall first
receive such advice or concurrence of the Majority Purchaser Agents (or in the
case of any Purchaser Agent, the Purchasers within its Purchaser Group that have
a majority of the aggregate Commitment of such Purchaser Group), and assurance
of its indemnification, as it deems appropriate.

(ii) The Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Majority Purchaser Agents or the Purchaser Agents, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all
Purchasers, the Administrator and Purchaser Agents.

(iii) The Purchasers within each Purchaser Group with a majority of the
Commitment of such Purchaser Group shall be entitled to request or direct the
related Purchaser Agent to take action, or refrain from taking action, under
this Agreement on behalf of all of the Purchasers within such Purchaser Group.
Each Purchaser Agent also shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Majority Purchaser Agents, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all of such Purchaser Agent’s
Purchasers.

(iv) Unless otherwise advised in writing by a Purchaser Agent or by any
Purchaser on whose behalf such Purchaser Agent is purportedly acting, each party
to this Agreement may assume that (i) such Purchaser Agent is acting for the
benefit of each of the Purchasers in respect of which such Purchaser Agent is
identified as being the “Purchaser Agent” in the definition of “Purchaser Agent”
hereto, as well as for the benefit of each assignee or other transferee from any
such Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent. Each Purchaser
shall promptly notify the Seller, the Servicer and the Administrator in writing
of any removal, resignation or replacement of such Purchaser’s Purchaser Agent.

 

  (e)

Notice of Termination Events. Neither any Purchaser Agent nor the Administrator
shall be deemed to have knowledge or notice of the occurrence of any Termination
Event or Unmatured Termination Event unless such Purchaser Agent or the
Administrator, as applicable, has received notice from any Purchaser, Purchaser

 

39



--------------------------------------------------------------------------------

  Agent, the Servicer, any Sub-Servicer or the Seller stating that a Termination
Event or an Unmatured Termination Event has occurred hereunder and describing
such Termination Event or Unmatured Termination Event. In the event that the
Administrator receives such a notice, it shall promptly give notice thereof to
each Purchaser Agent whereupon each such Purchaser Agent shall promptly give
notice thereof to its related Purchasers. In the event that a Purchaser Agent
receives such a notice (other than from the Administrator), it shall promptly
give notice thereof to the Administrator. The Administrator shall take such
action concerning a Termination Event or an Unmatured Termination Event as may
be directed by the Majority Purchaser Agents (unless such action otherwise
requires the consent of all Purchasers, the LC Bank and/or the Required LC
Participants), but until the Administrator receives such directions, the
Administrator may (but shall not be obligated to) take such action, or refrain
from taking such action, as the Administrator deems advisable and in the best
interests of the Purchasers and the Purchaser Agents.

 

  (f)

Non-Reliance on Administrator, Purchaser Agents and Other Purchasers. Each
Purchaser expressly acknowledges that none of the Administrator, the Purchaser
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrator, or any Purchaser Agent hereafter taken,
including any review of the affairs of the Seller, the Servicer, any
Sub-Servicer, any Originator or any of their respective Affiliates, shall be
deemed to constitute any representation or warranty by the Administrator or such
Purchaser Agent, as applicable. Each Purchaser represents and warrants to the
Administrator and the Purchaser Agents that, independently and without reliance
upon the Administrator, Purchaser Agents or any other Purchaser and based on
such documents and information as it has deemed appropriate, it has made and
will continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, the Servicer, the Sub-Servicers, the Originators
and the Receivables and its own decision to enter into this Agreement and to
take, or omit, action under any Transaction Document. Except for items
specifically required to be delivered hereunder, the Administrator shall not
have any duty or responsibility to provide any Purchaser Agent or any Purchaser
with any information concerning the Seller, the Servicer, the Sub-Servicers, the
Originators or any of their Affiliates that comes into the possession of the
Administrator or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

 

  (g)

Administrators and Affiliates. Each of the Purchasers, the Purchaser Agents and
the Administrator and any of their respective Affiliates may extend credit to,
accept deposits from and generally engage in any kind of banking, trust, debt,
entity or other business with the Seller, the Servicer, any Sub-Servicer, any
Originator or any of their Affiliates. With respect to the acquisition of the
Eligible Receivables pursuant to this Agreement, each of the Purchaser Agents
and the Administrator shall have the same rights and powers under this Agreement
as any Purchaser and may exercise the same as though it were not such an agent,
and the terms “Purchaser” and “Purchasers” shall include, to the extent
applicable, each of the Purchaser Agents and the Administrator in their
individual capacities.

 

40



--------------------------------------------------------------------------------

  (h)

Indemnification. Each LC Participant and Committed Purchaser shall indemnify and
hold harmless the Administrator (solely in its capacity as Administrator) and
the LC Bank (solely in its capacity as LC Bank) and their respective officers,
directors, employees, representatives and agents (to the extent not reimbursed
by the Seller, the Servicer, any Sub-Servicer or any Originator and without
limiting the obligation of the Seller, the Servicer, any Sub-Servicer or any
Originator to do so), ratably (based on its Commitment) from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, settlements, costs, expenses or disbursements of any kind or nature
whatsoever (including in connection with any investigative or threatened
proceeding, whether or not the Administrator, the LC Bank or such Person shall
be designated a party thereto) that may at any time be imposed on, incurred by
or asserted against the Administrator, the LC Bank or such Person as a result
of, or related to, any action taken or omitted by the Administrator or the LC
Bank under the Transaction Documents, any of the transactions contemplated by
the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, settlements, costs, expenses or disbursements
resulting solely from the gross negligence or willful misconduct of the
Administrator, the LC Bank or such Person as determined by a final
non-appealable judgment of a court of competent jurisdiction). Without limiting
the generality of the foregoing, each LC Participant agrees to reimburse the
Administrator and the LC Bank, ratably according to its Pro Rata Share, promptly
upon demand, for any out of pocket expenses (including reasonable counsel fees)
incurred by the Administrator or the LC Bank in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of,
its rights and responsibilities under this Agreement.

 

  (i)

Successor Administrator. The Administrator may, upon at least thirty (30) days’
notice to the Seller, the Servicer and each Purchaser Agent, resign as
Administrator. Such resignation shall not become effective until a successor
Administrator is appointed by the Majority Purchaser Agents, with the consent of
the Seller (which consent shall not be unreasonably withheld or delayed and
which consent shall not be required if a Termination Event shall have occurred
and is continuing), and has accepted such appointment. Upon such acceptance of
its appointment as Administrator hereunder by a successor Administrator, such
successor Administrator shall succeed to and become vested with all the rights
and duties of the retiring Administrator, and the retiring Administrator shall
be discharged from its duties and obligations under the Transaction Documents.
After any retiring Administrator’s resignation hereunder, the provisions of
Sections 3.1 and 3.2 and this Section 4.7 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrator.

 

41



--------------------------------------------------------------------------------

  (j)

Security Interest Filings. Each of the Seller, the Purchaser Agents and the
Purchasers expressly recognizes and agrees that the Administrator may be listed
as the assignee or secured party of record on the various UCC or PPSA filings
required to be made hereunder in order to perfect the sale of the Purchased
Assets from the Seller to the Purchasers, that such listing shall be for
administrative convenience only in creating a record or nominee owner to take
certain actions hereunder on behalf of the Purchasers and that such listing will
not affect in any way the status of the Purchasers as the owners of the
Purchased Assets. In addition, such listing shall impose no duties on the
Administrator other than those expressly and specifically undertaken in
accordance with this clause (j).

Section 4.8 Credit Insurance Policies.

 

  (a)

At all times prior to the Final Payout Date while any Pool Receivables are being
reported as Insured Receivables:

(i) The Seller shall maintain the Credit Insurance Policy with respect thereto
in full force and effect;

(ii) the Seller shall pay all premiums and other amounts due by the Seller from
time to time under such Credit Insurance Policy when due in accordance with the
terms thereof;

(iii) the Seller and the Servicer shall refrain from taking any action or
omitting to take any action which could reasonably be expected to prejudice or
limit the Seller’s or the Administrator’s rights to payment under such Credit
Insurance Policy with respect to the Pool Receivables insured thereby;

(iv) the Seller and the Servicer shall enforce the obligations of the applicable
Credit Insurer under such Credit Insurance Policy;

(v) the Seller and the Servicer shall maintain all records and documents that
may be necessary to make claims for reimbursement under such Credit Insurance
Policy;

(vi) the Seller shall, and the Servicer shall cause the Seller to, perform all
its other obligations under such Credit Insurance Policy in accordance with the
terms thereof (including, without limitation, delivering information regarding
the relevant Pool Receivables and notices of insolvency with respect to Obligors
when required pursuant to the terms of such Credit Insurance Policy);

(vii) the Seller and Servicer shall advise promptly the Administrator of any
payment the Seller receives directly under any Eligible Insurance Policy, any
denial of coverage under any such policy, any cancelation of such policy or any
other information received in connection with any such policy which is material
to the payment of any claim thereunder;

 

42



--------------------------------------------------------------------------------

(viii) Neither the Seller nor Servicer shall amend, modify or waive (or consent
to any such amendment, modification or waiver of) any provision of any Eligible
Insurance Policy which is material to the payment of any claim thereunder
without the consent of the Administrator and Majority Purchaser Agents; and

(ix) The Seller and Servicer shall deliver any additional instruments,
certificates and documents, provide such other information and take such other
actions as may be necessary or desirable, in the reasonable opinion of the
Administrator, to give further assurances of any of the rights granted or
provided for herein or under any Eligible Insurance Policy (including, without
limitation, providing copies of invoices, purchase orders, and the proof of
delivery of products as may be requested by the insurer thereunder).

 

  (b)

If the Seller fails to pay any premium or other amount due under any Credit
Insurance Policy, the Administrator may (in its discretion) pay such premium or
other amount from the Purchased Assets or from its own funds in order to keep
such Credit Insurance Policy in force. Any amount so paid by the Administrator
from its own funds shall constitute an Indemnified Amount payable by the Seller
to the Administrator hereunder.

 

  (c)

As to any Insured Receivables only, in the event that any Obligor defaults on
the payment of any of its Pool Receivables, becomes subject to an Insolvency
Proceeding or becomes subject to any other event that gives rise to a claim for
reimbursement under a Credit Insurance Policy, the Seller and the Servicer
shall, promptly (but not later than the later of (x) twenty (20) Business Days
after such event or (y) the first date on which such a claim may be filed
pursuant to the terms of such Credit Insurance Policy), file a claim for such
reimbursement (with a copy thereof to the Administrator) in accordance with the
terms of such Credit Insurance Policy and shall take any other actions required
under the terms of such Credit Insurance Policy to obtain such reimbursement
(including, without limitation, providing the applicable Credit Insurer with
itemized statements, invoices, bills of lading, purchase orders, summaries of
collections efforts, evidence of debt or other documentation that may be
required under the terms of such Credit Insurance Policy). The Seller and the
Servicer shall cause any amounts paid by a Credit Insurer under any Credit
Insurance Policy to be paid directly to a Lock-Box Account owned by the Seller
and to be applied as a Collection in accordance with the terms of this
Agreement.

 

  (d)

In the event that a Credit Insurer pays a claim under a Credit Insurance Policy
with respect to a Pool Receivable and the Seller is required to subrogate it
rights, claims, guaranties, security, collateral or defenses to such Credit
Insurer in respect of such Pool Receivable, the Seller shall (and the Servicer
shall cause Seller to) so subrogate such rights, claims, guaranties, security,
collateral or defenses in accordance with the terms of such Credit Insurance
Policy. Simultaneously with receipt of such a payment in a Lock-Box Account and
upon such subrogation, the

 

43



--------------------------------------------------------------------------------

  Administrator shall be automatically deemed to have released to the Seller any
ownership or security interest it may have hereunder (on behalf of itself and
the Purchasers) in such rights, claims, guaranties, security, collateral or
defenses so subrogated, to the extent necessary to permit such subrogation and
shall execute such documents to evidence the same as shall be reasonably
requested by the Seller, in each case at the sole expense of the Seller;
provided, however, that the Administrator shall not be deemed to have released
any such ownership or security interest it may have in related rights under such
Credit Insurance Policy (including, without limitation, any right of the Seller
to receive ratable or other allocations of Collections or other recoveries in
respect of the related Pool Receivables).

 

  (e)

If any Credit Insurance Policy ceases to be Eligible Credit Insurance, the
Seller and the Servicer shall furnish to the Administrator and each Purchaser
Agent written notice thereof, together with a statement of the actions the
Seller plans to take to remedy such situation, if any, promptly but not later
than five (5) Business Days thereafter.

 

  (f)

Any Collections received by the Administrator pursuant to the Credit Insurance
Policy (including as an additional insured thereunder) shall be distributed in
accordance with the priority of payments set forth in Section 1.6.

Notwithstanding anything in this Agreement to the contrary, failure to maintain
Eligible Credit Insurance shall not constitute a Termination Event or Unmatured
Termination Event. For the avoidance of doubt, no Receivable shall constitute an
Insured Receivable at any time the Credit Insurance Policy relating thereto
shall cease to constitute Eligible Credit Insurance.

ARTICLE V.

MISCELLANEOUS

Section 5.1 Amendments, Etc.

 

  (a)

Subject to clause (b) of this Section, noNo amendment or waiver of any provision
of this Agreement or any other Transaction Document, or consent to any departure
by the Seller, the Servicer or any Sub-Servicer therefrom, shall be effective
unless in a writing signed by the Administrator, the LC Bank, the Majority
Purchaser Agents and the Majority LC Participants and (if an amendment) the
Seller and the Servicer, and if such amendment or waiver materially and
adversely affects the obligations of the Sub-Servicers, the affected
Sub-Servicers consent in writing thereto; provided, however, that no such
amendment shall (i) decrease the outstanding amount of, or extend the repayment
of or any scheduled payment date for the payment of, any Discount in respect of
any Portion of Capital or any Fees owed to a Purchaser without the prior written
consent of such Purchaser; (ii) forgive or waive or otherwise excuse any
repayment of Capital without the prior written consent of each Purchaser
affected thereby; (iii) increase the Commitment of any Purchaser without its
prior written consent; (iv) amend or modify the Pro Rata Share of any LC
Participant without its prior written consent; (v) amend or modify the
provisions of this Section 5.1 or the

 

44



--------------------------------------------------------------------------------

  definition of “Majority Purchaser Agents”, “Majority LC Participants”,
“Eligible Credit Insurance”, or “Required LC Participants” without the prior
written consent of all Purchaser Agents, the LC Bank and all LC Participants;
(vi) [Reserved]; (vii) without the prior written consent of all Purchasers
affected thereby, extend the Facility Termination Date or waive, amend or
otherwise modify the definition of Facility Termination Date; (viii) amend,
modify or otherwise affect the rights or duties of the Administrator, any
Purchaser Agent or the LC Bank hereunder without the prior written consent of
the Administrator, such Purchaser Agent or the LC Bank, as the case may be; and
(ix) amend, waive or modify any definition or provision expressly requiring the
consent of the Required LC Participants without the prior written consent of the
LC Bank and the Required LC Participants, and, in the case of any amendment, by
the other parties thereto; and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No failure on the part of the Administrator, any Purchaser Agent or any
Purchaser to exercise, and no delay in exercising any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

 

  (b)

At any time during the thirty (30) days following the date on which the
Administrator completes its review of the results of an audit described in
Section 5.4, Section 1(h) of Exhibit IV to this Agreement or Section 2(f) of
Exhibit IV to this Agreement (such audit, a “Field Examination”), the consent of
the Seller, the Servicer or any Sub-Servicer shall not be required for any
amendment to the definitions of “Net Receivables Pool Balance”, “Eligible
Receivables”, “Total Reserves”, “Pre-Review Australian Contract”, “Permitted
Australian Contract” or any of their components if such amendment is deemed
necessary by the Administrator in its sole and reasonable discretion after
consultation with the Servicer in order to adjust such definitions and their
components to meet the credit standards applied by the Administrator and the
Purchasers when they entered into this Agreement in connection with any changes
in the composition or characteristics (including, without limitation, credit
quality, dilution and loss experience, tenor and terms) of the Pool Receivables
since the preceding Field Examination. The Administrator agrees to provide a
copy of the final results of the Field Examination to the Servicer within two
(2) Business Days of its receipt thereof.

Section 5.2 Notices, Etc.

All notices and other communications hereunder shall, unless otherwise stated
herein, be in writing (including facsimile or electronic mail communication) and
shall be personally delivered or sent by facsimile or electronic mail, or by
overnight mail, to the intended party at the mailing address, e-mail address or
facsimile number of such party set forth on Schedule VI hereto (or in any other
document or agreement pursuant to which it is or became a party hereto), or at
such other mailing address, e-mail address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective (i) if delivered by overnight
mail, when received, and (ii) if transmitted by facsimile or electronic mail,
when sent, receipt confirmed by telephone or electronic means.

Section 5.3 Successors and Assigns; Assignability; Participations.

 

  (a)

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided in Section 4.1(d), neither the Seller nor the
Servicer may assign or transfer any of its rights or delegate any of its duties
hereunder or under any Transaction Document without the prior consent of the
Administrator, the LC Bank, the Required LC Participants and the Purchaser
Agents.

 

  (b)

Participations. (i) Except as otherwise specifically provided herein, any
Purchaser may sell to one or more Persons (each a “Participant”) participating
interests in the interests of such Purchaser hereunder. Such Purchaser shall
remain solely responsible for performing its obligations hereunder, and the
Seller, the Servicer, each Purchaser Agent and the Administrator shall continue
to deal solely and directly with such Purchaser in connection with such
Purchaser’s rights and

 

45



--------------------------------------------------------------------------------

  obligations hereunder. A Purchaser shall not agree with a Participant to
restrict such Purchaser’s right to agree to any amendment or waiver of this
Agreement or any other Transaction Document, except such amendments or waivers
that require the consent of all Purchasers; provided, that no such agreement
between any Purchaser and any such Participant shall be binding upon the other
parties hereto. (ii) Notwithstanding anything contained in paragraph (a) or
clause (i) of paragraph (b) of this Section 5.3, each of the LC Bank and each LC
Participant may sell participations in all or any part of any Investment made by
such LC Participant to another bank or other entity so long as (i) no such sale
of a participation shall, without the consent of the Seller, require the Seller
to file a registration statement with the SEC and (ii) no holder of any such
participation shall be entitled to require such LC Participant to take or omit
to take any action hereunder except that such LC Participant may agree with such
participant that, without such Participant’s consent, such LC Participant will
not consent to an amendment, modification or waiver referred to in Section 5.1.
Any such Participant shall not have any rights hereunder or under the
Transaction Documents. Each Purchaser that sells a participation shall, acting
solely for this purpose as an agent of the Seller, maintain a register on which
it enters the name and address of each Participant and the Investments (and
Discount, fees and other similar amounts under this Agreement) of each
Participant’s interest in the interests of such Purchaser under the Transaction
Documents (the “Participant Register”); provided that no Purchaser shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any interest of a Purchaser hereunder or other
obligations under any Transaction Document) to any Person except to the extent
that such disclosure is necessary to establish that such interest or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Purchaser shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrator (in its capacity as
the Administrator) shall have no responsibility for maintaining a Participant
Register.

 

  (c)

Assignments by Certain Committed Purchasers. Any Committed Purchaser may assign
to one or more Persons (each a “Purchasing Committed Purchaser”), reasonably
acceptable to the Administrator, the LC Bank and the related Purchaser Agent in
its sole discretion, any portion of its Commitment (which shall be inclusive of
its Commitment as an LC Participant) pursuant to a supplement hereto,
substantially in the form of Annex G with any changes as are reasonably
acceptable to the Administrator (each, a “Transfer Supplement”), executed by
each such Purchasing Committed Purchaser, such selling Committed Purchaser, such
related Purchaser Agent and the Administrator and with the consent of the Seller
(provided, that the consent of the Seller shall not be unreasonably withheld or
delayed and that no such consent shall be required if a Termination Event or
Unmatured Termination Event has occurred and is continuing; provided, further,
that no consent of the Seller

 

46



--------------------------------------------------------------------------------

  shall be required if the assignment is made by any Committed Purchaser to the
Administrator, to any Purchaser Agent, to any other Committed Purchaser, to any
Affiliate of the Administrator or any Committed Purchaser, to any Program
Support Provider or any Person which (i) is in the business of issuing
commercial paper notes and (ii) is associated with or administered by the
Administrator or any Affiliate of the Administrator). Any such assignment by
Committed Purchaser may not be for an amount less than $10,000,000. Upon (i) the
execution of the Transfer Supplement, (ii) delivery of an executed copy thereof
to the Seller, the Servicer, such related Purchaser Agent and the Administrator
and (iii) payment by the Purchasing Committed Purchaser to the selling Committed
Purchaser of the agreed purchase price, if any, such selling Committed Purchaser
shall be released from its obligations hereunder to the extent of such
assignment and such Purchasing Committed Purchaser shall for all purposes be a
Committed Purchaser party hereto and shall have all the rights and obligations
of a Committed Purchaser hereunder to the same extent as if it were an original
party hereto. The amount of the Commitment of the selling Committed Purchaser
allocable to such Purchasing Committed Purchaser shall be equal to the amount of
the Commitment of the selling Committed Purchaser transferred regardless of the
purchase price, if any, paid therefor.

 

  (d)

Assignments to Liquidity Banks and other Program Support Providers. Any Conduit
Purchaser may at any time grant to one or more of its Liquidity Banks or other
Program Support Providers, interests in its portion of the Purchased Assets. In
the event of any such grant by such Conduit Purchaser of an interest to a
Liquidity Bank or other Program Support Provider, such Conduit Purchaser shall
remain responsible for the performance of its obligations hereunder. The Seller
agrees that each Liquidity Bank and Program Support Provider of any Conduit
Purchaser hereunder shall be entitled to the benefits of Sections 1.9 and 1.10.

 

  (e)

Other Assignment by Conduit Purchasers. Each party hereto agrees and consents
(i) to any Conduit Purchaser’s assignment, grant of security interests in or
other transfers of any portion of its interest in the Purchased Assets,
including without limitation to any collateral agent in connection with its
commercial paper program and (ii) to the complete assignment by any Conduit
Purchaser of all of its rights and obligations hereunder to any other Person,
and upon such assignment such Conduit Purchaser shall be released from all
obligations and duties, if any, hereunder; provided, that such Conduit Purchaser
may not, without the prior consent of its Committed Purchasers, make any such
transfer of its rights hereunder unless the assignee (i) is principally engaged
in the purchase of assets similar to the assets being purchased hereunder,
(ii) has as its Purchaser Agent the Purchaser Agent of the assigning Conduit
Purchaser and (iii) issues commercial paper or other Notes with credit ratings
substantially comparable to the ratings of the assigning Conduit Purchaser. Any
assigning Conduit Purchaser shall deliver to any assignee a Transfer Supplement
with any changes as have been approved by the parties thereto, duly executed by
such Conduit Purchaser, assigning any portion of its interest in the Purchased
Assets to its assignee. Such Conduit Purchaser shall

 

47



--------------------------------------------------------------------------------

  promptly (i) notify each of the other parties hereto of such assignment and
(ii) take all further action that the assignee reasonably requests in order to
evidence the assignee’s right, title and interest in such interest in the
Purchased Assets and to enable the assignee to exercise or enforce any rights of
such Conduit Purchaser hereunder. Upon the assignment of any portion of its
interest in the Purchased Assets, the assignee shall have all of the rights
hereunder with respect to such interest (except that the Discount therefor shall
thereafter accrue at the rates determined with respect to the assigning Conduit
Purchaser unless the Seller, the related Purchaser Agent and the assignee shall
have agreed upon a different Discount).

 

  (f)

Opinions of Counsel. If required by the Administrator or the applicable
Purchaser Agent, each Transfer Supplement or other assignment and acceptance
agreement must be accompanied by an opinion of counsel of the assignee as to
such matters as the Administrator or such Purchaser Agent may reasonably
request.

 

  (g)

In addition to the foregoing and notwithstanding any otherwise applicable
limitations on, or requirements for, pledges, assignments and participations set
forth in this Section 5.3, any Purchaser may pledge, participate or assign any
of its rights (including, without limitation, rights to payment of Capital and
Discount) under this Agreement or the other Transaction Documents to any Federal
Reserve Bank (including any grant of a security interest in such rights to
secure such Purchaser’s obligations to such Federal Reserve Bank) without notice
to or consent of any other party to this Agreement or to the other Transaction
Documents; provided that no such pledge, participation or assignment shall
release such Purchaser from any of its obligations hereunder or substitute any
such pledge, participant or assignee for such Purchaser as a party hereto.

Section 5.4 Costs, Expenses and Taxes.

 

  (a)

In addition to the rights of indemnification granted under Sections 1.21 and
3.1, the Seller agrees to pay on demand (which demand shall be accompanied by
documentation thereof in reasonable detail) all reasonable costs and expenses in
connection with the preparation, execution, delivery and administration
(including periodic internal audits by the Administrator of Pool Receivables,
provided that at any time when no Termination Event exists and is continuing,
the Seller shall not be required to pay the costs and expenses of more than one
such audit (or, at any time following the occurrence of a Minimum Cash Liquidity
Event, two such audits) per year) of this Agreement, the other Transaction
Documents and the other documents and agreements (including the Confirmation
Order and any other court filings in connection therewith) to be delivered
hereunder (and all reasonable costs and expenses in connection with any
amendment, waiver or modification of any thereof), including: (i) Attorney Costs
for the Administrator, the Purchaser Agents, the Purchasers and their respective
Affiliates and agents with respect thereto and with respect to advising the
Administrator, the Purchaser Agents, the Purchasers and their respective
Affiliates and agents as to their rights and remedies under this

 

48



--------------------------------------------------------------------------------

  Agreement and the other Transaction Documents, (ii) fees, costs and expenses
payable by the Conduit Purchasers or their Affiliates to any nationally
recognized statistical rating agency in connection with the transactions
contemplated by the Transaction Documents and (iii) all reasonable costs and
expenses (including Attorney Costs), if any, of the Administrator, the Purchaser
Agents, the Purchasers and their respective Affiliates and agents in connection
with the enforcement of this Agreement and the other Transaction Documents.

 

  (b)



(i) The Seller agrees that any and all payments by the Seller under this
Agreement shall be made free and clear of and without deduction for any and all
current or future taxes, stamp or other taxes, levies, imposts, deductions,
charges or withholdings, and all penalties, interest and other liabilities with
respect thereto (collectively, “Taxes”), except as required by Applicable Law.
If the Seller shall be required by Applicable Law to withhold or deduct any
Taxes from or in respect of any sum payable hereunder to any Recipient (as
determined in the good faith discretion of the Seller or the Administrator) and
such Tax is an Indemnified Tax, then the sum payable shall be increased by the
amount necessary to yield to such Recipient (after payment of all Taxes) an
amount equal to the sum it would have received had no such withholding or
deductions been made. Whenever any such Taxes are payable by the Seller, the
Seller agrees that, as promptly as possible thereafter, the Seller shall send to
the Administrator for its own account or for the account of any Purchaser or
Purchaser Agent a certified copy of an original official receipt showing payment
thereof or such other evidence of such payment as may be available to the Seller
and acceptable to the taxing authorities having jurisdiction over such
Recipient. If any such Recipient pays or is liable for any Indemnified Taxes,
the Seller shall reimburse such Recipient for that payment or indemnify such
Recipient for such liability, as applicable (increased in either case by
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section), within 10 days after demand therefor, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
tax authority. A certificate as to the amount of such payment or liability
delivered to the Seller by a Purchaser or Purchaser Agent (with a copy to the
Administrator), or by the Administrator on its own behalf or on behalf of a
Purchaser or Purchaser Agent, shall be conclusive absent manifest error. If the
Seller fails to pay any Taxes when due to the appropriate taxing authority or
fails to remit to the Administrator the required receipts or other required
documentary evidence, the Seller shall indemnify the Administrator and/or any
other Affected Person, as applicable, for any Indemnified Taxes that may become
payable by such party as a result of any such failure.

(ii) Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Servicer (on behalf of the Seller), at the time or times
reasonably requested by the Seller or the Administrator and at the time or times
required by Applicable Law, such properly completed and executed documentation
reasonably requested by the Servicer as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Recipient, if reasonably requested by the Servicer, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by such
Recipient as will enable the Servicer to determine whether or not such Recipient
is subject to backup withholding or information reporting

 

49



--------------------------------------------------------------------------------

requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.4(b)(ii)(A), (B) and (D)) shall
not be required if in the Recipient’s reasonable judgment such completion,
execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient. Without limiting the generality of the
foregoing,

(A) any Recipient that is a “United States Person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Servicer
and the Administrator on or prior to the date on which such Purchaser becomes a
Purchaser under this Agreement (and from time to time thereafter upon the
reasonable request of the Servicer or the Administrator and at the time or times
required by Applicable Law), executed copies of IRS Form W-9 certifying that
such Recipient is exempt from U.S. federal backup withholding tax;

(B) any Recipient that is not a “United States Person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall, to the extent it is
legally entitled to do so, deliver to the Servicer and the Administrator (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Recipient becomes a party to this Agreement (and from time to
time thereafter upon the reasonable request of the Seller or the Administrator
and at the time or times required by Applicable Law),

(1) in the case of a Recipient claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Transaction Document, executed copies of IRS Form W-8BEN or W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Transaction
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Recipient claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Recipient is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Peabody within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Recipient is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, certifications as to the matters in Section 5.4(b)(ii)(B)(3) on its
own behalf and on behalf of its direct or indirect partners claiming the
portfolio interest exemption, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable;

 

50



--------------------------------------------------------------------------------

(C) any Recipient shall, to the extent it is legally entitled to do so, deliver
to the Seller and the Administrator (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Recipient
becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of the Seller or the Administrator and at the time or times
required by Applicable Law), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Servicer or
the Administrator to determine the withholding or deduction required to be made;
and

(D) if a payment made to a Recipient under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Servicer and the Administrator at the time or
times prescribed by Applicable Law and at such time or times reasonably
requested by the Servicer or the Administrator such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Seller or the Administrator as may be necessary for the Seller and the
Administrator to comply with their obligations under FATCA and to determine that
such Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 5.4(b)(ii)(D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Closing Date, the
Seller and the Administrator shall treat (and the Purchasers hereby authorize
the Administrator to treat) this Agreement as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(E) Each Recipient agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Seller and the
Administrator in writing of its legal inability to do so.

(iii) The Seller shall pay on demand any and all stamp and other taxes and fees
payable in connection with the execution, delivery, filing and recording of this
Agreement or the other documents or agreements to be delivered hereunder, and
shall save each Indemnified Party harmless from and against any liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
and fees.

(iv) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 5.4(b) (including by the payment of additional amounts
pursuant to this Section 5.4(b)), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 5.4(b) with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 5.4(b)(iii) (plus any penalties,

 

51



--------------------------------------------------------------------------------

interest or other charges imposed by the relevant taxing authority) in the event
that such indemnified party is required to repay such refund to such taxing
authority. Notwithstanding anything to the contrary in this Section 5.4(b)(iii),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.4(b)(iii) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(v) If any Recipient requests compensation under Section 1.10, or requires the
Seller to pay any Indemnified Taxes or additional amounts to any Recipient or
any taxing authority for the account of any Recipient pursuant to this
Section 5.4(b), then such Recipient shall (at the request of the Seller) use
reasonable efforts to designate a different lending office for funding or
booking its Investments hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Recipient, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 1.10 or this Section 5.4(b), as the case may
be, in the future, and (ii) would not subject such Purchaser to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Recipient.
The Seller hereby agrees to pay all reasonable costs and expenses incurred by
any Purchaser in connection with any such designation or assignment.

(vi) The Administrator, on Seller’s behalf, shall maintain a register for the
recordation of the names and addresses of the Purchasers, and the Investments
(and Discount, fees and other similar amounts under this Agreement) pursuant to
the terms hereof from time to time (the “Register”), including any participant
and/or assignee. The entries in the Register shall be conclusive absent manifest
error, and to the extent applicable, the parties hereto shall treat each person
whose name is recorded in the Register pursuant to the terms hereof as a lender
solely for U.S. federal income tax purposes. The Register shall be available for
inspection by the Purchaser, from time to time upon reasonable prior notice.

Section 5.5 No Proceedings; Limitation on Payments.

Each of the Seller, Peabody, the Servicer, the Administrator, each Purchaser
Agent, the Purchasers and each assignee of the Purchased Assets or any interest
therein, and each Person that enters into a commitment to purchase or make
Investments in the Purchased Assets or any interest therein, hereby covenants
and agrees that it will not institute against, or join any other Person in
instituting against, any Conduit Purchaser any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year and one day after the
latest maturing Note issued by such Conduit Purchaser is paid in full. The
provision of this Section 5.5 shall survive any termination of this Agreement.

 

52



--------------------------------------------------------------------------------

Section 5.6 Confidentiality.

Each of the Seller and the Servicer agrees to maintain the confidentiality of
this Agreement and the other Transaction Documents (and all drafts thereof) in
communications with third parties and otherwise; provided, that this Agreement
and the other Transaction Documents may be disclosed to: (a) third parties to
the extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the
Administrator, (b) the Seller’s legal counsel and auditors if they agree to hold
it confidential, and (c) as otherwise required by Applicable Law (including
applicable SEC requirements); and provided, further, however, that the Seller
and the Servicer may disclose this Agreement and the other Transaction Documents
(other than the Fee Letters or any such Transaction Document that discloses the
Fees) to other financial institutions and their affiliates in connection with a
replacement of the receivables securitization facility represented by this
Agreement and the other Transaction Documents with a new receivables
securitization facility. The Seller and the Servicer shall cause any financial
institution and its affiliates described in the foregoing proviso to maintain
the confidentiality of the Transaction Documents in accordance with the Seller’s
and the Servicer’s obligations under this Section 5.6; provided, however, that
any such financial institution and its affiliates may disclose this Agreement
and the other Transaction Documents it receives in accordance with the
immediately preceding sentence to their legal counsel and auditors if they agree
to hold them confidential and to any regulatory authorities having jurisdiction
over such financial institution or its affiliates. Unless otherwise required by
Applicable Law, each of the Administrator, the Purchaser Agents and the
Purchasers agrees to maintain the confidentiality of non-public financial
information regarding Peabody and its Subsidiaries and Affiliates; provided,
that such information may be disclosed to: (i) third parties to the extent such
disclosure is made pursuant to a written agreement of confidentiality in form
and substance reasonably satisfactory to Peabody, (ii) legal counsel and
auditors of the Administrator, the Purchaser Agents and the Purchasers if they
agree to hold it confidential, (iii) the rating agencies rating the Notes,
(iv) any Program Support Provider or potential Program Support Provider (if they
agree to hold it confidential), (v) any placement agent placing the Notes (if
they agree to hold it confidential) and (vi) any regulatory authorities having
jurisdiction over PNC, any Purchaser Agent, any Purchaser or any Program Support
Provider.

Section 5.7 GOVERNING LAW AND JURISDICTION.

 

  (a)

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)
EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY INTEREST OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

53



--------------------------------------------------------------------------------

  (b)

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.

Section 5.8 Execution in Counterparts.

This Agreement may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original, and all of which, when
taken together, shall constitute one and the same agreement.

Section 5.9 Survival of Termination; Non-Waiver.

The provisions of Sections 1.9, 1.10, 1.21, 1.22, 3.1, 3.2, 4.7, 5.4, 5.5, 5.6,
5.7, 5.10 and 5.14 shall survive any termination of this Agreement.

Section 5.10 WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO WAIVES THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT
TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.

 

54



--------------------------------------------------------------------------------

Section 5.11 Entire Agreement.

This Agreement and the other Transaction Documents embody the entire agreement
and understanding between the parties hereto, and supersede all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

Section 5.12 Headings.

The captions and headings of this Agreement and any Exhibit, Schedule or Annex
hereto are for convenience of reference only and shall not affect the
interpretation hereof or thereof.

Section 5.13 Sharing of Recoveries.

Each Purchaser agrees that if it receives any recovery, through set-off,
judicial action or otherwise, on any amount payable or recoverable hereunder in
a greater proportion than should have been received hereunder or otherwise
inconsistent with the provisions hereof (including, without limitation,
Section 1.8(a) hereof), then the recipient of such recovery shall purchase for
cash an interest in amounts owing to the other Purchasers (as return of Capital
or otherwise), without representation or warranty except for the representation
and warranty that such interest is being sold by each such other Purchaser free
and clear of any Adverse Claim created or granted by such other Purchaser, in
the amount necessary to create proportional participation by the Purchaser in
such recovery. If all or any portion of such amount is thereafter recovered from
the recipient, such purchase shall be rescinded and the purchase price restored
to the extent of such recovery, but without interest.

Section 5.14 Purchaser Groups’ Liabilities.

The obligations of each Purchaser Agent and each Purchaser under the Transaction
Documents are solely the corporate obligations of such Person. Except with
respect to any claim arising out of the willful misconduct or gross negligence
of the Administrator, any Purchaser Agent or any Purchaser, no claim may be made
by the Seller or the Servicer or any other Person against the Administrator, any
Purchaser Agent or any Purchaser or their respective Affiliates, directors,
officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any other Transaction Document or any act,
omission or event occurring in connection therewith; and each of Seller and
Servicer hereby waives, releases, and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

Section 5.15 Right of Setoff.

Each Purchaser is hereby authorized (in addition to any other rights it may
have) to setoff, appropriate and apply (without presentment, demand, protest or
other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Purchaser (including by any branches or
agencies of such Purchaser) to, or for the account of, (i) the Seller against
amounts owing by the Seller hereunder (even if contingent or unmatured) and
(ii) the Servicer against amounts owing by the Servicer hereunder (even if
contingent or unmatured).

 

55



--------------------------------------------------------------------------------

Section 5.16 USA Patriot Act.

Each of the Administrator and each of the other Purchasers hereby notifies the
Seller, the Servicer and each Sub-Servicer that pursuant to the requirements of
the USA Patriot Act, the Administrator and the other Purchasers may be required
to obtain, verify and record information that identifies the Seller, the
Originators, the Contributor, the Servicer, the Sub-Servicer and the Performance
Guarantor, which information includes the name, address, tax identification
number and other information regarding the Seller, the Originators, the
Contributor, the Servicer, the Sub-Servicer and the Performance Guarantor that
will allow the Administrator, the Purchaser Agents and the other Purchasers to
identify the Seller, the Originators, the Contributor, the Servicer, the
Sub-Servicer and the Performance Guarantor in accordance with the USA Patriot
Act. This notice is given in accordance with the requirements of the USA Patriot
Act. Each of the Seller, the Servicer and Sub-Servicers agrees to provide the
Administrator and each other Purchaser, from time to time, with all
documentation and other information required by bank regulatory authorities
under “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA Patriot Act.

Section 5.17 Severability.

Any provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 5.18 Mutual Negotiations.

This Agreement and the other Transaction Documents are the product of mutual
negotiations by the parties thereto and their counsel, and no party shall be
deemed the draftsperson of this Agreement or any other Transaction Document or
any provision hereof or thereof or to have provided the same. Accordingly, in
the event of any inconsistency or ambiguity of any provision of this Agreement
or any other Transaction Document, such inconsistency or ambiguity shall not be
interpreted against any party because of such party’s involvement in the
drafting thereof.

Section 5.19 Currency.

Each reference in this Agreement to U.S. Dollars or to Australian Dollars (the
“relevant currency”) is of the essence. To the fullest extent permitted by law,
the obligation of the Seller in respect of any amount due in the relevant
currency under this Agreement shall, notwithstanding any payment in any other
currency (whether pursuant to a judgment or otherwise), be discharged only to
the extent of the amount in the relevant currency that the Administrator or any
Purchaser entitled to receive such payment may, in accordance with normal
banking procedures, purchase with the sum paid in such other currency (after any
premium and costs of exchange) on the Business Day immediately following the day
on which such party receives such payment. If the amount in the relevant
currency so purchased for any reason falls short of the amount originally due in
the relevant currency, the Seller shall pay such additional amounts, in the
relevant currency, as may be necessary to compensate for the shortfall. Any
obligations of the Seller not discharged by such payment shall, to the fullest
extent permitted by Applicable Law, be due as a separate and independent
obligation and, until discharged as provided herein, shall continue in full
force and effect.

 

56



--------------------------------------------------------------------------------

Section 5.20 Currency Equivalence.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Seller on the Seller’s obligations in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties agree that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrator could purchase the
specified currency with such other currency on the Business Day preceding that
on which final judgment is given. The obligation of the Seller in respect of any
such sum due to the Administrator or any Purchaser on the Seller’s obligations
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by the Administrator or such Purchaser, as applicable, of any sum
adjudged to be so due in such other currency, the Administrator or such
Purchaser, as applicable, may in accordance with normal banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to the
Administrator or such Purchaser in the specified currency, the Seller agrees to
the extent such amount was originally due from the Seller, as a separate
obligation and notwithstanding any such judgment, to indemnify the Administrator
or such Purchaser, as the case may be, against such loss, and if the amount of
the specified currency so purchased exceeds the amount originally due to the
Administrator or such Purchaser in the specified currency, the Administrator or
such Purchaser, as the case may be, agrees to remit such excess to the Seller.

Section 5.21 Post-Closing Covenant.

(a) Notwithstanding the requirements set forth in Sections 1(g) and 1(j) of
Exhibit III of this Agreement and Sections 1(j) and 2(h) of Exhibit IV of this
Agreement, the Servicer shall (i) on or prior to the 60th day after the Closing
Date (or such later day as agreed to in writing by the Administrator) either:
(A) (x) transfer ownership of deposit account listed in Schedule II(c) (such
account, the “New NAB Lock-Box Account”) to the Seller and (y) cease making or
permitting payments to be made from the New NAB Lock-Box Account other than in
accordance with the Transaction Documents or (B) direct Obligors to cease
remitting payments to the New NAB Lock-Box Account and begin remitting payments
to another Lock-Box Account and (ii) on or prior to the 120th day after the
Closing Date (or such later day as agreed to in writing by the Administrator),
either: (A) (x) deliver to the Administrator a duly executed Lock-Box Agreement
entered into with National Australia Bank Limited as Lock-Box Bank, relating to
the New NAB Lock-Box Account reasonably satisfactory to the Administrator, and
(y) deliver to the Administrator an updated Schedule II hereto or (B) direct
Obligors to cease remitting payments to the New NAB Lock-Box Account and begin
remitting payments to another Lock-Box Account.

 

57



--------------------------------------------------------------------------------

(b) Notwithstanding the requirements set forth in Sections 1(g) and 1(j) of
Exhibit III of this Agreement and Sections 1(j) and 2(h) of Exhibit IV of this
Agreement, the Servicer shall (i) on or prior to the 60th day after the Closing
Date (or such later day as agreed to in writing by the Administrator) either:
(A) (x) transfer ownership of the deposit accounts listed on Schedule II(b)
(such account, the “New BOA Lock-Box Account”) to the Seller and (y) cease
making or permitting payments to be made from the New BOA Lock-Box Account other
than in accordance with the Transaction Documents or (B) direct Obligors to
cease remitting payments to the New BOA Lock-Box Account and begin remitting
payments to another Lock-Box Account and (ii) on or prior to the 120th day after
the Closing Date (or such later day as agreed to in writing by the
Administrator), either: (A) (x) deliver to the Administrator a duly executed
Lock-Box Agreement entered into with Bank of America, N.A. as Lock-Box Bank,
relating to the New BOA Lock-Box Account reasonably satisfactory to the
Administrator, and (y) deliver to the Administrator an updated Schedule II
hereto or (B) direct Obligors to cease remitting payments to the New BOA
Lock-Box Account and begin remitting payments to another Lock-Box Account.

(c) Notwithstanding the requirements set forth in Sections 1(j) and 2(h) of
Exhibit IV of this Agreement, the Servicer shall on or prior to the 30th day
after the Closing Date (or such later day as agreed to in writing by the
Administrator) instruct all Persons to cease making payments of amounts that do
not constitute Collections to Lock-Box Accounts.

(d) The Servicer shall on or prior to July 3, 2017 (or such later day as agreed
in writing by the Administrator) (the “CMJV Notice End Date”) deliver to the
Administrator a copy of the duly executed notice in form and substance
reasonably acceptable to the Administrator (the “CMJV Notice”) from Peabody
Coppabella of its updated notice details for the purposes of clause 28 (Notice)
of the governing document of the joint venture to which Peabody Coppabella is a
party entitled the “Coppabella and Moorvale Joint Venture Agreement” originally
dated December 11, 2003 as amended and restated from time to time (the “CMJV
Agreement”), which notice details shall have been delivered by Peabody
Coppabella to the other joint venture participants in accordance with the CMJV
Agreement and shall provide that any notice or correspondence given to Peabody
Coppabella in connection with any actual or potential “Event of Default”
relating to Peabody Coppabella (including any “Default Notice” and any notice of
the type that is contemplated in paragraph (a) of the definition of “Event of
Default”) (as each such term is defined in the CMJV Agreement) shall be copied
to the Administrator. Notwithstanding anything in this Agreement to the
contrary, in the event that the Servicer does not deliver the CMJV Notice by the
CMJV Notice End Date, each Pool Receivable originated by Peabody Coppabella from
and after the CMJV Notice End Date shall not be considered an Eligible
Receivable notwithstanding such Pool Receivable meets the definition of
“Eligible Receivable”. For the avoidance of doubt, all Pool Receivables
originated by Peabody Coppabella prior to the CMJV Notice End Date that meet the
criteria for Eligible Receivables shall be considered Eligible Receivables.

(e) Failure by the Servicer to timely satisfy the conditions set forth in
clauses (a), (b) or (c) above shall constitute a breach of a covenant by the
Servicer under this Agreement.

 

58



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

THE SELLER:

 

P&L RECEIVABLES COMPANY, LLC,

as Seller

By:  

                                  

Name: James A. Tichenor Title:   Vice President & Treasurer

THE SERVICER:

 

PEABODY ENERGY CORPORATION, as initial Servicer By:  

 

  Name: Walter L. Hawkins, Jr.   Title: Senior Vice President, Finance



--------------------------------------------------------------------------------

THE SUB-SERVICERS:

 

COALSALES II, LLC

PEABODY ARCLAR MINING, LLC

PEABODY BEAR RUN MINING, LLC

PEABODY CABALLO MINING, LLC

PEABODY COALSALES, LLC

PEABODY COALTRADE, LLC

PEABODY GATEWAY NORTH MINING, LLC

PEABODY HOLDING COMPANY, LLC

PEABODY MIDWEST MINING, LLC

PEABODY POWDER RIVER MINING, LLC

PEABODY WILD BOAR MINING, LLC

TWENTYMILE COAL, LLC

 

By:  

 

  Name: Walter L. Hawkins, Jr.   Title:   Senior Vice President, Finance PEABODY
WESTERN COAL COMPANY By:  

 

  Name: Robert F. Bruer   Title:   Vice President



--------------------------------------------------------------------------------

Signed for and on behalf of Millennium Coal Pty Ltd ACN 089 566 021 by its
attorney under a power of attorney dated 24 March 2017 in the presence of:   

 

  

 

Signature of witness    Signature of attorney who declares that the attorney has
not received any notice of the revocation of the power of attorney

 

  

 

Full name of witness    Full name of attorney

 

Signed for and on behalf of Peabody (Bowen) Pty Ltd ACN 010 879 526 by its
attorney under a power of attorney dated 24 March 2017 in the presence of:   

 

  

 

Signature of witness    Signature of attorney who declares that the attorney has
not received any notice of the revocation of the power of attorney

 

  

 

Full name of witness    Full name of attorney

 

Signed for and on behalf of Peabody COALSALES Pacific Pty Ltd ACN 146 797 408 by
its attorney under a power of attorney dated 24 March 2017 in the presence of:
  

 

  

 

Signature of witness    Signature of attorney who declares that the attorney has
not received any notice of the revocation of the power of attorney

 

  

 

Full name of witness    Full name of attorney



--------------------------------------------------------------------------------

Signed for and on behalf of Peabody Coppabella Pty Ltd ACN 095 976 042 by its
attorney under a power of attorney dated 24 March 2017 in the presence of:

 

  

 

Signature of witness

  

 

Signature of attorney who declares that the attorney has not received any notice
of the revocation of the power of attorney

 

  

 

Full name of witness    Full name of attorney

 

Signed for and on behalf of Wambo Coal Pty Ltd ACN 000 668 057 by its attorney
under a power of attorney dated 24 March 2017 in the presence of:   

 

  

 

Signature of witness    Signature of attorney who declares that the attorney has
not received any notice of the revocation of the power of attorney

 

  

 

Full name of witness    Full name of attorney

 

Signed for and on behalf of Wilpinjong Coal Pty Ltd ACN 104 594 057 by its
attorney under a power of attorney dated 24 March 2017 in the presence of:   

 

  

 

Signature of witness    Signature of attorney who declares that the attorney has
not received any notice of the revocation of the power of attorney

 

  

 

Full name of witness    Full name of attorney



--------------------------------------------------------------------------------

PNC’S PURCHASER GROUP:

 

PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for its Purchaser Group and
as Committed Purchaser By:  

         

Name: Title:



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as an LC Participant for its Purchaser Group and
as the LC Bank By:  

 

Name: Title:



--------------------------------------------------------------------------------

THE ADMINISTRATOR:

 

PNC BANK, NATIONAL ASSOCIATION, as Administrator By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in the Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to the Agreement.

“Adjusted Australian Dollar LC Participation Amount” means, at any time of
determination, the greater of (i) the Australian Dollar LC Participation Amount
less the amount of cash collateral denominated in Australian Dollars held in an
LC Collateral Account at such time and (ii) zero (AUD 0).

“Adjusted U.S. Dollar LC Participation Amount” means, at any time of
determination, the greater of (i) the U.S. Dollar LC Participation Amount less
the amount of cash collateral denominated in U.S. Dollars held in an LC
Collateral Account at such time and (ii) zero ($0).

“Administration Account” means the account from time to time designated in
writing by the Administrator to the Seller and the Servicer.

“Administrator” has the meaning set forth in the preamble to the Agreement.

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement other than Permitted Liens.

“Affected Person” has the meaning set forth in Section 1.9 of the Agreement.

“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, with respect to each Conduit
Purchaser, Affiliate shall mean the holder(s) of its capital stock or membership
interests, as the case may be. For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors or
managers of such Person, or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.

“Affiliate Excluded Receivable” means each Receivable (determined without regard
to the proviso to the definition thereof), the Obligor of which is any member of
the Peabody Group.

“Aggregate Adjusted LC Participation Amount” means, at any time, the greater of
(i) the Aggregate LC Participation Amount less the U.S. Dollar Equivalent of all
cash collateral held in the LC Collateral Accounts at such time and (ii) zero
($0).

“Aggregate Capital” means at any time the aggregate outstanding Capital of all
Purchasers at such time.



--------------------------------------------------------------------------------

“Aggregate Discount” at any time, means the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.

“Aggregate LC Participation Amount” means, at any time of determination, the
aggregate U.S. Dollar Equivalent of all LC Participation Amounts at such time.

“Agreement” has the meaning set forth in the preamble to the Agreement.

“Alternate Rate” for any day or for any Portion of Capital on such day means an
interest rate per annum equal to: (a) except as otherwise provided in clause
(b) below and in the proviso to this definition, the Euro-Rate for such day or
(b) when required pursuant to Section 1.11, the Base Rate in effect on such day;
provided, that the “Alternate Rate” for any day while a Termination Event exists
shall be an interest rate equal to the greater of (i) 3.00% per annum above the
Base Rate in effect on such day and (ii) the Euro-Rate on such day.

“Anti-Terrorism Laws” means any Applicable Law or regulation relating to
terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Applicable Laws, all as
amended, supplemented or replaced from time to time.

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound.

“ArcelorMittal Excluded Receivable” means each Receivable (determined without
regard to the proviso to the definition thereof) the Obligor of which is
ArcelorMittal Sourcing SCA.

“Assumption Agreement” means an agreement substantially in the form set forth in
Annex F to this Agreement.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Australian Contract” means each Contract with respect to an Australian
Originator Receivable.

“Australian Dollar” or “AUD” means the lawful currency of the Commonwealth of
Australia.

“Australian Dollar LC Participation Amount” means at any time of determination,
the aggregate LC Participation Amount with respect to Letters of Credit
denominated in Australian Dollars.

“Australian Dollar AR Volatility Reserve” means, at any time of determination,
the product of (a) the Outstanding Balance of all Eligible Receivables
denominated in Australian Dollars, multiplied by (b) the Australian Dollar VaR
Percentage.



--------------------------------------------------------------------------------

“Australian Dollar LC Volatility Reserve” means, at any time of determination,
the product of (a) the U.S. Dollar Equivalent of the Adjusted Australian Dollar
LC Participation Amount, multiplied by (b) the Australian Dollar VaR Percentage.

“Australian Dollar VaR Percentage” means the value at risk percentage determined
by the Administrator in its commercially reasonable judgment from time to time
with respect to Australian Dollars, and which shall on the Closing Date be
8.00%.

“Australian Originator” means each Person that is a party to the Australian Sale
Agreement as an “Originator” thereunder.

“Australian Originator Excluded Receivable” means (i) each Queensland
Receivable, (ii) if the Administrator has delivered five days’ written notice to
the Seller and Servicer that Receivables the Originator of which is Peabody
Coppabella shall constitute “Australian Originator Excluded Receivables” (which
determination shall be made at the sole discretion of the Administrator), each
Receivable (determined without regard to the proviso to the definition thereof)
the Originator of which is Peabody Coppabella and (iii) each Receivable
(determined without regard to the proviso to the definition thereof) for which
the related Contract prohibits such Receivable’s sale, transfer or assignment
and the declaration or creation of a trust in respect of such Receivable
pursuant to the Australian Purchase and Sale Agreement; provided that, for
purposes of clause (iii), no Receivable identified as an Eligible Receivable in
any Information Package or Interim Report shall constitute an Australian
Originator Excluded Receivable.

“Australian Originator Receivable” means each Receivable originated by an
Australian Originator.

“Australian Sale Agreement” means the Australian Purchase and Sale Agreement,
dated as of the Closing Date, between the Contributor and the Australian
Originators as such agreement may be amended, amended and restated, supplemented
or otherwise modified from time to time.

“Australian Sub-Servicer” has the meaning set forth in the preamble to this
Agreement.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Missouri.

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate shall be at all times equal to the
higher of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by the applicable Purchaser Agent (or the applicable Committed Purchaser
or, in the case of determining the Base Rate for purposes of calculating the
Yield Reserve, the Administrator) as its “reference rate” or “prime rate”, as
applicable. Such “reference rate” (or “prime rate”, as applicable) is set by the
applicable Purchaser Agent (or the applicable Committed Purchaser or the
Administrator) based upon various factors, including the applicable Purchaser
Agent’s (or the applicable Committed Purchaser’s or the Administrator’s) costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such announced rate; and



--------------------------------------------------------------------------------

(b) 0.50% per annum above the latest Federal Funds Rate.

“BBVA” means Banco Bilbao Vizcaya Argentaria S.A Paris Branch.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA in respect of which the Seller, any Originator, Peabody or
any ERISA Affiliate is, or at any time during the immediately preceding six
years was, an “employer” as defined in Section 3(5) of ERISA.

“Bill of Exchange Receivable” means any indebtedness and other obligations owed
to the Seller (as assignee of the Contributor and any Originator), the
Contributor or any Originator by, or any right of the Seller, the Contributor or
any Originator to payment from or on behalf of, BBVA, arising in connection with
the discounting, sale or assignment of any Qualifying Bill of Exchange.

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in New York City, New York, or
Pittsburgh, Pennsylvania and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate, dealings are carried out in the
London interbank market.

“Capital” means, with respect to any Purchaser, the aggregate amounts (i) paid
to (or for the benefit of) the Seller in respect of Investments by such
Purchaser pursuant to Section 1.2 of this Agreement, (ii) paid by such
Purchaser, as an LC Participant, to the LC Bank in respect of a Participation
Advance made by such Purchaser to the LC Bank pursuant to Section 1.16 and
(iii) with respect to the Purchaser that is the LC Bank, paid by the LC Bank
with respect to all drawings under a Letter of Credit to the extent such
drawings have not been reimbursed by the Seller or funded by Participation
Advances, in each case, as reduced from time to time by Collections distributed
and applied on account of such Capital pursuant to Section 1.6(d) of the
Agreement; provided, that if such Capital shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Capital shall be increased by
the amount of such rescinded or returned distribution as though it had not been
made.

“Cash Liquidity” means, as of each Cash Liquidity Reporting Date, the sum of the
U.S. Dollar Equivalent of Peabody Group’s “Unrestricted Cash” and “Investments”
permitted by Section 7.02 of the Credit Agreement (each as defined in the Credit
Agreement as in effect on the date hereof without giving effect to any
amendments or modifications to, or terminations of, the Credit Agreement
occurring after the date hereof), plus, to the extent the conditions set forth
in Section 2 of Exhibit II to the Agreement are then satisfied, the unused
portion of the Purchase Limit, plus, to the extent the conditions to funding set
forth in any revolving credit facility or refinancing, including the Credit
Agreement) are then satisfied, any amounts then available to be drawn under such
facility or refinancing.



--------------------------------------------------------------------------------

“Cash Liquidity Reporting Date” means (a) with respect to each Information
Package, the last Business Day of the related calendar month, (b) with respect
to each Weekly Report, the last Business day of the related calendar week and
(c) with respect to each Daily Report, the previous Business Day.

“Certificate of Beneficial Ownership” means, for the Seller, a certificate in
form and substance acceptable to the Administrator (as amended or modified by
the Administrator from time to time in its sole discretion), regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Change in Control” means (a) Peabody ceases to own, directly or indirectly,
100% of the membership interests of the Seller free and clear of all Adverse
Claims; (b) a “Change of Control” as defined in the Priority Lien Notes
Indenture or (c) with respect to any Originator, Peabody ceases to be the
beneficial owner (as defined in Rules 13(d)-3 and 13(d)-5 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of at least 75% of
the outstanding shares of voting securities of such Originator without the prior
written consent of the Administrator, such consent not to be unreasonably
withheld. For purposes of this definition, “Priority Lien Notes Indenture” means
the Indenture, dated as of February 15, 2017, among Peabody, the Persons party
thereto as “Guarantors”, and Wilmington Trust, National Association, as the
Priority Lien Notes Trustee and the Collateral Trustee, as in effect on April 3,
2017 without giving effect to any subsequent amendment, modification or
termination thereof.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Chapter 11 Cases” means the Chapter 11 cases of the Peabody Group jointly
administered under Case No. 16-42529-399 in the U.S. Bankruptcy Court for the
Eastern District of Missouri.

“Chapter 11 Debtors” means Peabody and certain of its Subsidiaries that were
debtors in any of the Chapter 11 Cases.

“Closing Date” means April 3, 2017.

“CMJV Agreement” has the meaning set forth in Section 5.21.

“CMJV Notice” has the meaning set forth in Section 5.21.

“CMJV Notice End Date” has the meaning set forth in Section 5.21.



--------------------------------------------------------------------------------

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, Peabody, the Seller or the Servicer in payment of
any amounts owed in respect of such Receivable (including (i) purchase price,
finance charges, interest and all other charges and (ii) discount, sale and
assignment proceeds with respect to Bill of Exchange Receivables), or applied to
amounts owed in respect of such Receivable (including insurance payments and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable and available to be
applied thereon), (b) all amounts deemed to have been received pursuant to
Section 1.6(e) of the Agreement, (c) all other proceeds of such Pool Receivable
(including payments by guarantors and drawings under any Eligible Supporting
Letter of Credit or any other letter of credit in favor of any Originator, the
Seller or the Servicer with respect to such Receivable) and (d) all amounts paid
by or on behalf of a Credit Insurer under any Credit Insurance Policy or in
respect of any claim thereunder.

“Commitment” means, with respect to any Committed Purchaser, LC Participant or
LC Bank, as applicable, the maximum aggregate amount which such Purchaser is
obligated to pay hereunder on account of all Investments and all drawings under
all Letters of Credit, on a combined basis, as set forth on Schedule V hereto or
in the Assumption Agreement or other agreement pursuant to which it became a
Purchaser, as such amount may be modified in connection with any subsequent
assignment pursuant to Section 5.3(c) or in connection with a change in the
Purchase Limit pursuant to Section 1.1(c). As the context so requires,
“Commitment” with respect to any Committed Purchaser, LC Participant or LC Bank,
as applicable, shall also be deemed to include such Committed Purchaser’s, LC
Participant’s or LC Bank’s obligation hereunder to make Investments,
Reinvestments or Participation Advances to the LC Bank or, in the case of the LC
Bank, to issue Letters of Credit, as applicable, on the terms and subject to the
conditions set forth herein.

“Commitment Percentage” means, for each Committed Purchaser or related LC
Participant in a Purchaser Group, the Commitment of such Committed Purchaser or
related LC Participant, as the case may be, divided by the total of all
Commitments of all Committed Purchasers or related LC Participants, as the case
may be, in such Purchaser Group.

“Committed Purchaser” means each Person listed as such on the signature pages of
this Agreement or in any Assumption Agreement or Transfer Supplement.

“Concentration Percentage” means: (a) for any Group A Obligor, 15.0020.00%,
(b) for any Group B Obligor, 12.00%, (c) for any Group C Obligor, 10.00% and
(d) for any Group D Obligor, 8.00%.

“Concentration Reserve” means the product of (a) the Aggregate Capital plus the
Aggregate Adjusted LC Participation Amount, and (b)(i) the Concentration Reserve
Percentage divided by (ii) 1 minus the Concentration Reserve Percentage.

“Concentration Reserve Percentage” means, at any time, the largest of: (a) the
sum of the Obligor Percentages of the Top Five Group D Obligors at such time,
(b) the sum of the three (3) largest Obligor Percentages of the Group C Obligors
at such time, (c) the two (2) largest Obligor Percentage of the Group B Obligors
at such time and (d) the one (1) largest Obligor Percentage of the Group A
Obligors at such time; provided, that, for purposes of determining the
Concentration



--------------------------------------------------------------------------------

Reserve Percentage, with respect to any Eligible Receivable that is supported by
an Eligible Supporting Letter of Credit or is an Insured Receivable, the
“Obligor” thereof (including for purposes of determining such Obligor’s Obligor
Percentage and status as a Group A Obligor, Group B Obligor, Group C Obligor or
Group D Obligor) shall be deemed to be the related Eligible Supporting Letter of
Credit Provider or Eligible Credit Insurance Provider, as applicable; provided,
further that (x) if any Pool Receivable is partially supported by an Eligible
Supporting Letter of Credit, then the “Obligor” thereof shall be deemed to be
(i) with respect to the Unsupported Outstanding Balance of such Pool Receivable,
the Obligor of such Pool Receivable and (ii) with respect to the Supported
Outstanding Balance of such Pool Receivable, the related Eligible Supporting
Letter of Credit and (y) with respect to any Insured Receivable, the “Obligor”
thereof shall be deemed to be (i) with respect to the Insured Amount of the
Outstanding Balance of any Insured Receivable, the related Eligible Credit
Insurance Provider and (ii) with respect to the remaining Outstanding Balance,
if any, the Obligor of such Insured Receivable.

“Conduit Purchaser” means each commercial paper conduit that is a party to this
Agreement, as a purchaser, or that becomes a party to this Agreement, as a
purchaser pursuant to an Assumption Agreement or otherwise.

“Confirmation Order” means the final order confirming the Plan of Reorganization
entered by the Bankruptcy Court on March 17, 2017, which, among other things,
approves the transactions described in this Agreement and the other Transaction
Documents.

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“Contribution Agreement” means that certain Amended and Restated Contribution
Agreement, dated as of the date hereof, by and between the Contributor and the
Seller, as the same may be amended from time to time.

“Contributor” means Peabody Energy Corporation, a Delaware corporation.

“Covered Entity” means (a) the Seller, the Servicer, each Sub-Servicer, the
Performance Guarantor, the Contributor and each Originator and (b) each Person
that, directly or indirectly, is in control of a Person described in clause
(a) above. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

“CP Rate” means, for any Conduit Purchaser and for any Settlement Period for any
Portion of Capital, (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Purchaser Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Program Support Agreement) and



--------------------------------------------------------------------------------

any other costs associated with the issuance of Notes) of or related to the
issuance of Notes that are allocated, in whole or in part, by the applicable
Purchaser Agent to fund or maintain such Portion of Capital (and which may be
also allocated in part to the funding of other assets of such Conduit
Purchaser); provided, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Portion of Capital for such Settlement
Period, the applicable Purchaser Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum; provided, further, that notwithstanding anything in the
Agreement or the other Transaction Documents to the contrary, the Seller agrees
that any amounts payable to the Purchasers in respect of Discount for any
Settlement Period with respect to any Portion of Capital funded by such
Purchaser at the CP Rate shall include an amount equal to the portion of the
face amount of the outstanding Notes issued to fund or maintain such Portion of
Capital that corresponds to the portion of the proceeds of such Notes that was
used to pay the interest component of maturing Notes issued to fund or maintain
such Portion of Capital, to the extent that such Purchaser had not received
payments of interest in respect of such interest component prior to the maturity
date of such maturing Notes (for purposes of the foregoing, the “interest
component” of Notes equals the excess of the face amount thereof over the net
proceeds received by such Purchaser from the issuance of Notes, except that if
such Notes are issued on an interest-bearing basis its “interest component” will
equal the amount of interest accruing on such Notes through maturity) or (b) any
other rate designated as the “CP Rate” for such Conduit Purchaser in an
Assumption Agreement or Transfer Supplement pursuant to which such Person
becomes a party as a Conduit Purchaser to this Agreement, or any other writing
or agreement provided by such Conduit Purchaser to the Seller, the Servicer and
the applicable Purchaser Agent from time to time. Notwithstanding the foregoing,
the “CP Rate” for any day while a Termination Event exists shall be an interest
rate equal to the greater of (i) 3.00% above the Base Rate in effect on such day
and (ii) the Alternate Rate as calculated in the definition thereof.

“Credit Agreement” means that certain Credit Agreement, dated as of April 3,
2017, among Peabody, as the borrower, the several lenders and other parties from
time to time parties thereto, Goldman Sachs Bank USA, as administrative agent,
and the other parties party thereto, and shall include, except as otherwise
expressly provided herein, such agreement as further amended, restated and/or
otherwise modified from time to time in accordance with the terms thereof, and
any extension, replacement, substitution, and/or refinancing thereof.

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the date of the Agreement and described in Schedule I to the
Agreement, as modified in compliance with the Agreement.

“Credit Insurance Policy” means a credit insurance policy naming the Seller as
insured and the Administrator as an additional insured, which policy insures the
payment of Pool Receivables owing by one or more Obligors.

“Credit Insurer” means each insurance company that provides a Credit Insurance
Policy to the Seller.

“Daily Report” has the meaning set forth in Section 2(l)(iv) of Exhibit IV to
this Agreement.



--------------------------------------------------------------------------------

“Days’ Sales Outstanding” means, at any time, an amount computed as of the last
day of each calendar month equal to: (a) the average of the Outstanding Balance
of all Pool Receivables as of the last day of each of the three most recent
calendar months ended on the last day of such calendar month divided by
(b) (i) the aggregate initial Outstanding Balance of all Pool Receivables
originated by the Originators during the three calendar months ended on or
before the last day of such calendar month divided by (ii) 90.

“Debt” means: (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases that shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (e) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d) above.

“Declining Conduit Purchaser” has the meaning set forth in Section 1.6(b)(ii) of
the Agreement.

“Declining Notice” has the meaning set forth in Section 1.6(b)(ii) of the
Agreement.

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each calendar month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month (other
than Receivables that became Defaulted Receivables as a result of an Event of
Bankruptcy with respect to the Obligor thereof during such month), by (b) the
aggregate initial Outstanding Balance of all Pool Receivables originated by the
Originators during the month that is three calendar months before such month.

“Defaulted Receivable” means a Receivable:

(a) as to which any payment, or part thereof, remains unpaid for more than 60
days from the due date for such payment (which shall be determined without
regard to any credit memos or credit balances available to the Obligor); or

(b) without duplication (i) as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, or (ii) that has
been written off the Seller’s books as uncollectible.

“Deferred Purchase Price” has the meaning set forth in Section 1.4(c) of the
Agreement.

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the due date for such
payment.



--------------------------------------------------------------------------------

“Dilution Component Reserve” means at any time the product of (a) the sum of the
Aggregate Capital and the Aggregate Adjusted LC Participation Amount multiplied
by (b) (i) the Dilution Component Reserve Percentage on such date divided by
(ii) 100% minus the Dilution Component Reserve Percentage.

“Dilution Component Reserve Percentage” means on any date, the product of
(a) the average Dilution Ratio for the twelve preceding calendar months
multiplied by (b) the Dilution Horizon.

“Dilution Horizon” means, for any calendar month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/l000th of 1% rounded
upward) computed as of the last day of such calendar month of: (a) the sum of
(x) the aggregate initial Outstanding Balance of all Pool Receivables originated
by the Originators during the most recent calendar month plus (y) the product of
0.25 and the aggregate initial Outstanding Balance of all Pool Receivables
originated by the Originators during the second most recent calendar month to
(b) the Net Receivables Pool Balance at the last day of the most recent calendar
month.

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate U.S. Dollar
Equivalent of the amount of payments required to be made by the Seller pursuant
to Section 1.6(e)(i) of the Agreement during such calendar month by (b) the
aggregate initial Outstanding Balance of all Pool Receivables originated by the
Originators during the month that is one month prior to the current month.

“Dilution Reserve” means, on any date, an amount equal to: (a) the sum of the
Aggregate Capital plus the Aggregate Adjusted LC Participation Amount at the
close of business of the Seller on such date multiplied by (b) (i) the Dilution
Reserve Percentage on such date, divided by (ii) 100% minus the Dilution Reserve
Percentage on such date.

“Dilution Reserve Percentage” means on any date, the product of (i) the Dilution
Horizon multiplied by (ii) the sum of (x) 2.25 times the average of the Dilution
Ratio for the twelve most recent calendar months and (y) the Spike Factor.

“Discount” means, with respect to any Purchaser, the amount determined pursuant
to the applicable formula below:

(a) for any Portion of Capital of such Purchaser for any Settlement Period to
the extent such Purchaser will be funding such Portion of Capital during such
Settlement Period through the issuance of Notes:

CPR x C x (ED/360)

(b) for any Portion of Capital of such Purchaser for any Settlement Period to
the extent such Purchaser will not be funding such Portion of Capital during
such Settlement Period through the issuance of Notes:

TF + the sum of the following amounts calculated for each

day in such Settlement Period:



--------------------------------------------------------------------------------

AR x C x (1/Year)

where:

 

AR    =    the Alternate Rate for such Portion on such day; C    =    such
Portion of Capital (i) for purposes of clause (a) above, for such Settlement
Period, or (ii) for purposes of clause (b) above, on such day; CPR    =    the
CP Rate for such Portion of Capital for such Settlement Period; ED    =    the
actual number of days during such Settlement Period; Year    =    if such
Portion of Capital is funded based upon: (i) the Euro-Rate, 360 days, and
(ii) the Base Rate, 365 or 366 days, as applicable; and TF    =    the
Termination Fee, if any, for the Portion of Capital for such Settlement Period;

provided, that no provision of the Agreement shall require the payment or permit
the collection of Discount in excess of the maximum permitted by Applicable Law;
and provided further, that Discount for any Portion of Capital shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

“Drawing Date” has the meaning set forth in Section 1.16 of the Agreement.

“Eligible Assignee” means any bank or financial institution acceptable to the LC
Bank and the Administrator.

“Eligible Credit Insurance” means a Credit Insurance Policy issued by an
Eligible Credit Insurance Provider, which policy (a) is a Credit Insurance
Policy that (i) is the Great American Insurance Company Policy or (ii) the
Administrator and the Purchaser Agents (in their sole discretion) have approved
in writing, (b) is in full force and effect, and (c) with respect to which, all
due and payable premiums have been paid in full. For the avoidance of doubt, if
the Credit Insurer of such a Credit Insurance Policy ceases to be an Eligible
Credit Insurance Provider, such policy shall cease to constitute Eligible Credit
Insurance unless, with respect to any Credit Insurance Policy issued by multiple
insurance providers, the Administrator (in its sole discretion) elects to apply
a weighted average rating to such insurer group, elects to apply a proportionate
reduction in the Insured Amount with respect to receivables insured by such
insurer or otherwise consents in writing.

“Eligible Credit Insurance Provider” means an insurance company in the business
of issuing commercial credit insurance (a) which company is not an Affiliate of
the Peabody Group and (b) with respect to which, it has not had any credit
rating assigned by any of Moody’s, Standard Poor’s or A.M. Best Company, Inc. to
it reduced by two or more ratings “notches” since the time any Credit Insurance
Policy written by such Credit Insurer became Eligible Credit Insurance
hereunder; provided, that, with respect to any Credit Insurance Policy issued by
multiple insurance providers, the Administrator may elect (in its sole
discretion) to treat such syndicate as a single insurer and apply a weighted
average credit rating.



--------------------------------------------------------------------------------

“Eligible Foreign Obligor” means an Obligor (or (x) with respect to any
Receivable that is supported by an Eligible Supporting Letter of Credit, such
Eligible Supporting Letter of Credit Provider, (y) with respect to any Insured
Receivable, the related Eligible Credit Insurance Provider, or (z) if such
Receivable is unconditionally guaranteed in full by an Affiliate of such
Obligor, such Affiliate) which is organized under the laws of any country (or
(x) with respect to an Eligible Credit Insurance Provider, the country in which
the office from which it is obligated to make payment with respect to such
Eligible Credit Insurance is located or (y) with respect to an Eligible
Supporting Letter of Credit Provider, the country in which the office from which
it is obligated to make payment with respect to such Eligible Supporting Letter
of Credit is located) (other than the United States) that has (i) a foreign
currency rating of at least “A” by Standard and Poor’s and “A2” by Moody’s, and
(ii) a transfer and convertibility assessment of at least “A” by Standard and
Poor’s.

“Eligible Receivable” means, at any time, (I) any Pool Receivable (other than a
Bill of Exchange Receivable):

(a) the Obligor of which is (i) organized under the laws of the United States
(or a subdivision thereof) or if such Obligor is not organized under the laws of
the United States (or a subdivision thereof): (A) such Pool Receivable results
from goods sold and shipped from (x) a U.S. Originator in the United States and
payment for such goods is denominated and payable only in U.S. Dollars to a U.S.
Originator at a Lock-Box Account or (y) an Australian Originator in Australia
and payment for such goods is denominated and payable only in Australian Dollars
or U.S. Dollars to an Australian Originator at a Lock-Box Account (or in the
case of Peabody Coppabella, payable to its agent and transferred to a Lock-Box
Account in accordance with Section 1(j) of Exhibit IV), and (B) such Obligor is
an Eligible Foreign Obligor, (ii) not subject to any action of the type
described in paragraph (f) of Exhibit V to the Agreement, (iii) not an Affiliate
of Peabody or any other Originator, (iv) not a Sanctioned Obligor and (v) not an
Obligor as to which the Administrator, in its reasonable business judgment, has
notified the Seller and the Servicer that such Obligor is not acceptable,

(b) that is denominated and payable (i) if a U.S. Originator Receivable, only in
U.S. Dollars to a U.S. Originator at a Lock-Box Account or (ii) if an Australian
Originator Receivable, only in U.S. Dollars or Australian Dollars to an
Australian Originator at a Lock-Box Account (or in the case of Peabody
Coppabella, payable to its agent and transferred to a Lock-Box Account in
accordance with Section 1(j) of Exhibit IV),

(c) (i) if a U.S. Originator Receivable does not have a stated maturity which is
more than 30 days after the original invoice date of such Receivable, or (ii) if
an Australian Originator Receivable, that does not have a stated maturity which
is more than 60 days after the original invoice date of such Receivable,

(d) that arises under a duly authorized Contract for the sale and delivery of
goods or services in the ordinary course of the Originator’s business,



--------------------------------------------------------------------------------

(e) that arises under a Contract that has been duly authorized by the relevant
Originator that is in full force and effect and that is a legal, valid and
binding obligation of the related Obligor, enforceable against such Obligor in
accordance with its terms,

(f) that conforms in all material respects with all Applicable Law in effect,

(g) that is not the subject of any asserted dispute, offset, hold back defense,
Adverse Claim or other claim, provided, that, with respect to any Receivable
which is subject to any such a claim, the amount of such Receivable which shall
be treated as an Eligible Receivable shall equal the excess of the amount of
such Receivable over the amount of such claim asserted by or available to the
account party or other obligor,

(h) that satisfies all applicable requirements of the applicable Credit and
Collection Policy,

(i) that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2 of the Agreement,

(j) if (i) a U.S. Originator Receivable, in which the Seller owns good and
marketable title, free and clear of any Adverse Claims, and that is freely
assignable by the Seller (including without any consent of the related Obligor)
or (ii) an Australian Originator Receivable, in which the Seller holds a
beneficial interest, free and clear of any Adverse Claims, and such beneficial
interest (or any other interest of the Seller, if applicable) is freely
assignable by the Seller (including without any consent of the related Obligor),

(k) if (i) a U.S. Originator Receivable, for which the Administrator (on behalf
of the Purchasers) shall have a valid and enforceable ownership or security
interest and a valid and enforceable first priority perfected ownership or
security interest therein and in the Related Security and Collections with
respect thereto, in each case free and clear of any Adverse Claim or (ii) an
Australian Originator Receivable, for which the Administrator (on behalf of the
Purchasers) shall have a valid and enforceable first priority perfected
ownership or security interest in the beneficial interest (or any other interest
of the Seller, if applicable) in such Receivable and in the Related Security and
Collections with respect thereto, in each case free and clear of any Adverse
Claim,

(l) that constitutes an “account” as defined in the UCC, and that is not
evidenced by “instruments” or “chattel paper”,

(m) that is neither a Defaulted Receivable nor a Delinquent Receivable,

(n) for which neither the Originator thereof, the Seller nor the Servicer has
established any offset arrangements with the related Obligor,

(o) for which Defaulted Receivables of the related Obligor do not exceed 25% of
the Outstanding Balance of all such Obligor’s Receivables,

(p) that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof,

(q) that if such Receivable has not yet been billed, the related coal has been
shipped within the last 60 days,



--------------------------------------------------------------------------------

(r) if an Australian Originator Receivable, the related Contract for which is a
Permitted Australian Contract, and

(s) if the Originator of which is Peabody Coppabella, (i) at any time after the
CMJV Notice End Date, the CMJV Agreement shall not have been amended, modified
or supplemented in any manner relating to the substance of the CMJV Notice or
otherwise adverse to the Administrator without the prior written consent of the
Administrator and (ii) the Administrator has not delivered five days’ written
notice to the Seller and Servicer that Receivables the Originator of which is
Peabody Coppabella shall cease to constitute “Eligible Receivables”, which
determination shall be made at the sole discretion of the Administrator.

and (II) any Pool Receivable constituting a Bill of Exchange Receivable:

(a) the Obligor of which is BBVA and BBVA is not then either (i) a Sanctioned
Obligor or (ii) subject to any action of the type described in paragraph (f) of
Exhibit V to the Agreement,

(b) that is denominated and payable only in U.S. Dollars to the applicable
Originator at a Lock-Box Account,

(c) that does not have a stated maturity exceeding 55 days after the date on
which such Bill of Exchange has been discounted without recourse to BBVA,

(d) that arises under a duly authorized contract or instrument that is in full
force and effect and that is a legal, valid and binding obligation of BBVA,
enforceable against BBVA in accordance with its terms,

(e) that conforms in all material respects with all Applicable Law in effect,

(f) that is not subject to revocation by BBVA, not the subject of any asserted
dispute, offset, hold back defense, Adverse Claim or other claim,

(g) that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2 of the Agreement,

(h) in which the Seller owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable by the Seller (including without
any consent of BBVA),

(i) for which the Administrator (on behalf of the Purchasers) shall have a valid
and enforceable first priority perfected ownership or security interest therein
and in the Related Security and Collections with respect thereto, in each case
free and clear of any Adverse Claim,

(j) that constitutes an “account” or “payment intangible” as defined in the UCC,
and that is not evidenced by “instruments” or “chattel paper”,



--------------------------------------------------------------------------------

(k) that is neither a Defaulted Receivable nor a Delinquent Receivable,

(l) for which neither the Originator thereof, the Seller nor the Servicer has
established any offset arrangements with BBVA,

(m) for which Defaulted Receivables of BBVA do not exceed 25% of the Outstanding
Balance of all BBVA’s Receivables,

(n) that represents amounts earned and payable by BBVA that are not subject to
the performance of additional services by the Originator thereof, and

(o) with respect to which the Servicer maintains records sufficient (as
determined by the Administrator in its sole discretion) to permit the daily
identification and segregation of such Bill of Exchange Receivables and
ArcelorMittal Excluded Receivables.

“Eligible Supporting Letter of Credit” means, with respect to any Pool
Receivables of an Obligor, an unconditional (except for any draft or
documentation required to be presented as a condition to drawings thereunder),
irrevocable standby or commercial letter of credit, at all times in form and
substance acceptable to the Administrator in its sole discretion, issued or
confirmed by an Eligible Supporting Letter of Credit Provider, which letter of
credit (i) supports the payment of such Pool Receivables, (ii) names the
Originator of such Pool Receivables as the sole beneficiary thereof and (iii) is
payable in (a) with respect to any Pool Receivable denominated in U.S. Dollars,
U.S. Dollars and (b) with respect to any Pool Receivable denominated in
Australian Dollars, Australian Dollars. In the event that any Eligible
Supporting Letter of Credit is drawn on with respect to a Pool Receivable and
the Seller or related Originator is required to subrogate or assign its rights,
claims, guaranties, security, collateral or defenses to the applicable Eligible
Supporting Letter of Credit Provider in respect of such Pool Receivable or in
respect of any Eligible Supporting Letter of Credit issued by an Eligible
Supporting Letter of Credit Provider (in circumstances where a confirmation
issued in respect of that Eligible Supporting Letter of Credit is drawn on with
respect to a Pool Receivable), the Seller shall (and the Servicer shall cause
Seller to) so subrogate or assign such rights, claims, guaranties, security,
collateral or defenses in accordance with the terms of such Eligible Supporting
Letter of Credit (or take such steps as are necessary so that the related
Originator can effect such subrogation or assignment in accordance with such
terms). Simultaneously with receipt of such a payment in a Lock-Box Account and
upon such subrogation or assignment, the Administrator shall be automatically
deemed to have released and reconveyed to the Seller, and the Seller shall be
automatically deemed to have released and reconveyed to the Contributor (for
reconveyance to the related Originator), any ownership or security interest it
may have hereunder or otherwise (in the Administrator’s case, on behalf of
itself and the Purchasers) in such rights, claims, guaranties, security,
collateral or defenses so subrogated or assigned, to the extent necessary to
permit such subrogation or assignment and shall execute such documents to
evidence the same as shall be reasonably requested by the Seller, in each case
at the sole expense of the Seller; provided, however, that (x) the Administrator
shall not be deemed to have released any such ownership or security interest it
may have in related rights under such Eligible Supporting Letter of Credit which
has been drawn on (including, without limitation, any right of the Seller to
receive ratable or other allocations of Collections or other recoveries in
respect of the related Pool Receivables) and (y) any release of claims or
interests in any Receivable by the Seller, the Contributor or any Originator to
the



--------------------------------------------------------------------------------

applicable Eligible Supporting Letter of Credit Provider in an exchange for
payment of an amount less than the Outstanding Balance of the related Receivable
shall constitute a reduction to the Outstanding Balance of such Receivable by
the Seller, Contributor or applicable Originator and the amount of any such
reduction shall be a deemed collection payable pursuant to Section 1.6(e).

“Eligible Supporting Letter of Credit Provider” means a bank so designated in
writing by the Administrator to the Servicer (in the sole discretion of the
Administrator); provided, at any time after the long-term unsecured senior debt
obligation of such bank is withdrawn or falls below a rating of (a) “BBB-” by
Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced debt
securities, or (b) “Baa3” by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities, that the Administrator may revoke (in the
sole discretion) any such designation by written notice, which revocation shall
be effective on the date so designated, and on such effective date, each letter
of credit issued or confirmed by such bank shall cease to be an Eligible
Supporting Letter of Credit.

“Encumbrance” means any:

(a) security for the payment of money or performance of obligations, including a
mortgage, charge, lien, pledge, trust, power or title retention or flawed
deposit arrangement and any “security interest” as defined in sections 12(1) or
(2) of the PPSA;

(b) right, interest or arrangement which has the effect of giving another person
a preference, priority or advantage over creditors including any right of
set-off;

(c) right that a person (other than the owner) has to remove something from land
(known as a profit à prendre), easement, public right of way, restrictive or
positive covenant, lease, or licence to use or occupy; or

(d) third party right or interest or any right arising as a consequence of the
enforcement of a judgment, or

(e) any agreement to create any of preceding or allow any of preceding to exist.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, any Originator or Peabody, (b) a trade or
business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the Internal Revenue Code) with the Seller, any Originator
or Peabody, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Internal Revenue Code) as the Seller, any
Originator, Peabody, any corporation described in clause (a) or any trade or
business described in clause (b).

 



--------------------------------------------------------------------------------

“Euro-Rate” means with respect to any day, the greater of (a) 0.00% and (b) the
interest rate per annum determined by the applicable Purchaser Agent (which
determination shall be conclusive absent manifest error) by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the one-month Eurodollar rate for U.S. Dollar deposits as
reported by Bloomberg Finance L.P. and shown on US0001M Screen as the composite
offered rate for London interbank deposits for such period or on any successor
or substitute page of such service, or any successor or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by such Purchaser Agent from time to
time for purposes of providing quotations of interest rates applicable to
U.S. Dollar deposits in the London interbank market, as of 11:00 a.m. (London
time) on such date, or if such day is not a Business Day, then the immediately
preceding Business Day, in each case, changing when and as such rate changes, by
(ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage. The
Euro-Rate determined pursuant to this clause (a) for any day may also be
expressed by the following formula:

Euro-Rate =                 Composite of London interbank offered rates

                             shown on Bloomberg Finance L.P. Screen

                             US0001M or appropriate successor

                             1.00 - Euro-Rate Reserve Percentage

As used in this definition, “Euro-Rate Reserve Percentage” for any day means the
maximum effective percentage in effect on such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
reserve requirements (including without limitation, supplemental, marginal, and
emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”).

“Euro-Rate Termination Date” has the meaning set forth in Section 1.24.

“Event of Bankruptcy” means (a) any case, action or proceeding before any court
or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person
or any composition, marshalling of assets for creditors of a Person, or other
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors; in each of cases (a) and (b) undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.

“Excess Concentration” means the sum of the following, without duplication:

(a) the sum of the amounts (if any) by which the aggregate Outstanding Balance
of Eligible Receivables of each Obligor, then in the Receivables Pool exceeds an
amount equal to the product of (i) the Concentration Percentage for such
Obligor, multiplied by (ii) the Outstanding Balance of all Eligible Receivables
then in the Receivables Pool; plus

(b) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool, the Obligors of which are
organized under the laws of any single country (other than United States of
America), exceeds (i) in the case of Australia, 15.00%, (ii) in the case of any
country (other than Australia or Japan) that has a foreign currency rating of at
least “AA” by Standard and Poor’s and “Aa2” by Moody’s, 20.00%, (iii) in the
case of Japan, 20.00% or (iv) in any other case, 15.00%, in each case, of the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool; plus



--------------------------------------------------------------------------------

(c) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool, the Obligors of which are
Eligible Foreign Obligors but which are not organized under the laws of
Australia (or a subdivision thereof), exceeds 40.00% of the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool;
plus

(d) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool, the Obligors of which are
governments, governmental subdivisions, affiliates or agencies other than the
TVA, exceeds 10.00% of the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool; plus

(e) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables considered to be “quality accruals” (as reported on the
monthly Information Package), exceeds 5.00% of the aggregate Outstanding Balance
of all Eligible Receivables then in the Receivables Pool; plus

(f) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool the coal with respect to which
has been shipped but not yet billed, exceeds 15.00% of the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool; plus

(g) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool the Obligors of which are Top
Five Group D Obligors, exceeds 20% of the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool;

provided, that, for purposes of determining the “Excess Concentration Amount”
pursuant to clauses (a), (d) and (g) above, with respect to any Eligible
Receivable that is supported by an Eligible Supporting Letter of Credit or is an
Insured Receivable, the “Obligor” thereof shall be deemed to be the related
Eligible Supporting Letter of Credit Provider or Eligible Credit Insurance
Provider, as applicable, provided, further that, for purposes of determining the
“Excess Concentration Amount” pursuant to clauses (b) and (c) above, with
respect to any Eligible Receivable that is supported by an Eligible Supporting
Letter of Credit, is an Insured Receivable or unconditionally guaranteed in full
by an Affiliate of such Obligor, the “Obligor” thereof shall be deemed to be the
related Eligible Supporting Letter of Credit Provider, Eligible Credit Insurance
Provider or such Affiliate guarantor, as applicable, (and, with respect to any
Eligible Receivable that is supported by an Eligible Supporting Letter of Credit
or is an Insured Receivable, such Obligor shall be deemed to be organized under
the laws of the country in which the office from which it is obligated to make
payment with respect to such Eligible Supporting Letter of Credit or Eligible
Credit Insurance is located) and provided, further that (x) if any Pool
Receivable is partially supported by an Eligible Supporting Letter of Credit,
then the “Obligor” thereof shall be deemed to be (i) with respect to the
Unsupported Outstanding Balance of such Pool Receivable, the Obligor of such
Pool Receivable and (ii) with respect to the Supported Outstanding Balance of
such Pool Receivable, the related Eligible Supporting Letter of Credit Provider
and (y) with respect



--------------------------------------------------------------------------------

to any Insured Receivable, the “Obligor” thereof shall be deemed to be (i) with
respect to the Insured Amount of such Insured Amount of the Outstanding Balance
of any Insured Receivable, the related Eligible Credit Insurance Provider and
(ii) with respect to the remaining Outstanding Balance, if any, the Obligor of
such Insured Receivable.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to any
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Purchaser, its applicable lending office located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Purchaser, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Purchaser with respect to an applicable interest in an Investment or
Commitment pursuant to a law in effect on the date on which (i) such Purchaser
acquires such interest in the Investment or Commitment or (ii) such Purchaser
changes its lending office, except in each case to the extent that, pursuant to
Section 5.4, amounts with respect to such Taxes were payable either to such
Purchaser’s assignor immediately before such Purchaser became a party hereto or
to such Purchaser immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.4(b)(ii) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Exiting Notice” has the meaning set forth in Section 1.6(b)(ii) of the
Agreement.

“Exiting Purchaser” has the meaning set forth in Section 1.6(b)(ii) of the
Agreement.

“Facility Termination Date” means the earliest to occur of: (a) with respect to
each Purchaser, April 3, 2020, 1, 2022, subject to any extension thereof
pursuant to Section 1.12, (b) the date determined pursuant to Section 2.2 of the
Agreement, (c) the date the Purchase Limit reduces to zero pursuant to
Section 1.1(c) of the Agreement, and (d) with respect to each Purchaser Group,
the date that the commitment of all of the Committed Purchasers of such
Purchaser Group terminate pursuant to Section 1.12 and (e) at any time during a
Minimum Cash Liquidity Optional Termination Period, any date so designated by
the Administrator at its sole and absolute discretion (provided, that such date
shall not be less than 364 days following the Administrator’sd designation of
such date). 1.12.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any intergovernmental agreement between the United States of America
and any non-U.S. jurisdiction with respect to the foregoing and any law,
regulation, or practice adopted pursuant to such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.”



--------------------------------------------------------------------------------

If on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York City selected by the Administrator.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letters” has the meaning set forth in Section 1.7 of the Agreement.

“Fees” means the fees payable by the Seller pursuant to the Fee Letters. For the
avoidance of doubt, “Fees” excludes any Servicing Fees.

“Final Payout Date” means the date on or after the Facility Termination Date on
which (i) the Purchase Limit and all Commitments have been reduced to zero ($0),
(ii) the Aggregate Capital has been reduced to zero ($0), (iii) the Aggregate
Discount has been paid in full, (iv) all accrued Fees have been paid in full,
(v) the Aggregate Adjusted LC Participation Amount has been reduced to zero ($0)
and no Letters of Credit issued hereunder remain outstanding and undrawn (unless
backstopped or cash-collateralized in a manner agreed to in writing by the LC
Bank and the Majority LC Participants in their sole and absolute discretion) and
(vi) all other amounts owing by the Seller and the Servicer to the
Administrator, the Purchaser Agents, the Purchasers, the Indemnified Parties and
the other Affected Persons hereunder and under the other Transaction Documents
have been paid in full.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any agency, authority, instrumentality, body or
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, including any court and
any supra-national bodies such as the European Union or the European Central
Bank.

“Great American Insurance Company Policy” means that certain Comprehensive
Credit Insurance Policy (Policy No. 122919), dated as of April 25, 2018, by and
between Great American Insurance Company and the Seller, as amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

“Group A Obligor” means any Obligor with a short-term rating of at least: (a)
“A1” by Standard & Poor’s, or if such Obligor does not have a short-term rating
from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s on its
long-term senior unsecured and uncredit-enhanced debt securities, or (b) “P-1”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“Al” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and any Special Group A Obligor.

“Group B Obligor” means an Obligor, not a Group A Obligor, with a short-term
rating of at least: (a) “A-2” by Standard & Poor’s, or if such Obligor does not
have a short-term rating from Standard & Poor’s, a rating of “BBB+” to “A” by
Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced debt
securities, or (b) “P-2” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baal” to “A2” by Moody’s on its long-term
senior unsecured and uncredit-enhanced debt securities, and any Special Group B
Obligor.



--------------------------------------------------------------------------------

“Group C Obligor” means an Obligor, not a Group A Obligor or a Group B Obligor,
with a short-term rating of at least: (a) “A-3” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB-” to “BBB” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, or (b) “P-3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baa3” to “Baa2” by Moody’s on
its long-term senior unsecured and uncredit-enhanced debt securities, and any
Special Group C Obligor.

“Group Capital” means with respect to any Purchaser Group, an amount equal to
the aggregate of all Capital of the Purchasers within such Purchaser Group.

“Group Commitment” means, with respect to any Purchaser Group at any time, the
aggregate Commitments of all Committed Purchasers (solely in such capacity)
within such Purchaser Group.

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor, and any Special Group D Obligor.

“Indemnified Amounts” has the meaning set forth in Section 3.1 of the Agreement.

“Indemnified Party” has the meaning set forth in Section 3.1 of the Agreement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment or disbursement by the Seller or Servicer under any
Transaction Document and (b) any incremental U.S. federal income or withholding
Taxes or state or local Taxes arising because an Investment or the Purchased
Assets is not treated for U.S. federal, state and local income and franchise Tax
purposes as intended under Section 1.4(e) and any reasonable expenses (other
than Taxes) arising out of, relating to, or resulting from, the foregoing.

“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to the Agreement.

“Information Package” means a report, in substantially the form of Annex A to
the Agreement, furnished to the Administrator and each Purchaser Agent pursuant
to the Agreement.

“Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under U.S. Federal, state
or foreign law, including the Bankruptcy Code.

“Insured Amount” means, with respect to any Insured Receivable, the excess, if
any, of (a) the Outstanding Balance of such Receivable, over (b) the total
amount of deductibles and coinsurance with respect to a claim in an amount equal
to the Outstanding Balance of such Insured Receivable and such other amounts as
determined by the Administrator (in its sole and absolute discretion) likely to
diminish any recovery for a related claim under the related Eligible Credit
Insurance (including, without limitation, fees associated with claims, any
discount to present value



--------------------------------------------------------------------------------

based on the expected timing of such recovery, other “haircut” amounts based on
the likelihood of recovery under the related Eligible Credit Insurance or
proportionate reductions in circumstances in which a Credit Insurance Policy is
issued by multiple insurers and one or more insurers in the syndicate
(considered individually) is not an Eligible Credit Insurance Provider).

“Insured Receivable” means each Receivable of an Obligor for which the
Outstanding Balance (when aggregated with each other Receivables owing by such
Obligor that was originated prior to such Receivable) is equal to or less than
the then-effective maximum amount available for payments established for such
Obligor for all claims relating to such Obligor during the related policy period
under and pursuant to Eligible Credit Insurance; provided, that no Receivable
shall constitute an Insured Receivable at any time the Credit Insurance Policy
relating thereto shall cease to constitute Eligible Credit Insurance; provided,
further, that, no Receivable shall constitute an Insured Receivable unless
(i) such Receivable and the related Contract (pursuant to its express terms) is
governed by the laws of Australia, Singapore, Japan, the United States or
England and Wales and (ii) under such related Contract, the related Obligor
expressly submits to the jurisdiction of the courts or binding arbitration body,
in either case, in Australia, Singapore, Japan, the United States or England and
Wales for purposes of any litigation, arbitration or similar proceeding with
respect to any dispute regarding such Receivable.

“Interim Report” means each Daily Report and Weekly Report.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.

“Investment” has the meaning set forth in Section 1.1(a) of the Agreement.

“Investment Date” means the date on which an Investment or a Reinvestment is
made pursuant to this Agreement.

“Investment Notice” has the meaning set forth in Section 1.2(a) of this
Agreement.

“LC Bank” has the meaning set forth in the preamble to the Agreement.

“LC Collateral Account” means each account designated as an LC Collateral
Account established and maintained by the Administrator (for the benefit of the
LC Bank and the LC Participants), or such other account(s) as may be so
designated as such by the Administrator.

“LC Commitment” means the “Commitment” of each LC Participant party hereto as
set forth on Schedule V hereto or as set forth in any Assumption Agreement
pursuant to which it became a party hereto.

“LC Fee Expectation” has the meaning set forth in Section 1.17(c) of the
Agreement.

“LC Participant” means each Person listed as such (and its respective
Commitment) for each Purchaser Group as set forth on the signature pages of this
Agreement or in any Assumption Agreement or Transfer Supplement.



--------------------------------------------------------------------------------

“LC Participation Amount” means at any time of determination, and with respect
to any currency, the sum of the amounts then available to be drawn under all
outstanding Letters of Credit denominated in such currency.

“LCR Security” means any commercial paper or security (other than equity
securities issued to Parent or any Originator that is a consolidated subsidiary
of Parent under GAAP) within the meaning of Paragraph __.32(e)(viii) of the
final rules titled Liquidity Coverage Ratio: Liquidity Risk Measurement
Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).

“Letter of Credit” shall mean any stand-by letter of credit issued by the LC
Bank for the account of the Seller pursuant to the Agreement.

“Letter of Credit Application” has the meaning set forth in Section 1.14 of the
Agreement.

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Investments.

“Liquidity Bank” means each bank or other financial institution that provides
liquidity support to any Conduit Purchaser pursuant to the terms of a Liquidity
Agreement.

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of P&L Receivables Company, LLC.

“Lock-Box Account” means an account in the name of the Seller (or that will be
transferred to the Seller or established by the Seller pursuant to Section 5.21
within the time period specified therein) and maintained by the Seller at a bank
or other financial institution for the purpose of receiving Collections.

“Lock-Box Agreement” means an agreement, in form and substance satisfactory to
the Administrator, among the Seller, the Servicer, the Administrator and a
Lock-Box Bank.

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts; provided, however, that such bank or other
financial institution shall be a Permitted Lock-Box Bank.

“Loss Reserve” means, on any date, an amount equal to: (a) the sum of the
Aggregate Capital plus the Aggregate Adjusted LC Participation Amount at the
close of business of the Seller on such date multiplied by (b) (i) the Loss
Reserve Percentage on such date divided by (ii) 100% minus the Loss Reserve
Percentage on such date.

“Loss Reserve Percentage” means, on any date, the product of (i) 2.25 times
(ii) the highest average of the Default Ratios for any three consecutive
calendar months during the twelve most recent calendar months and (iii) (A) the
sum of (x) the aggregate initial Outstanding Balance of all Pool Receivables
originated by the Originators during the four most recent calendar months plus
(y) the product of 0.25 and the aggregate initial Outstanding Balance of all
Pool Receivables originated by the Originators during the fifth most recent
calendar months divided by (B) the Net Receivables Pool Balance as of such date.



--------------------------------------------------------------------------------

“Majority LC Participants” means, at any time, LC Participants whose Pro Rata
Shares aggregate 51% or more.

“Majority Purchaser Agents” means, at any time, the Purchaser Agents which in
their related Purchaser Group have Committed Purchasers whose Commitments
aggregate more than 50% of the aggregate of the Commitments of all Committed
Purchasers in all Purchaser Groups; provided, that so long as any one Committed
Purchaser’s Commitment is greater than 50% of the aggregate Commitments and
there is more than one Purchaser Group, then “Majority Purchaser Agents” shall
mean a minimum of two Purchaser Agents which in their related Purchaser Group
have Committed Purchasers whose Commitments aggregate more than 50% of the
aggregate Commitment of all Committed Purchasers in all Purchaser Groups.

“Material Adverse Effect” means with respect to any event or circumstance, a
material adverse effect on:

(a) the assets, operations, business or financial condition of (i) the Seller,
or (ii) Peabody and its Subsidiaries taken as a whole,

(b) the ability of any of the Originators, the Contributor, the Servicer, any of
the Sub-Servicers, Peabody or the Seller to perform its obligations under the
Agreement or any other Transaction Document to which it is a party,

(c) the validity or enforceability of the Agreement or any other Transaction
Document, or the validity, enforceability or collectibility of a material
portion of the Pool Receivables, or

(d) the status, perfection, enforceability or priority of the Administrator’s,
the Purchasers’ or the Seller’s interest in the Pool Assets.

“Member” shall have the meaning set forth in Schedule A to the LLC Agreement.

“Minimum Cash Liquidity Event” means the occurrence of a Minimum Cash Liquidity
Trigger Event for a period of thirty consecutive days during which no
Information Package or Interim Report is delivered on any Cash Liquidity
Reporting Date during such period showing Cash Liquidity equal to or greater
than $500,000,000 as of the applicable Cash Liquidity Reporting Date.

“Minimum Cash Liquidity Optional Termination Period” means any period of thirty
consecutive days immediately following any Minimum Cash Liquidity Optional
Termination Period Event.

“Minimum Cash Liquidity Optional Termination Period Event” means the occurrence
of a Minimum Cash Liquidity Optional Period Trigger Event for a period of thirty
consecutive days during which no Information Package or Interim Report is
delivered on any Cash Liquidity Reporting Date during such period showing Cash
Liquidity equal to or greater than $450,000,000 as of the applicable Cash
Liquidity Reporting Date.

“Minimum Cash Liquidity Optional Termination Period Trigger Event” means, with
respect to any Cash Liquidity Reporting Date, the Information Package or Interim
Report with respect thereto shows Cash Liquidity is less than $450,000,000 as of
such date.

“Minimum Cash Liquidity Trigger Event” means, with respect to any Cash Liquidity
Reporting Date, the Information Package or Interim Report with respect thereto
shows that the aggregate of Cash Liquidity is less than $500,000,000 as of such
date.

“Monthly Settlement Date” means the twenty-third day of each calendar month
occurring after the Closing Date (or the next succeeding Business Day if such
day is not a Business Day).

“Moody’s” means Moody’s Investors Service, Inc.

“Navajo Project” means that certain joint venture that developed, built and
operates the Navajo Electric Generating Station located in Page, Arizona, which
joint venture is owned by Nevada Power Company, Salt River Project Agricultural
Improvement and Power District, United States of America Bureau of
Reclamation—Lower Colorado Region, Arizona Public Service Co., and Tucson Gas
and Electric Co.



--------------------------------------------------------------------------------

“Net Receivables Pool Balance” means, at any time any time: (a) the Outstanding
Balance of Eligible Receivables then in the Receivables Pool minus (b) Excess
Concentration.

“New NAB Lock-Box Account” has the meaning set forth in Section 5.21(a) of this
Agreement.

“New BOA Lock-Box Account” has the meaning set forth in Section 5.21(b) of this
Agreement.

“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.

“Notice Date” has the meaning set forth in Section 1.14 of this Agreement.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

“Obligor Group” means any of the following: Group A Obligor, Group B Obligor,
Group C Obligor or Group D Obligor.

“Obligor Percentage” means, at any time, for each Obligor, a fraction, expressed
as a percentage, (a) the numerator of which is the aggregate Outstanding Balance
of the Eligible Receivables of such Obligor at such time less the amount (if
any) then included in the calculation of the Excess Concentration pursuant to
clause (a) and clause (g) of the definition thereof with respect to such
Obligor, and (b) the denominator of which is the aggregate Outstanding Balance
of all Eligible Receivables at such time.

“Order” has the meaning set forth in Section 1.22 of the Agreement.

“Original Agreement” has the meaning set forth in the preliminary statements of
the Agreement.

“Original Agreement Outstanding Amounts” has the meaning set forth in the
preliminary statements of the Agreement.

“Originator” means any Australian Originator or U.S. Originator, as applicable.

“Originator Performance Guaranty” means the Amended and Restated Originator
Performance Guaranty, dated as of the Closing Date, by the U.S. Originators in
favor of the Administrator for the benefit of the Purchasers, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Investment or
Transaction Document).



--------------------------------------------------------------------------------

“Other Material Financing Agreement” has the meaning set forth in paragraph
(j) of Exhibit V of the Agreement.

“Outstanding Balance” of any Receivable at any time means the then U.S. Dollar
Equivalent of the outstanding principal balance thereof.

“Participant” has the meaning set forth in Section 5.3(b) of this Agreement.

“Participant Register” has the meaning set forth in Section 5.3(b) of this
Agreement.

“Participation Advance” has the meaning set forth in Section 1.16(b) of this
Agreement.

“Paydown Notice” has the meaning set forth in Section 1.6(f)(i) of the
Agreement.

“Peabody” has the meaning set forth in the preamble to the Agreement.

“Peabody Coppabella” means Peabody Coppabella Pty Ltd.

“Peabody Group” means, collectively, Peabody together with the rest of its
consolidated subsidiaries.

“Percentage” means, for each Purchaser Group, a fraction (expressed as a
percentage), (a) the numerator of which is such Purchaser Group’s Group
Commitment and (b) the denominator of which is the aggregate Group Commitments
of all Purchaser Groups.

“Performance Guarantor” means Peabody.

“Performance Guaranty” means the Amended and Restated Performance Guaranty,
dated as of the Closing Date, by the Performance Guarantor in favor of the
Administrator for the benefit of the Purchasers, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Performance Reserve” means the sum of the Loss Reserve and the Dilution
Reserve.

“Permitted Australian Contract” means, as of any date of determination, each
Australian Contract that (a) as of the Closing Date is set forth on Schedule IX
hereto, is a Standard Australian Contract, is not a Pre-Review Australian
Contract or has been approved in writing by the Administrator in its sole
discretion and (b) at any time after the Closing Date, (i) is a Standard
Australian Contract, (ii) if not a Standard Australian Contract, (A) if a
Pre-Review Australian Contract, is set forth on Schedule IX hereto or the
Administrator has otherwise consented to such Contract in writing in its sole
discretion, and in each case, with the exception of Permitted Amendments, has
not subsequently been amended, restated, supplemented or otherwise modified in
any respect without the prior written consent of the Administrator and (B) if
not a Pre-Review Australian Contract, the Administrator has not provided written
notice to the Seller and the Servicer within 15 days after knowledge by the
Administrator of such Contract (including, disclosure by the Servicer of such
Contract in an Information Package or Interim Report) that such Contract is not
permitted. Solely for purposes of this definition, “Permitted Amendments” shall
mean amendments and modifications (i) solely with respect to pricing,
(ii) solely with respect to modification of length of payments terms, provided
that the payment terms as amended shall not be longer than 60 days after the
original invoice date or (iii) that could not reasonably be expected



--------------------------------------------------------------------------------

to have an adverse effect on any of the following: (a) the validity or
enforceability of such Contract, (b) the validity, enforceability or
collectability of the related Receivables or any Related Rights or (c) the
status, perfection, enforceability or priority of the Administrator’s, the
Purchasers’ or the Seller’s interest in such Contract, the related Receivables
or the Related Rights; provided, that no amendment or modification affecting
(x) the related Originator’s, Contributor’s or Seller’s right to sell, assign,
transfer, pledge or otherwise deal with its rights under such Contract, (y) the
identity of the related Obligor or (z) the governing law of such Contract, shall
constitute a Permitted Amendment.

“Permitted Liens” means (i) a lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement in favor of, or
assigned to, the Administrator (for the benefit of the Purchasers), (ii) the
retention by the Australian Originators of legal title to Australian Originator
Receivables and Related Security (but not a beneficial interest therein) in
accordance with the Australian Sale Agreement shall not constitute an Adverse
Claim; provided, that, at any time after the occurrence of a “Title Perfection
Event” (under and as defined in the Australian Sale Agreement), any such
retention of legal title to Australian Originator Receivables not constituting
Trust Receivables contrary to the instructions of the Administrator, the Seller
or the Contributor, shall constitute an Adverse Claim and (iii) solely to the
extent relating to Related Security, each of (a) any Encumbrance granted by
Peabody Coppabella Pty Ltd pursuant to the deed entitled “Deed of Cross Charge
(Coppabella and Moorvale Joint Venture)” originally between Peabody Coppabella
Pty Ltd, CITIC Australia Coppabella Pty Ltd, Mapella Pty Ltd, Winview Pty Ltd,
KC Resources Pty Ltd, NS Coal Pty Ltd, Peabody Energy Australia PCI (C&M
Management) Pty Ltd, dated December 11, 2003, and currently between Peabody
Coppabella Pty Ltd ACN 095 976 042, CITIC Australia Coppabella Pty Ltd ACN 067
547 442, Mapella Pty Ltd ACN 082 873 961, KC Resources Pty Ltd ACN 081 887 130,
NS Coal Pty Ltd ACN 082 900 972 and Peabody Energy Australia PCI (C&M
Management) Pty Ltd and (b) any Encumbrance granted by Wilpinjong Coal Pty Ltd
pursuant to the deed entitled “Step-in Deed” originally between Wilpinjong Coal
Pty Ltd and Macquarie Generation (and subsequently vested in AGL Macquarie Pty
Limited), dated January 11, 2012, as amended by the Support and Amendment Deed
dated 27 May 2016; it being understood and agreed that any Encumbrance described
in this clause (iii) shall not constitute a Permitted Lien to the extent such
Encumbrance relates to any Receivable.

“Permitted Lock-Box Bank” means (i) PNC or an Affiliate thereof, (ii) Bank of
America, National Association, (iii) National Australia Bank Limited or (iv) any
other bank approved by the Administrator.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan of Reorganization” shall mean the chapter 11 plan of reorganization of the
Chapter 11 Debtors confirmed by the Confirmation Order.

“PNC” has the meaning set forth in the preamble to the Agreement.

“Pool Assets” has the meaning set forth in Section 1.4(e) of the Agreement.

“Pool Receivable” means a Receivable in the Receivables Pool.



--------------------------------------------------------------------------------

“Portion of Capital” means, with respect to any Purchaser and its Capital, any
separate portion of such Capital being funded or maintained by such Purchaser
(or its successors or permitted assigns) by reference to a particular interest
rate basis. In addition, at any time when such Capital is not divided into two
or more such portions, “Portion of Capital” means 100% of such Capital.

“PPSA” means the Australian Personal Property Securities Act 2009 (Cth) and
includes any regulations made at any time under that Act.

“Pre-Review Australian Contract” means, at any time of determination, any
Australian Contract that satisfies both of the following: (i) any related
Receivable has a stated maturity that is more than 15 days after the original
invoice date of such Receivable and (ii) such Australian Contract relates to two
or more deliveries of goods.

“Pro Rata Share” means, as to any LC Participant, a fraction, the numerator of
which equals the Commitment of such LC Participant at such time and the
denominator of which equals the aggregate of the Commitments of all LC
Participants at such time.

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which any Conduit
Purchaser is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, (c) the sale by any Conduit Purchaser to any Program
Support Provider of the Purchased Assets (or portions thereof) and/or (d) the
making of loans and/or other extensions of credit to any Conduit Purchaser in
connection with such Conduit Purchaser’s securitization program contemplated in
the Agreement, together with any letter of credit, surety bond or other
instrument issued thereunder.

“Program Support Provider” means and includes, with respect to any Conduit
Purchaser, any Liquidity Bank and any other Person (other than any customer of
such Conduit Purchaser) now or hereafter extending credit or having a commitment
to extend credit to or for the account of, or to make purchases from, such
Conduit Purchaser pursuant to any Program Support Agreement.

“Purchase Limit” means $250,000,000, as such amount may be reduced pursuant to
Sections 1.1(c) or 1.12 of the Agreement. References to the unused portion of
the Purchase Limit shall mean, at any time, the Purchase Limit minus the sum of
the Aggregate Capital plus the Aggregate LC Participation Amount.

“Purchased Assets” has the meaning set forth in Section 1.3(b) of the Agreement.

“Purchased Assets Coverage Percentage” means, at any time and subject to
Section 1.5 of the Agreement, the percentage computed as:

Aggregate Capital + Aggregate Adjusted LC Participation Amount + Total Reserves

Net Receivables Pool Balance



--------------------------------------------------------------------------------

The Purchased Assets Coverage Percentage shall be determined from time to time
in accordance with Section 1.5 of the Agreement.

“Purchaser” means each Conduit Purchaser, each Committed Purchaser, the LC Bank
and each LC Participant.

“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a
Transfer Supplement.

“Purchaser Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser,
together with such Conduit Purchaser’s Committed Purchasers, related Purchaser
Agent and related LC Participants and (ii) for any other Purchaser that does not
have a related Conduit Purchaser, such Purchaser, together with its Purchaser
Agent and each other Purchaser for which such Purchaser Agent acts as a
Purchaser Agent hereunder and, in the case of PNC as a Purchaser, the LC Bank.

“Purchasing Committed Purchaser” has the meaning set forth in Section 5.3(c) of
the Agreement.

“Qualifying Bill of Exchange” means a bill of exchange (i) the drawer of which
is an Originator, (ii) the drawee of which is ArcelorMittal SCA, (iii) which has
been duly accepted by the drawee in favor of the drawer and duly endorsed by the
drawer to the order of BBVA, (iv) which has been discounted without recourse (or
otherwise sold, conveyed or transferred) to BBVA and (v) relates to
ArcelorMittal Excluded Receivables.

“Queensland Receivable” means a Receivable in respect of which the Obligor
resides in Queensland for the purposes of the Duties Act 2001 (Qld).

“Receivable” means (i) any Bill of Exchange Receivable and (ii) any indebtedness
and other obligations owed to the Seller (as assignee of the Contributor and
each Originator), the Contributor or any Originator by, or any right of the
Seller, the Contributor or any Originator to payment from or on behalf of, an
Obligor, whether constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods or the rendering of
services by any Originator, and includes the obligation to pay any finance
charges, fees and other charges with respect thereto; provided, that (x) no
ArcelorMittal Excluded Receivable shall constitute a Receivable, (y) no
Affiliate Excluded Receivable shall constitute a Receivable and (z) no
Australian Originator Excluded Receivable shall constitute a Receivable.
Indebtedness and other obligations arising from any one transaction, including
indebtedness and other obligations represented by an individual invoice or
agreement, shall constitute a Receivable separate from a Receivable consisting
of the indebtedness and other obligations arising from any other transaction.

“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by or held on trust for the Seller pursuant to the Contribution
Agreement prior to the Facility Termination Date.

“Recipient” means any Administrator, Purchaser or Purchaser Agent, as
applicable.



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 5.4(b)(vi) of the Agreement.

“Reimbursement Obligation” has the meaning set forth in Section 1.16 of the
Agreement.

“Reinvestment” has the meaning set forth in Section 1.4(b) of the Agreement.

“Related Security” means,

(a) all of the Seller’s, the Contributor’s and each Originator’s interest in any
goods (including returned goods), and documentation of title evidencing the
shipment or storage of any goods (including returned goods), relating to any
sale giving rise to such Receivable,

(b) all instruments and chattel paper that may evidence such Receivable,

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable (including any Eligible
Credit Insurance or Eligible Supporting Letter of Credit and any other
supporting letter of credit or any proceeds of any drawings thereunder), whether
pursuant to the Contract related to such Receivable or otherwise, together with
all UCC financing statements, PPSA financing statements or similar filings made
against the relevant Obligor relating thereto, and

(d) all of the Seller’s, the Contributor’s and each Originator’s rights,
interests and claims under the Contracts and all guaranties, indemnities,
insurance and other agreements (including the related Contract) or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise including, without limitation,
any Credit Insurance Policy covering all or any portion of such Receivable.

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Required LC Participants” means, at any time, the LC Participants whose Pro
Rata Shares aggregate 66 2/3 % or more.

“Responsible Officer” means, with respect to each Originator, the Contributor,
the Servicer, and the Seller, any president, vice president, treasurer,
assistant treasurer, secretary, assistant secretary, chief financial officer,
controller or any other officer or director of any such Person charged with the
responsibility for administration of any Transaction Document.



--------------------------------------------------------------------------------

“Restricted Payments” has the meaning set forth in Section 1(n) of Exhibit IV of
the Agreement.

“Sale Agreements” means the Australian Sale Agreement and the U.S. Sale
Agreement.

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

“Sanctioned Obligor” means an Obligor which (i) if a natural person, is either
(A) organized in or maintains its principal place of business in a Sanctioned
Country or (B) a Sanctioned Person or (ii) if a corporation or other business
organization, is organized under the laws of a Sanctioned Country or any
political subdivision thereof.

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“Seller” has the meaning set forth in the preamble to the Agreement.

“Servicer” has the meaning set forth in the preamble to the Agreement.

“Servicer Note” means that certain Amended and Restated Promissory Note, dated
as of January 25, 2010, made by Peabody in favor of the Seller, as the same may
be amended from time to time.

“Servicing Fee” means the fee referred to in Section 4.6 of the Agreement.

“Servicing Fee Rate” means the rate referred to in Section 4.6 of the Agreement.

“Settlement Date” means with respect to any Portion of Capital for any
Settlement Period, (i) prior to the Facility Termination Date, the Monthly
Settlement Date and (ii) on and after the Facility Termination Date, each day
selected from time to time by the Administrator (with the consent or at the
direction of the Majority Purchaser Agents); it being understood that the
Administrator may select such Settlement Date to occur as frequently as daily,
or, in the absence of such selection, the Monthly Settlement Date.

“Settlement Period” means: (a) before the Facility Termination Date, each period
commencing on the second Business Day prior to each Monthly Settlement Date and
ending on (but not including) the second Business Day prior to the next Monthly
Settlement Date, and (b) on and after the Facility Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrator or, in the absence of any such selection, each period of 30 days
from the last day of the preceding Settlement Period.

“Solvent” means, with respect to any Person at any time, a condition under
which:

(i) the fair value and present fair saleable value of such Person’s total assets
is, on the date of determination, greater than such Person’s total liabilities
(including contingent and unliquidated liabilities) at such time;



--------------------------------------------------------------------------------

(ii) the fair value and present fair saleable value of such Person’s assets is
greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);

(iii) such Person is and shall continue to be able to pay all of its liabilities
as such liabilities mature; and

(iv) such Person does not have unreasonably small capital with which to engage
in its current and in its anticipated business.

For purposes of this definition:

(A) the amount of a Person’s contingent or unliquidated liabilities at any time
shall be that amount which, in light of all the facts and circumstances then
existing, represents the amount which can reasonably be expected to become an
actual or matured liability;

(B) the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;

(C) the “regular market value” of an asset shall be the amount which a capable
and diligent business person could obtain for such asset from an interested
buyer who is willing to purchase such asset under ordinary selling conditions;
and

(D) the “present fair saleable value” of an asset means the amount which can be
obtained if such asset is sold with reasonable promptness in an arm’s-length
transaction in an existing and not theoretical market.

“Special Member” has the meaning set forth in Schedule A to the LLC Agreement.

“Special Obligor” means (i) the Navajo Project, for so long as, with respect to
such Navajo Project, (a) the agreement among the project participants requires
that upon the default of any participant, the non-defaulting participants are
required to cure any such default, and (b) Peabody represents and warrants that,
to its knowledge, the statement set forth in subsection (a) above is true,
complete and correct and (ii) Mai-Liao Power Corporation. The Navajo Project
shall be deemed to be a “Special Group A Obligor” hereunder for so long as such
Navajo Project has at least one project participant with the rating of a Group A
Obligor; the Navajo Project shall be deemed to be a “Special Group B Obligor”
hereunder for so long as such Navajo Project has at least one project
participant with the rating of a Group B Obligor (but no project participants
with the rating of a Group A Obligor); the Navajo Project shall be deemed to be
a “Special Group C Obligor” hereunder for so long as such Navajo Project has at
least one project participant with the rating of a Group C Obligor (but no
project participants with the rating of a Group A Obligor or a Group B Obligor);
and the Navajo Project shall be deemed to be a “Special Group D Obligor”
hereunder for so long as such Navajo Project has no project participants with
the rating of a Group A Obligor, a Group B Obligor or a Group C Obligor.
Mai-Liao Power Corporation shall be deemed to be a “Special Group B Obligor”
hereunder for so long as (i) Mai-Liao Power Corporation enters into each
Contract relating to Pool Receivable on a joint and several basis with Formosa
Petrochemical Corporation and (ii) Formosa Petrochemical Corporation maintains
the rating of a Group B Obligor.



--------------------------------------------------------------------------------

“Special Obligor Group” means any one of the following: Special Group A Obligor,
Special Group B Obligor, Special Group C Obligor, or Special Group D Obligor.

“Spike Factor” means, for any calendar month, (a) the positive difference, if
any, between: (i) the highest Dilution Ratio for any one calendar month during
the twelve most recent calendar months and (ii) the arithmetic average of the
Dilution Ratios for such twelve months times (b) (i) the highest Dilution Ratio
for any one calendar month during the twelve most recent calendar months divided
by (ii) the arithmetic average of the Dilution Ratios for such twelve months.

“Spot Rate” means, on any day, for the purpose of determining the U.S. Dollar
Equivalent of any amount denominated in Australian Dollars, the exchange rate at
which Australian Dollars may be exchanged into U.S. Dollars as set forth at
approximately 11:00 a.m. New York City time, on such day as published on the
Bloomberg Key Cross-Currency Rates Page for Australian Dollars. In the event
that such rate does not appear on any Bloomberg Key Cross Currency Rates Page,
the Spot Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be selected by the Administrator
or, in the absence of such a selection or publicly available service, such Spot
Rate shall instead be the arithmetic average of the spot rates of exchange of
the Administrator in the market where its foreign currency exchange operations
in respect of Australian Dollars are then being conducted, at or about 11:00
a.m. New York time, on such date for the purchase of U.S. Dollars with the
applicable currency for delivery two (2) Business Days later; provided that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrator may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Standard Australian Contract” means a contract in substantially the form of the
“Standard Coal Trading Agreement” or the “Peabody Standard Terms”, copies of
each of which are attached hereto as Schedule X, or a contract in substantially
such other form as the Administrator approves in writing in its sole discretion.

“Standard & Poor’s” means S&P Global Ratings, and any successor thereto that is
a nationally recognized statistical rating organization.

“Sub-Servicer” has the meaning set forth in the preamble to this Agreement.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

“Supported Outstanding Balance” means, for any Receivable at any time that is
supported in whole or in part by an Eligible Supporting Letter of Credit, the
lesser of (a) the Outstanding Balance of such Receivable and (b) the U.S. Dollar
Equivalent of the face amount of such Eligible Supporting Letter of Credit.



--------------------------------------------------------------------------------

“Taxes” has the meaning set forth in Section 5.4(b)(i) of this Agreement.

“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to the Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date; provided, that no day shall be
a Termination Day pursuant to clause (a) above solely as a result of the sum of
the Aggregate Capital plus the Aggregate LC Participation Amount exceeding the
Purchase Limit on such day following any reduction in the Purchase Limit
pursuant to Section 1.1.(c).

“Termination Event” has the meaning specified in Exhibit V to the Agreement.

“Termination Fee” means, for any Settlement Period during which a Termination
Day occurs, the amount, if any, by which: (a) the additional Discount
(calculated without taking into account any Termination Fee or any shortened
duration of such Settlement Period pursuant to the definition thereof) that
would have accrued during such Settlement Period on the reductions of Capital
relating to such Settlement Period had such reductions not been made, exceeds
(b) the income, if any, received by the applicable Purchaser from investing the
proceeds of such reductions of Capital, as determined by the applicable
Purchaser Agent, which determination shall be binding and conclusive for all
purposes, absent manifest error.

“Top Five Group D Obligors” means, at any time, the Group D Obligors with
aggregate Outstanding Balances of Eligible Receivables that are the five
(5) largest of any Group D Obligor at such time.

“Total Reserves” means, at any time the sum of: (a) the Yield Reserve, plus
(b) the greater of (i) the Performance Reserve or (ii) the sum of the
Concentration Reserve plus the Dilution Component Reserve, plus (c) the
Australian Dollar AR Volatility Reserve plus (d) the Australian Dollar LC
Volatility Reserve.

“Transaction Documents” means the Agreement, the Lock-Box Agreements, the Fee
Letters, the Sale Agreements, the Contribution Agreement, the Originator
Performance Guaranty, the Performance Guaranty, the Servicer Note, any Credit
Insurance Policy and all other certificates, instruments, UCC financing
statements, PPSA financing statements, reports, notices, agreements and
documents executed or delivered under or in connection with the Agreement, in
each case as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the Agreement.

“Transfer Supplement” has the meaning set forth in Section 5.3(c) of the
Agreement.

“Trust Receivable” has the meaning given thereto in the Australian Sale
Agreement.

“TVA” means Tennessee Valley Authority, an Obligor of the Originators.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.



--------------------------------------------------------------------------------

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

“Unsupported Outstanding Balance” means, for any Receivable at any time, (a) the
then Outstanding Balance of such Receivable, less (b) the Supported Outstanding
Balance for such Receivable.

“U.S. Dollar Equivalent” means, on any date on which a determination thereof is
to be made, with respect to (a) any amount denominated in U.S. Dollars, such
amount and (b) any amount denominated in Australian Dollars, the U.S. Dollar
equivalent of such amount of Australian Dollars determined by reference to the
Spot Rate determined as of such determination date.

“U.S. Dollar LC Participation Amount” means at any time of determination, the
aggregate LC Participation Amount with respect to Letters of Credit denominated
in U.S. Dollars.

“U.S. Dollars”, “Dollars” and “$” each mean the lawful currency of the United
States of America.

“U.S. Originator” means each Person that is a party to the U.S. Sale Agreement
as an “Originator” thereunder.

“U.S. Originator Receivable” means each Receivable originated by a U.S.
Originator.

“U.S. Sale Agreement” means the Amended and Restated U.S. Purchase and Sale
Agreement, dated as of the Closing Date, between the Contributor and the U.S.
Originators as such agreement may be amended, amended and restated, supplemented
or otherwise modified from time to time.

“U.S. Sub-Servicer” has the meaning set forth in the preamble to this Agreement.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Weekly Report” has the meaning set forth in Section 2(l)(iv) of Exhibit IV to
the Agreement.

“Yield Reserve” means, on any date, an amount equal to: (a) the sum of the
Aggregate Capital plus the Aggregate Adjusted LC Participation Amount at the
close of business of the Seller on such date multiplied by (b) (i) the Yield
Reserve Percentage on such date divided by (ii) 100% minus the Yield Reserve
Percentage on such date.

“Yield Reserve Percentage” means at any time:

(BR+SFR) x l.5 x DSO

    360

where:

BR         =        the Base Rate computed for the most recent



--------------------------------------------------------------------------------

        Settlement Period,

DSO             =            Days’ Sales Outstanding, and

SFR             =            the Servicing Fee Rate

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.



--------------------------------------------------------------------------------

EXHIBIT II

CONDITIONS PRECEDENT

1. Conditions Precedent to Effectiveness of this Agreement. The effectiveness of
this Agreement is subject to condition precedent that:

(a) the Confirmation Order shall have been entered and shall not be subject to a
stay or have been reversed, modified or amended in a manner materially adverse
to PNC and its Affiliates (other than as otherwise consented to in writing by
the Administrator and each Purchaser);

(b) simultaneously with the effectiveness of this Agreement the Plan of
Reorganization shall have become effective and there shall not be any
supplement, modification, waiver or amendment to Peabody’s debt and capital
structure as contemplated by the Plan of Reorganization that is adverse in any
material respect to the rights or interests of PNC and its Affiliates, unless
the Administrator has consented thereto in writing;

(c) the Administrator and each Purchaser Agent shall have received, on or before
the Closing Date, each of the documents, instruments and opinions listed on the
closing memorandum attached to this Agreement as Schedule VIII, each in form and
substance (including the date thereof) reasonably satisfactory to the
Administrator and each Purchaser Agent; and

(d) the Administrator shall have received, on or before the Closing Date,
evidence of payment by the Seller of all accrued and unpaid fees (including
those contemplated by the Fee Letters), costs and expenses to the extent then
due and payable on the date thereof, including any such costs, fees and expenses
arising under or referenced in Section 5.4 of the Agreement (including all
Attorney Costs that have been invoiced at least three (3) Business Days prior to
the Closing Date) and the Fee Letters.

2. Conditions Precedent to All Investments, Issuances of Letters of Credit and
Reinvestments. Each Investment and the issuance of any Letters of Credit and
each Reinvestment shall be subject to the further conditions precedent that:

(a) in the case of each Investment and the issuance of any Letters of Credit,
the Servicer shall have delivered to the Administrator and each Purchaser Agent
on or before such Investment or issuance, as the case may be, in form and
substance satisfactory to the Administrator and each Purchaser Agent, a
completed pro forma Information Package to reflect the level of Aggregate
Capital, the Aggregate LC Participation Amount and related reserves and the
calculation of the Purchased Assets Coverage Percentage after such subsequent
Investment or issuance, as the case may be, and a completed Investment Notice in
the form of Annex B; and

(b) on the date of such Investment, issuance or Reinvestment, as the case may
be, the following statements shall be true (and acceptance of the proceeds of
such Investment, issuance or Reinvestment shall be deemed a representation and
warranty by the Seller that such statements are then true):

(i) the representations and warranties contained in Exhibit III to the Agreement
are true and correct in all material respects on and as of the date of such
Investment, issuance or Reinvestment as though made on and as of such date
(except to the extent that such representations and warranties expressly relate
to an earlier date, and in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date);



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing, or would result from such
Investment, issuance or Reinvestment, that constitutes a Termination Event;

(iii) solely in the case of any Investment (but not Reinvestment) or any such
issuance, no Unmatured Termination Event shall exist and be continuing;

(iv) the sum of the Aggregate Capital plus the Aggregate LC Participation
Amount, after giving effect to any such Investment, or issuance or Reinvestment,
as the case may be, shall not exceed the Purchase Limit;

(v) after giving effect to any such Investment, issuance or Reinvestment, as the
case may be, the Purchased Assets Coverage Percentage shall not exceed 100%; and

(vi) the Facility Termination Date shall not have occurred.

Notwithstanding anything to the contrary set forth herein or in any other
Transaction Document, the LC Bank shall be under no obligation to issue Letters
of Credit requested by the Seller which are denominated in Australian Dollars if
the LC Bank notifies the Seller on or prior to the date of such issuance that
the issuance of such Letter of Credit, or the funding of any draw thereunder has
been made or, in the case of a draw, would be made, impracticable or unlawful by
compliance by the LC Bank in good-faith with any Applicable Law or any request
or directive of any Governmental Authority (whether or not having the force of
law).



--------------------------------------------------------------------------------

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

1. Representations and Warranties of the Seller. The Seller represents and
warrants as follows:

(a) The Seller is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, and is duly
qualified to do business and is in good standing as a foreign limited liability
company in every jurisdiction where the nature of its business requires it to be
so qualified, except where the failure to be so qualified would not have a
Material Adverse Effect.

(b) The execution, delivery and performance by the Seller of the Agreement and
the other Transaction Documents to which it is a party, including its use of the
proceeds of Investments and Reinvestments: (i) are within its organizational
powers; (ii) have been duly authorized by all necessary organizational action;
(iii) do not contravene or result in a default under or conflict with: (A) its
certificate of formation or any other organizational document of the Seller,
(B) any law, rule or regulation applicable to it, (C) any indenture, loan
agreement, mortgage, deed of trust or other material agreement or instrument to
which it is a party or by which it is bound, or (D) any order, writ, judgment,
award, injunction or decree binding on or affecting it or any of its property;
and (iv) do not result in or require the creation of any Adverse Claim upon or
with respect to any of its properties. The Agreement and the other Transaction
Documents to which it is a party have been duly executed and delivered by the
Seller.

(c) No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or other Person is required for its due
execution, delivery and performance by the Seller of the Agreement or any other
Transaction Document to which it is a party, other than the Uniform Commercial
Code filings referred to in Exhibit II to the Agreement, all of which shall have
been filed on or before the Closing Date.

(d) Each of the Agreement and the other Transaction Documents to which the
Seller is a party constitutes its legal, valid and binding obligation
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(e) There is no pending or, to Seller’s best knowledge, threatened action or
proceeding affecting Seller or any of its properties before any Governmental
Authority or arbitrator.

(f) No proceeds of any Investment or Reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

(g) The Seller is the beneficial owner of, and, except with respect to any
Australian Originator Receivable, is the legal owner and has good and marketable
title to, the Pool Receivables, the Lock-Box Accounts (and related lock-boxes)
(except as permitted by Section 5.21) and Related Security, free and clear of
any Adverse Claim. Upon each Investment or



--------------------------------------------------------------------------------

Reinvestment, the Administrator (on behalf of the Purchasers) shall acquire a
valid and enforceable perfected ownership or security interest in each Pool
Receivable then existing or thereafter arising and in the Related Security,
Collections and other proceeds with respect thereto, free and clear of any
Adverse Claim. The Agreement creates a valid and continuing ownership or
security interest (as defined in the applicable UCC or PPSA) in favor of the
Administrator in the Pool Assets and the Lock-Box Accounts (and related
lock-boxes), which ownership or security interest is prior to all other Adverse
Claims, and is enforceable as such against creditors of and purchasers from the
Seller. The Pool Assets constitute “accounts”, “general intangibles” or
“tangible chattel paper” within the meaning of the applicable UCC. Each Lock-Box
Account constitutes a “deposit account” within the meaning of the applicable
UCC. The Seller has caused or will have caused, within ten (10) days, the filing
of all appropriate UCC or PPSA financing statements in the proper filing offices
in the appropriate jurisdictions under Applicable Laws in order to perfect the
ownership or security interest in the Pool Assets and the Lock-Box Accounts (and
related lock-boxes) (except as permitted by Section 5.21) granted to the
Administrator (on behalf of the Purchasers) hereunder. Other than the ownership
or security interest granted to the Administrator (on behalf of the Purchasers)
pursuant to this Agreement, Seller has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Pool Assets or the
Lock-Box Accounts (and related lock-boxes). Seller has not authorized the filing
of and is not aware of any UCC financing statements against Seller that include
a description of collateral covering the Pool Assets, other than any UCC
financing statement relating to the security interest granted to the
Administrator (on behalf of the Purchasers) hereunder or that has been
terminated. Seller is not aware of any judgment, ERISA or tax lien filings
against the Seller. With respect to any Pool Receivable that constitutes
“tangible chattel paper”, the Servicer is in possession of the original copies
of the tangible chattel paper that constitutes or evidences such Pool
Receivables, and the Seller has filed the financing statements described in this
section above, each of which will contain a statement that “A purchase of or a
grant of a security interest in any property described in this financing
statement will violate the rights of the Administrator.” The Pool Receivables to
the extent they are evidenced by “tangible chattel paper” do not have any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Seller or the Administrator (on behalf of
the Purchasers).

(h) Each Information Package and Interim Report (if prepared by the Seller or
one of its Affiliates, or to the extent that information contained therein is
supplied by the Seller or one of its Affiliates), information, exhibit,
financial statement, document, book, record or report furnished or to be
furnished at any time by or on behalf of the Seller to the Administrator or any
Purchaser Agent in connection with the Agreement or any other Transaction
Document to which it is a party is or will be complete and accurate in all
material respects as of its date or (except as otherwise disclosed to the
Administrator or such Purchaser Agent, as applicable, at such time) as of the
date so furnished.

(i) The Seller’s principal place of business, chief executive office and state
of formation (as such terms are used in the UCC) and the office where it keeps
its records concerning the Receivables are located at the address referred to in
Sections l(b) and 2(b) of Exhibit IV to the Agreement.

(j) The names and addresses of all the Lock-Box Banks, together with the account



--------------------------------------------------------------------------------

numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified in
Schedule II to the Agreement (or at such other Lock-Box Banks and/or with such
other Lock-Box Accounts as have been notified to the Administrator in accordance
with the Agreement) and all Lock-Box Accounts are subject to Lock-Box Agreements
(or will be subject to Lock-Box Agreements in accordance with Section 5.21
within the time period specified therein). Except as set forth in Section 5.21,
with respect to all Lock-Box Accounts (and related lock-boxes), the Seller has
delivered to the Administrator, on behalf of the Purchasers, a fully executed
Lock-Box Agreement pursuant to which the applicable Lock-Box Bank has agreed to
comply with all instructions given by the Administrator with respect to all
funds on deposit in such Lock-Box Account (and all funds sent to the respective
lock-box), without further consent by the Seller or the Servicer. Except as set
forth in Section 5.21, none of the Lock-Box Accounts (and the related
lock-boxes) are in the name of any Person other than the Seller or the
Administrator (on behalf of the Purchasers). The Seller has not consented to any
Lock-Box Bank’s complying with instructions of any person other than the
Administrator.

(k) The Seller is not in violation of any order of any court, arbitrator or
Governmental Authority.

(l) No proceeds of any Investment or Reinvestment will be used for any purpose
that violates any Applicable Law, including Regulations T, U or X of the Federal
Reserve Board.

(m) Each Pool Receivable included as an Eligible Receivable in the calculation
of the Net Receivables Pool Balance is an Eligible Receivable as of the date
such representation and warranty is made.

(n) No event has occurred and is continuing, or would result from an Investment
or Reinvestment or from the application of the proceeds therefrom, that
constitutes a Termination Event or an Unmatured Termination Event.

(o) On the Closing Date, the Purchased Assets will be included on the
consolidated balance sheet of Peabody for purposes of GAAP.

(p) The Seller has complied in all material respects with the Credit and
Collection Policy of the Originators with regard to each Receivable originated
by the Originators.

(q) The Seller has complied in all material respects with all of the terms,
covenants and agreements contained in the Agreement and the other Transaction
Documents that are applicable to it.

(r) The Seller’s complete organizational name is set forth in the preamble to
the Agreement, and it does not use and has not during the last six years used
any other organizational name, trade name, doing-business name or fictitious
name, except as set forth on Schedule III to the Agreement and except for names
first used after the date of the Agreement and set forth in a notice delivered
to the Administrator pursuant to Section 1(1)(iv) of Exhibit IV to the
Agreement.



--------------------------------------------------------------------------------

(s) The Seller is not (i) required to register as an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”), or
(ii) a “covered fund” under Section 13 of the U.S. Bank Holding Company Act of
1956, as amended, and the applicable rules and regulations thereunder. In
reaching such determination, the Seller is entitled to rely on the exemption
from the definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act.

(t) No Covered Entity is a Sanctioned Person. No Covered Entity, either in its
own right or through any third party, (i) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or
(iii) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

(u) The Seller has not issued any LCR Securities, and the Seller is a
consolidated subsidiary of Peabody under GAAP.

(v) There are no mortgages that are effective as financing statements covering
as-extracted collateral that constitutes Purchased Assets and that name any
Originator (or, if such Originator is not the “record owner” of the underlying
property, any “record owner” with respect to such as-extracted collateral, as
such term is used in the UCC) as grantor, debtor or words of similar effect
filed or recorded in any jurisdiction.

(w) The Seller is not required to account to any Governmental Authority for any
value added or similar Tax in respect of the sale by it of any Receivable and no
withholding or other Tax is deductible or payable on any payment made by an
Obligor with respect to any Receivable.

(x) Beneficial Ownership Regulation. As of April 3, 2019, the Seller is an
entity that is organized under the laws of the United States or of any state and
at least 51% of whose common stock or analogous equity interest is owned
directly or indirectly by a company listed on the New York Stock Exchange or the
American Stock Exchange or designated as a NASDAQ National Market Security
listed on the NASDAQ stock exchange and is excluded on that basis from the
definition of “Legal Entity Customer” as defined in the Beneficial Ownership
Regulation.

2. Representations and Warranties of Peabody (including in its capacity as the
Servicer). Peabody, individually and in its capacity as the Servicer, represents
and warrants jointly and severally as follows:

(a) Peabody is a corporation duly formed, validly existing and in good standing
under the laws of the State of Delaware, and is duly qualified to do business
and is in good standing as a foreign corporation in every jurisdiction where the
nature of its business requires it to be so qualified, except where the failure
to be so qualified would not have a Material Adverse Effect.

(b) The execution, delivery and performance by Peabody of the Agreement and the
other Transaction Documents to which it is a party, including the Servicer’s use
of the proceeds of Investments and Reinvestments: (i) are within its
organizational powers; (ii) have been duly authorized by all necessary
organizational action; (iii) do not contravene or result in a default under or
conflict with: (A) its certificate of incorporation or any other organizational
document of



--------------------------------------------------------------------------------

Peabody, (B) any law, rule or regulation applicable to it, (C) any indenture,
loan agreement, mortgage, deed of trust or other material agreement or
instrument to which it is a party or by which it is bound, or (D) any order,
writ, judgment, award, injunction or decree binding on or affecting it or any of
its property; and (iv) do not result in or require the creation of any Adverse
Claim upon or with respect to any of its properties. The Agreement and the other
Transaction Documents to which Peabody is a party have been duly executed and
delivered by Peabody.

(c) No authorization, approval or other action by, and no notice to or filing
with any Governmental Authority or other Person, is required for the due
execution, delivery and performance by Peabody of the Agreement or any other
Transaction Document to which it is a party.

(d) Each of the Agreement and the other Transaction Documents to which Peabody
is a party constitutes the legal, valid and binding obligation of Peabody
enforceable against Peabody in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(e) The consolidated balance sheets of Peabody and its Subsidiaries as of
December 31, 2016,2018, and the related consolidated statements of operations,
comprehensive income, change in stockholders’ equity, and cash flows for the
fiscal year then ended, copies of which have been furnished to the
Administrator, fairly present in all material respects the consolidated
financial position of Peabody and its Subsidiaries as at such date and the
consolidated results of operations of Peabody and its Subsidiaries for the
period ended on such date, all in accordance with United States generally
accepted accounting principles consistently applied.

(f) Except as disclosed in the most recent audited financial statements of
Peabody furnished to the Administrator, there is no pending or, to its best
knowledge, threatened action or proceeding affecting it or any of its
Subsidiaries before any Governmental Authority or arbitrator that is reasonably
likely to have a Material Adverse Effect.

(g) No proceeds of any Investment or Reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934. No proceeds of any Investment or Reinvestment
will be used for any purpose that violates any Applicable Law, including
Regulations T, U or X of the Federal Reserve Board.

(h) Each Information Package and Interim Report (if prepared by Peabody or one
of its Affiliates, or to the extent that information contained therein is
supplied by Peabody or an Affiliate), information, exhibit, financial statement,
document, book, record or report furnished or to be furnished at any time by or
on behalf of the Servicer to the Administrator or any Purchaser Agent in
connection with the Agreement is or will be complete and accurate in all
material respects as of its date or (except as otherwise disclosed to the
Administrator or such Purchaser Agent, as applicable, at such time) as of the
date so furnished.

(i) The principal place of business, chief executive office and state of
formation (as such terms are used in the UCC) of Peabody and the office where it
keeps its records concerning the Receivables are located at the address referred
to in Section 2(b) of Exhibit IV to the Agreement.



--------------------------------------------------------------------------------

(j) Peabody is not in violation of any order of any court, arbitrator or
Governmental Authority, which is reasonably likely to have a Material Adverse
Effect.

(k) The Servicer has complied in all material respects with the Credit and
Collection Policy of the Originators with regard to each Receivable originated
by the Originators.

(l) Peabody has complied in all material respects with all of the terms,
covenants and agreements contained in the Agreement and the other Transaction
Documents that are applicable to it.

(m) Peabody is not an “investment company,” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

(n) No Covered Entity is a Sanctioned Person. No Covered Entity, either in its
own right or through any third party, (i) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or
(iii) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

(o) The agreement among the project participants of the Navajo Project requires
that upon the default of any participant, the non-defaulting participants are
required to cure any such default.

(p) There are no mortgages that are effective as financing statements covering
as-extracted collateral that constitutes Purchased Assets and that name any
Originator (or, if such Originator is not the “record owner” of the underlying
property, any “record owner” with respect to such as-extracted collateral, as
such term is used in the UCC) as grantor, debtor or words of similar effect
filed or recorded in any jurisdiction.

(q) The Confirmation Order is in full force and effect and has not been vacated
or reversed, is not subject to a stay, and has not been modified or amended in a
manner adverse to PNC and its Affiliates in any material respect (other than any
amendment or modification approved in writing by the Administrator and the
Majority Purchaser Agents (such consent not to be unreasonably withheld, delayed
or conditioned)).



--------------------------------------------------------------------------------

EXHIBIT IV

COVENANTS

1. Covenants of the Seller. Until the Final Payout Date:

(a) Compliance with Laws, Etc. The Seller shall comply in all material respects
with all Applicable Laws and preserve and maintain its organizational existence,
rights, franchises, qualifications and privileges, except to the extent that the
failure so to comply with such laws, rules, regulations and orders or the
failure so to preserve and maintain such rights, franchises, qualifications and
privileges would not have a Material Adverse Effect.

(b) Offices, Records and Books of Account, Etc. The Seller: (i) shall keep its
principal place of business, chief executive office and state of formation (as
such terms or similar terms are used in the UCC) and the office where it keeps
its records concerning the Receivables at the address of the Seller set forth on
Schedule IV or, pursuant to clause (1)(iv) below, at any other locations in
jurisdictions where all actions reasonably requested by the Administrator to
protect and perfect the interest of the Administrator in the Receivables and
related items (including the Pool Assets) have been taken and completed and
(ii) shall provide the Administrator with at least 30 days’ written notice
before making any change in the Seller’s name or making any other change in the
Seller’s identity or organizational structure (including a Change in Control)
that could render any UCC financing statement filed in connection with this
Agreement “seriously misleading” as such term (or similar term) is used in the
UCC; each notice to the Administrator pursuant to this sentence shall set forth
the applicable change and the effective date thereof. The Seller also will
maintain and implement (or cause the Servicer to maintain and implement)
administrative and operating procedures (including an ability to recreate
records evidencing Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain (or cause the
Servicer to keep and maintain) all documents, books, records, computer tapes and
disks and other information reasonably necessary or advisable for the collection
of all Receivables (including records adequate to permit the daily
identification of each Receivable and all Collections of and adjustments to each
existing Receivable). Notwithstanding the above, in no event shall the Seller
have or maintain, or be a partner in any partnership that has or maintains, its
jurisdiction of organization, principal place of business or principal assets in
any of the states of Colorado, Kansas, New Mexico, Oklahoma, Utah or Wyoming.

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller shall (and shall cause the Servicer to), at its expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and timely and fully comply in all material respects with the
applicable Credit and Collection Policy with regard to each Receivable and the
related Contract.

(d) Ownership Interest, Etc. The Seller shall (and shall cause the Servicer to),
at its expense, take all action necessary or desirable to establish and maintain
a valid and enforceable ownership or security interest in the Pool Receivables,
the Related Security and Collections with respect thereto (or with respect to
any Australian Originator Receivable, the Seller’s beneficial interest in the
Pool Receivables, the Related Security and Collections with respect thereto),
and a first priority perfected ownership or security interest in the Pool
Assets, in each case free and clear



--------------------------------------------------------------------------------

of any Adverse Claim, in favor of the Administrator (on behalf of the
Purchasers), including taking such action to perfect, protect or more fully
evidence the interest of the Administrator (on behalf of the Purchasers), as the
Administrator, may reasonably request. The Seller shall from time to time and
within the time limits established by law prepare and present to the
Administrator for the Administrator’s authorization and approval all financing
statements, amendments, continuations or initial financing statements in lieu of
a continuation statement, or other filings necessary to continue, maintain and
perfect the Administrator’s (on behalf of the Purchasers) ownership or security
interest in the Pool Assets as a first-priority interest. The Administrator’s
approval of such filings shall authorize the Seller to file such financing
statements under the UCC without the signature of the Seller, or the
Administrator, any Purchaser Agent or any Purchaser where allowed by Applicable
Law. Notwithstanding anything else in the Transaction Documents to the contrary,
neither the Seller, the Servicer nor any other Person shall have any authority
to file a termination, partial termination, release or partial release or any
amendment that deletes the name of a debtor or excludes collateral of any such
financing statements without the prior written consent of the Administrator.

(e) Sales, Liens, Etc. The Seller shall not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any or all of its right, title or interest in, to
or under any Pool Assets (including the Seller’s interest in any Receivable,
Related Security or Collections, or upon or with respect to any account to which
any Collections of any Receivables are sent), or assign any right to receive
income in respect of any items contemplated by this paragraph.

(f) Extension or Amendment of Receivables. Except as provided in the Agreement,
the Seller shall not, and shall not permit the Servicer to, alter the
delinquency status or adjust the Outstanding Balance or otherwise modify the
terms of any Pool Receivable in any material respect, or amend, modify or waive,
in any material respect, any term or condition of any related Contract (which
term or condition relates to payments under, or the enforcement of, such
Contract).

(g) Change in Business or Credit and Collection Policy. Without the prior
written consent of the Administrator and each Purchaser Agent, the Seller shall
not make (or permit the Originators to make) any material change in the
character of its business or in any Credit and Collection Policy, or any change
in any Credit and Collection Policy that would have a Material Adverse Effect
with respect to the Receivables. The Seller shall not make (or permit the
Originators to make) any other change in any Credit and Collection Policy
without giving 30 days’ prior written notice thereof to the Administrator and
each Purchaser Agent.

(h) Audits. The Seller shall (and shall cause the Originators to), from time to
time during regular business hours as reasonably requested in advance (unless a
Termination Event or Unmatured Termination Event exists) by the Administrator,
permit the Administrator or its agents or representatives: (i) to examine and
make copies of and abstracts from all books, records and documents (including
computer tapes and disks) in the possession or under the control of the Seller
(or the Originators) relating to Receivables and the Related Security, including
the related Contracts, (ii) to examine Australian Originator Contracts and the
Related Security to determine whether the related Receivables identified as
Eligible Receivables in the Information Packages and Interim Reports delivered
under this Agreement satisfy each of the applicable eligibility criteria,



--------------------------------------------------------------------------------

(iii) to visit the offices and properties of the Seller and the Originators for
the purpose of examining such materials described in clause (i) and (ii) above,
and to discuss matters relating to Receivables and the Related Security or the
Seller’s, Peabody’s or any Originator’s performance under the Transaction
Documents or under the Contracts with any of the officers, employees, agents or
contractors of the Seller, Peabody or any Originator having knowledge of such
matters and (iv) without limiting the clauses (i), (ii) and (iii) above, to
engage certified public accountants or other auditors acceptable to the Seller
and the Administrator to conduct, at the Seller’s expense, a review of the
Seller’s books and records with respect to such Receivables, provided, that at
any time when no Termination Event exists and is continuing, the Seller shall be
required to reimburse the Administrator for only one (1) such audit (or, at any
time following the occurrence of a Minimum Cash Liquidity Event, two (2) such
audits) per year.

(i) Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Seller shall not, and shall not permit the Servicer or any
Originator to, add or terminate any bank as a Lock-Box Bank or any account as a
Lock-Box Account from those listed in Schedule II to the Agreement (other than
as permitted by Section 5.21), or make any change in its instructions to
Obligors regarding payments to be made to the Seller, any Originator, the
Servicer or any Lock-Box Account (or related post office box), unless the
Administrator shall have received ten (10) days prior written notice of
assignment to a Permitted Lock-Box Bank and the Administrator shall have
received copies of all agreements and documents (including Lock-Box Agreements)
that it may request in connection therewith.

(j) Deposits to Lock-Box Accounts. Subject to Section 5.21, the Seller shall (or
shall cause the Servicer to): (i) instruct all Obligors (or in the case of
Peabody Coppabella, its agent) to make payments of all Receivables to one or
more Lock-Box Accounts or to post office boxes to which only Lock-Box Banks have
access (and shall instruct the Lock-Box Banks to cause all items and amounts
relating to such Receivables received in such post office boxes to be removed
and deposited into a Lock-Box Account on a daily basis), and (ii) deposit, or
cause to be deposited, any Collections received by it, the Servicer or any
Originator into Lock-Box Accounts not later than two (2) Business Days after
receipt thereof (or in the case of Peabody Coppabella, cause Peabody Coppebella
or its agent to deposit any Collections received by Peabody Coppabella or its
agent into a Lock-Box Account as soon as possible and not later than five
(5) Business Days after receipt thereof). Each Lock-Box Account shall at all
times be subject to a Lock-Box Agreement. The Seller will, unless otherwise
agreed in writing by the Administrator, instruct each Originator, in its
capacity as the beneficiary (or prospective beneficiary) of an Eligible
Supporting Letter of Credit, to instruct the related Eligible Supporting Letter
of Credit Provider to make payments in respect of Eligible Supporting Letters of
Credit issued (or confirmed by) such Eligible Supporting Letter of Credit
Provider directly to a Lock-Box Account if the Servicer fails to do so and, if
an Eligible Supporting Letter of Credit Provider fails to so deliver payments to
a Lock-Box Account, the Seller will, unless otherwise agreed in writing by the
Administrator, use all reasonable efforts to cause the applicable Originator to
cause such Eligible Supporting Letter of Credit Provider to deliver subsequent
payments (if any) in respect of Eligible Supporting Letters of Credit issued (or
confirmed by) such Eligible Supporting Letter of Credit Provider directly to a
Lock-Box Account if the Servicer fails to do so. Subject to Section 5.21, the
Seller will not (and will not permit the Servicer to) deposit or otherwise
credit, or cause or permit to be so deposited or credited, to any Lock-Box
Account cash or cash proceeds other than Collections.



--------------------------------------------------------------------------------

(k) Marking of Records. At its expense, the Seller shall: (i) mark (or cause the
Servicer to mark) its master data processing records relating to Pool
Receivables and related Contracts, including with a legend evidencing that the
Receivables and Related Security included in the Purchased Assets have been sold
in accordance with the Agreement, and (ii) cause each Originator so to mark its
master data processing records pursuant to the applicable Sale Agreement.

(l) Reporting Requirements. The Seller will provide to the Administrator and
each Purchaser Agent (in multiple copies, if requested by the Administrator or
any Purchaser Agent) the following:

(i) as soon as available and in any event within 120 days after the end of each
fiscal year of the Seller, a copy of the financial statements for such year for
the Seller, certified as to accuracy by a Responsible Officer of the Seller;

(ii) as soon as possible and in any event within five days after the occurrence
of each Termination Event or Unmatured Termination Event, a statement of a
Responsible Officer of the Seller setting forth details of such Termination
Event or Unmatured Termination Event and the action that the Seller has taken
and proposes to take with respect thereto;

(iii) promptly after the filing or receiving thereof, copies of all reports and
notices that the Seller or any ERISA Affiliate files under ERISA with the
Internal Revenue Service, the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Seller or any ERISA Affiliate receives from any
of the foregoing or from any multiemployer plan (within the meaning of
Section 400l(a)(3) of ERISA) to which the Seller or any of its ERISA Affiliates
is or was, within the preceding five years, a contributing employer, in each
case in respect of the assessment of withdrawal liability or an event or
condition that could, in the aggregate, result in the imposition of liability on
the Seller and/or any such ERISA Affiliate;

(iv) at least thirty days before any change in the Seller’s name or any other
change requiring the amendment of UCC financing statements, a notice setting
forth such changes and the effective date thereof;

(v) promptly after any Responsible Officer of the Seller obtains knowledge
thereof, notice of any: (A) material litigation, investigation or proceeding
that may exist at any time between the Seller and any Person or (B) material
litigation or proceeding relating to any Transaction Document;

(vi) promptly after the occurrence thereof, notice of a material adverse change
in the business, operations, property or financial or other condition of the
Seller, the Servicer or the Originator;

(vii) at least forty-five (45) days’ prior written notice if the Purchased
Assets will not be included on the consolidated balance sheet of Peabody for
purposes of GAAP and



--------------------------------------------------------------------------------

(viii) such other information respecting the Receivables or the condition or
operations, financial or otherwise, of the Seller or any of its Affiliates as
the Administrator or any Purchaser Agent may from time to time reasonably
request.

(m) Certain Agreements. Without the prior written consent of the Administrator
and the Majority Purchaser Agents, the Seller will not (and will not permit the
Originators to) amend, modify, waive, revoke or terminate any Transaction
Document to which it is a party or any provision of Seller’s certificate of
formation or other organizational document of the Seller.

(n) Restricted Payments. (i) Except pursuant to clause (ii) below, the Seller
will not: (A) purchase or redeem any shares of its capital stock, (B) declare or
pay any dividend or set aside any funds for any such purpose, (C) prepay,
purchase or redeem any Debt, (D) lend or advance any funds or (E) repay any
loans or advances to, for or from any of its Affiliates (the amounts described
in clauses (A) through (E) being referred to as “Restricted Payments”).

(ii) Subject to the limitations set forth in clause (iii) below, the Seller may
make Restricted Payments so long as such Restricted Payments are made only in
the following way: the Seller may declare and pay distributions and make loans
and advances to Peabody (provided that any such loans and advances shall be
treated as a dividend within no less than 30 days following the making thereof).

(iii) The Seller may make Restricted Payments only out of the funds it receives
pursuant to Sections 1.6(b)(ii) and (iv) and 1.6(d) of the Agreement.
Furthermore, the Seller shall not pay, make or declare: (A) any distributions,
loans or advances if, after giving effect thereto, the Seller’s tangible net
worth would be less than $10,000,000, or (B) any Restricted Payment (including
any dividend) if, after giving effect thereto, any Termination Event or
Unmatured Termination Event shall have occurred and be continuing.

(o) Other Business. The Seller will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents; (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit or bankers’ acceptances) other than pursuant to
this Agreement or any Company Note; or (iii) form any Subsidiary or make any
investments in any other Person; provided, however, that the Seller shall be
permitted to incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).

(p) Use of Collections. The Seller shall apply the Collections that are
available to the Seller in accordance with the Agreement to make payments in the
following order of priority: (i) the payment of its expenses (including all
obligations payable to the Purchasers, the Purchaser Agents and the
Administrator under the Agreement and under the Fee Letters); (ii) the payment
of accrued and unpaid interest on any Company Note; and (iii) other legal and
valid organizational purposes.

(q) Tangible Net Worth. The Seller will not permit its tangible net worth, at
any time, to be less than $10,000,000.



--------------------------------------------------------------------------------

(r) Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
will become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) use the proceeds of any
Investment to fund any operations in, finance any investments or activities in,
or, make any payments to, a Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law. The funds used to repay Seller’s obligations under
this Agreement and each of the other Transaction Documents will not be derived
from any unlawful activity. Each Covered Entity shall comply with all
Anti-Terrorism Laws. Seller shall promptly notify the Administrator in writing
upon the occurrence of a Reportable Compliance Event.

(s) LCR Security. The Seller shall not issue any LCR Security.

(t) Beneficial Ownership Regulation. Promptly following any change that would
result in a change to the status as an excluded “Legal Entity Customer” under
(and as defined in) the Beneficial Ownership Regulation, the Seller shall
execute and deliver to the Administrator a Certification of Beneficial Owner(s)
complying with the Beneficial Ownership Regulation, in form and substance
reasonably acceptable to the Administrator.

2. Covenants of the Servicer and Peabody. Until the Final Payout Date:

(a) Compliance with Laws, Etc. The Servicer and, to the extent that it ceases to
be the Servicer, Peabody shall comply (and shall cause the Originators to
comply) in all material respects with all Applicable Law and preserve and
maintain its organizational existence, rights, franchises, qualifications and
privileges, except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such existence,
rights, franchises, qualifications and privileges would not have a Material
Adverse Effect.

(b) Offices, Records and Books of Account, Etc. The Servicer and, to the extent
that it ceases to be the Servicer, Peabody, (i) shall keep its principal place
of business, chief executive office and state of formation (as such terms or
similar terms are used in the applicable UCC) and the office where it keeps its
records concerning the Receivables at the address of the Servicer set forth on
Schedule IV and (ii) shall cause Peabody Holding Company, LLC and each U.S.
Originator to keep its state of formation (as such term is defined in the
applicable UCC) and the office where it keeps its records concerning the
Receivables at the applicable address set forth on Schedule IV, in the case of
Peabody Holding Company, LLC, and Exhibit E to the U.S. Sale Agreement, in the
case of any U.S. Originator, or, in the case of either sub-clause (i) or (ii) of
this clause (b), upon at least 30 days’ prior written notice of a proposed
change to the Administrator, at any other locations in jurisdictions where all
actions reasonably requested by the Administrator to protect and perfect the
interest of the Administrator in the Receivables and related items (including
the Pool Assets) have been taken and completed. The Servicer and, to the extent
that it ceases to be the Servicer, Peabody, also will (and will cause the
Originators to) maintain and implement administrative and operating procedures
(including an ability to recreate records evidencing Receivables and related
Contracts in the event of the destruction of the originals



--------------------------------------------------------------------------------

thereof), and keep and maintain all documents, books, records, computer tapes
and disks and other information reasonably necessary or advisable for the
collection of all Receivables (including records adequate to permit the daily
identification of each Receivable and all Collections of and adjustments to each
existing Receivable).

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Servicer and, to the extent that it ceases to be the Servicer, Peabody,
shall (and shall cause the Originators to), at its expense, timely and fully
perform and comply with all material provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables,
and timely and fully comply in all material respects with the Credit and
Collection Policy with regard to each Receivable and the related Contract.

(d) Extension or Amendment of Receivables. Except as provided in the Agreement,
the Servicer and, to the extent that it ceases to be the Servicer, Peabody,
shall not alter the delinquency status or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract, in each case which term or condition relates to payments
under, or the enforcement of, such Contract.

(e) Change in Business or Credit and Collection Policy. The Servicer and, to the
extent that it ceases to be the Servicer, Peabody, shall not make (and shall not
permit the Originators to make) any material change in the character of its
business, other than Similar Businesses, or any change in any Credit and
Collection Policy that would have a Material Adverse Effect. The Servicer and,
to the extent that it ceases to be the Servicer, Peabody, shall not make (and
shall not permit the Originators to make) any other change in any Credit and
Collection Policy without giving prior written notice thereof to the
Administrator and each Purchaser Agent.

(f) Audits. The Servicer and, to the extent that it ceases to be the Servicer,
Peabody, shall (and shall cause the Originators to), from time to time during
regular business hours as reasonably requested in advance (unless a Termination
Event or Unmatured Termination Event exists) by the Administrator or any
Purchaser Agent, permit the Administrator or its agents or representatives:
(i) to examine and make copies of and abstracts from all books, records and
documents (including computer tapes and disks) in its possession or under its
control relating to Receivables and the Related Security, including the related
Contracts; (ii) to examine Australian Originator Contracts and the Related
Security to determine whether the related Receivables identified as Eligible
Receivables in the Information Packages and Interim Reports delivered under this
Agreement satisfy each of the applicable eligibility criteria, (iii) to visit
its offices and properties for the purpose of examining such materials described
in clause (i) and (ii) above, and to discuss matters relating to Receivables and
the Related Security or its performance hereunder or under the Contracts with
any of its officers, employees, agents or contractors having knowledge of such
matters and (iv), without limiting the clauses (i), (ii) and (ii) above, to
engage certified public accountants or other auditors acceptable to the Servicer
and the Administrator to conduct, at the Servicer’s expense, a review of the
Servicer’s books and records with respect to such Receivables, provided, that at
any time when no Termination Event exists and is continuing, the Servicer shall
be required to reimburse the Administrator for only one (1) such audit (or, at
any time following the occurrence of a Minimum Cash Liquidity Event, two
(2) such audits) per year.



--------------------------------------------------------------------------------

(g) Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Servicer and, to the extent that it ceases to be the Servicer,
Peabody, shall not (and shall not permit the Originators to) add or terminate
any bank as a Lock-Box Bank or any account as a Lock-Box Account from those
listed in Schedule II to the Agreement (other than as permitted by
Section 5.21), or make any change in its instructions to Obligors regarding
payments to be made to the Servicer or any Lock-Box Account (or related post
office box), unless the Administrator shall have received ten (10) days advance
written notice of assignment to a Permitted Lock-Box Bank and the Administrator
shall have received copies of all agreements and documents (including Lock-Box
Agreements) that it may request in connection therewith.

(h) Deposits to Lock-Box Accounts. Subject to Section 5.21, the Servicer shall:
(i) instruct all Obligors (or in the case of Peabody Coppabella, its agent) to
make payments of all Receivables to one or more Lock-Box Accounts or to post
office boxes to which only Lock-Box Banks have access (and shall instruct the
Lock-Box Banks to cause all items and amounts relating to such Receivables
received in such post office boxes to be removed and deposited into a Lock-Box
Account on a daily basis); and (ii) deposit, or cause to be deposited, any
Collections received by it into Lock-Box Accounts not later than two
(2) Business Days after receipt thereof (or in the case of Peabody Coppabella,
cause Peabody Coppebella or its agent to deposit any Collections received by
Peabody Coppabella or its agent into a Lock-Box Account as soon as possible and
not later than five (5) Business Days after receipt thereof). The Servicer will
(on behalf of the Seller), unless otherwise agreed in writing by the
Administrator, instruct each Originator, in its capacity as the beneficiary of
an Eligible Supporting Letter of Credit, to instruct each Eligible Supporting
Letter of Credit Provider to make payments in respect of Eligible Supporting
Letters of Credit issued (or confirmed by) such Eligible Supporting Letter of
Credit Provider directly to a Lock-Box Account if the applicable Originator
fails to do so and, if an Eligible Supporting Letter of Credit Provider fails to
so deliver payments to a Lock-Box Account, the Servicer will, unless otherwise
agreed in writing by the Administrator, use all reasonable efforts to cause the
applicable Originator to cause such Eligible Supporting Letter of Credit
Provider to deliver subsequent payments (if any) in respect of Eligible
Supporting Letters of Credit issued (or confirmed by) such Eligible Supporting
Letter of Credit Provider directly to a Lock-Box Account if the applicable
Originator fails to do so. Except as permitted pursuant to Section 5.21, each
Lock-Box Account shall at all times be subject to a Lock-Box Agreement.

(i) Preservation of Security Interest. The Servicer shall (and shall cause the
Seller to) take any and all action as the Administrator may require to preserve
and maintain the perfection and priority of the ownership or security interest
of the Administrator in the Pool Assets pursuant to this Agreement.

(j) Marking of Records. At its expense, the Servicer shall mark its master data
processing records relating to Pool Receivables and related Contracts with a
legend evidencing that such Receivables and Related Security have been sold in
accordance with the Agreement.

(k) Navajo Project. Peabody shall notify the Administrator and each Purchaser
Agent if a Responsible Officer of Peabody obtains actual knowledge that the
documents and agreements governing the Navajo Project are amended in any manner
which would cause the representations and warranties set forth in Section 2(o)
of Exhibit III to be incorrect or untrue in any respect.



--------------------------------------------------------------------------------

(l) Reporting Requirements. Peabody shall provide to the Administrator and each
Purchaser Agent (in multiple copies, if requested by the Administrator or any
Purchaser Agent) the following:

(i) as soon as available and in any event within 60 days after the end of the
first three quarters of each fiscal year of Peabody balance sheets of Peabody
and the consolidated Subsidiaries of Peabody as of the end of such quarter and
statements of income, retained earnings and cash flow of Peabody and the
consolidated Subsidiaries of Peabody for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of Peabody; provided, that any financial statements or
other material required to be delivered pursuant to this Section (2)(l)(i) shall
be deemed to have been furnished to each of the Administrator and each Purchaser
Agent on the date that such financial statements or other material is posted on
the SEC’s website at www.sec.gov;

(ii) as soon as available and in any event within 120 days after the end of each
fiscal year of Peabody, a copy of the annual report for such year for Peabody
and its consolidated Subsidiaries, containing financial statements for such year
audited by independent certified public accountants of nationally recognized
standing; provided, that any such material required to be delivered pursuant to
this Section (2)(l)(ii) shall be deemed to have been furnished to each of the
Administrator and each Purchaser Agent on the date that such material are posted
on the SEC’s website at www.sec.gov;

(iii) together with the financial statements required in (i) and (ii) above, a
compliance certificate in substantially the form of Annex D signed by the senior
financial officer of the Seller or Peabody, or such other Person as may be
acceptable to the Administrator;

(iv) as to the Servicer only, (A) as soon as available and in any event not
later than two Business Days prior to the Monthly Settlement Date, an
Information Package as of the most recently completed calendar month, which
shall include, among other things, the Cash Liquidity as of the applicable Cash
Liquidity Reporting Date, (B) as soon as available and in any event no later
than the second Business Day of each calendar weekif requested by the
Administrator or any Purchaser at any time following the occurrence of and
during the continuance of a Termination Event or Unmatured Termination Event or
following the occurrence of a Minimum Cash Liquidity Event, a report
substantially in the form of Annex H-1 (each, a “Weekly Report”) as of the last
Business Day of the prior calendar week, which shall include, among other
things, the Cash Liquidity as of the applicable Cash Liquidity Reporting Date,
and (C) if requested by the Administrator or any Purchaser at any time following
the occurrence of and during the continuance of a Termination Event or Unmatured
Termination Event or following the occurrence of a Minimum Cash Liquidity Event,
a report substantially in the form of Annex H-2 (each, a “Daily Report”) on each
Business Day as of date that is one Business Day prior to such date, which shall
include, among other things, the Cash Liquidity as of the applicable Cash
Liquidity Reporting Date.

 



--------------------------------------------------------------------------------

(v) as soon as possible and in any event within five days after becoming aware
of the occurrence of each Termination Event or Unmatured Termination Event, a
statement of the chief financial officer of Peabody setting forth details of
such Termination Event or Unmatured Termination Event and the action that such
Person has taken and proposes to take with respect thereto;

(vi) promptly after the sending or filing thereof, copies of all reports that
Peabody sends to any of its security holders, and copies of all reports and
registration statements that Peabody or any Subsidiary files with the Securities
and Exchange Commission or any national securities exchange; provided, that any
filings with the Securities and Exchange Commission that have been granted
“confidential” treatment shall be provided promptly after such filings have
become publicly available; provided, that any material required to be delivered
pursuant to this Section (2)(l)(vi) shall be deemed to have been furnished to
each of the Administrator and each Purchaser Agent on the date that such
material is posted on the SEC’s website at www.sec.gov;

(vii) promptly after the filing or receiving thereof notice of and, upon the
request of the Administrator, copies of all reports and notices that Peabody or
any ERISA Affiliate of Peabody files under ERISA with the Internal Revenue
Service, the Pension Benefit Guaranty Corporation or the U.S. Department of
Labor or that such Person or any of its ERISA Affiliates receives from any of
the foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which such Person or any ERISA Affiliate of
Peabody is or was, within the preceding five years, a contributing employer, in
each case in respect of the assessment of withdrawal liability or an event or
condition that could, in the aggregate, result in the imposition of liability on
Peabody and/or any such ERISA Affiliate;

(viii) at least thirty days before any change in Peabody or any U.S.
Originator’s name or any ACN of any Australian Originator other change requiring
the amendment of UCC financing statements or PPSA financing statements, a notice
setting forth such changes and the effective date thereof;

(ix) promptly after a Responsible Officer of Peabody obtains knowledge thereof,
notice of any: (A) litigation, investigation or proceeding that may exist at any
time between Peabody or any of its Subsidiaries and any Governmental Authority
that is reasonably likely to have a Material Adverse Effect; (B) litigation or
proceeding adversely affecting such Person or any of its Subsidiaries that is
reasonably likely to have a Material Adverse Effect; or (C) litigation or
proceeding relating to any Transaction Document;

(x) promptly after the occurrence thereof, notice of a material adverse change
in the business, operations, property or financial or other condition of Peabody
and its Subsidiaries taken as a whole, or any individual Originator;

(xi) the occurrence of a default or any event of default under any other
financing arrangement evidencing $75,000,000 or more of indebtedness pursuant to
which Peabody is a debtor or an obligor;



--------------------------------------------------------------------------------

(xii) such other information respecting the Receivables or the condition or
operations, financial or otherwise, of Peabody or any of its Affiliates as the
Administrator or any Purchaser Agent may from time to time reasonably request;

(xiii) the occurrence of any “Title Perfection Event” (as defined in the
Australian Sale Agreement); and

(xiv) (A) as soon as available and in any event within 30 days after the end of
each month, monthly management accounts for such month in form satisfactory to
the Administrator, together with a certification (for and on behalf of Peabody
Coppabella) from the chief financial officer of Peabody Coppabella that no
Insolvency Event (as defined in the CMJV Agreement) has occurred with respect to
Peabody Coppabella and that there are no reasonable grounds to suspect that
Peabody Coppabella is unable to pay its debts as and when they fall due and
(B) prompt (within one Business Day) notice of (x) any amendment to the CMJV
Agreement relating to the substance of the CMJV Notice or otherwise adverse to
the Administrator and (y) Peabody Coppabella becoming aware of any “Event of
Default” (as defined in the CMJV Agreement) or other event permitting, in either
case, any Person to commence proceedings to enforce the security interests
granted by Peabody Coppabella under “Deed of Cross Charge Coppabella and
Moorvale Joint Venture” dated December 11, 2003.

(m) Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
will become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (i) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (ii) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (iii) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (iv) use the proceeds of
any Investment to fund any operations in, finance any investments or activities
in, or, make any payments to, a Sanctioned Country or Sanctioned Person in
violation of any Anti-Terrorism Law. The funds used to repay Servicer’s
obligations under this Agreement and each of the other Transaction Documents
will not be derived from any unlawful activity. Each Covered Entity shall comply
with all Anti-Terrorism Laws. Servicer shall promptly notify the Administrator
in writing upon the occurrence of a Reportable Compliance Event.

3. Separate Existence. Each of the Seller and Peabody hereby acknowledges that
the Purchasers, the Purchaser Agents and the Administrator are entering into the
transactions contemplated by this Agreement and the other Transaction Documents
in reliance upon the Seller’s identity as a legal entity separate from Peabody
and its Affiliates. Therefore, from and after the date hereof, each of the
Seller and Peabody shall take all steps specifically required by the Agreement
or reasonably required by the Administrator to continue the Seller’s identity as
a separate legal entity and to make it apparent to third Persons that the Seller
is an entity with assets and liabilities distinct from those of Peabody and any
other Person, and is not a division of Peabody, its Affiliates or any other
Person. Without limiting the generality of the foregoing and in addition to and
consistent with the other covenants set forth herein, each of the Seller and
Peabody shall take such actions as shall be required in order that:



--------------------------------------------------------------------------------

(a) The Seller will be a limited purpose limited liability company whose
activities are restricted in its certificate of formation to: (i) purchasing or
otherwise acquiring from the Originators or Peabody (or their Affiliates),
owning, holding, granting security interests or selling interests in Pool Assets
(or other receivables originated by the Originators or their Affiliates, and
certain related assets), (ii) entering into agreements for the selling and
servicing of the Receivables Pool (or other receivables pools originated by the
Originators or their Affiliates), and (iii) conducting such other activities as
are necessary or appropriate to carry out such activities;

(b) The Seller shall not engage in any business or activity except as set forth
in this Agreement nor incur any indebtedness or liability, other than as
expressly permitted by the Transaction Documents;

(c) Not less than one of the Seller’s Directors (the “Independent Director”)
shall be a natural person who (A) for the five-year period prior to his or her
appointment as Independent Director has not been, and during the continuation of
his or her service as Independent Director is not: (i) an employee, director,
stockholder, member, manager, partner or officer of the Seller, Peabody or any
of their respective Affiliates (other than his or her service as an Independent
Director of the Seller); (ii) a customer or supplier of the Seller, Peabody or
any of their respective Affiliates (other than his or her service as an
Independent Director of Seller); or (iii) any member of the immediate family of
a person described in clause (i) or (ii) above, and (B) has, (i) prior
experience as an Independent Director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
independent directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities. Such Independent Director of the Seller shall have been appointed as
such in strict compliance with the Seller’s LLC Agreement. The Seller’s LLC
Agreement shall provide that (i) the Seller’s Board of Directors shall not
approve, or take any other action to cause the filing of, or join in any filing
of, a voluntary bankruptcy or insolvency petition, dissolution, liquidation,
consolidation, merger, sale of all or substantially all of its assets,
assignment for the benefit of creditors, admit in writing its inability to pay
its debts generally as they become due, or to engage in any other business or
activity with respect to the Seller unless (x) there is at least one Independent
Director then serving as a director of the Seller and appointed pursuant to and
in strict compliance with the Seller’s LLC Agreement, and (y) all such
Independent Directors of the Seller shall have approved the taking of such
action in writing prior to the taking of such action and (ii) such provision
cannot be amended without the prior written consent of the Independent Director
and the Administrator;

(d) Upon the occurrence of any event that causes the Member to cease to be a
member of the Seller (other than (i) upon an assignment by the Member of all of
its limited liability company interest in the Seller and the admission of the
transferee pursuant to Sections 21 and 23 of the LLC Agreement, or (ii) the
resignation of the Member and the admission of an additional member of the
Seller pursuant to Sections 22 and 23 of the LLC Agreement), each person acting
as an Independent Director pursuant to Section 10 of the LLC Agreement shall,
without any action of any Person and simultaneously with the Member ceasing to
be a member of the Seller,



--------------------------------------------------------------------------------

automatically be admitted to the Seller as a Special Member and shall continue
the Seller without dissolution. No Special Member may resign from the Seller or
transfer its rights as a Special Member unless (i) a successor Special Member
has been admitted to the Seller as Special Member by executing a counterpart to
the LLC Agreement, and (ii) such successor has also accepted its appointment as
Independent Director pursuant to Section 10 of the LLC Agreement; provided,
however, the Special Members shall automatically cease to be members of the
Seller upon the admission to the Seller of a substitute Member.

(e) The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller, Peabody or any Affiliate thereof;

(f) Any employee, consultant or agent of the Seller will be compensated from the
Seller’s funds for services provided to the Seller. The Seller will not engage
any agents other than its attorneys, auditors and other professionals, and a
servicer and any other agent contemplated by the Transaction Documents for the
Receivables Pool, which servicer will be fully compensated for its services by
payment of the Servicing Fee, and a manager, which manager will be fully
compensated from the Seller’s funds;

(g) The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service the Receivables Pool. The Seller
will pay the Servicer the Servicing Fee pursuant hereto. The Seller will not
incur any material indirect or overhead expenses for items shared with Peabody
(or any other Affiliate thereof) that are not reflected in the Servicing Fee. To
the extent, if any, that the Seller (or any Affiliate thereof) shares items of
expenses not reflected in the Servicing Fee or the manager’s fee, such as legal,
auditing and other professional services, such expenses will be allocated to the
extent practical on the basis of actual use or the value of services rendered,
and otherwise on a basis reasonably related to the actual use or the value of
services rendered; it being understood that Peabody shall pay all expenses
relating to the preparation, negotiation, execution and delivery of the
Transaction Documents, including legal, agency and other fees;

(h) The Seller’s operating expenses will be paid by the Seller and not by
Peabody or any other Affiliate thereof;

(i) All of the Seller’s business correspondence and other communications shall
be conducted in the Seller’s own name and on its own separate stationery;

(j) The Seller’s books and records will be maintained separately from those of
Peabody and any other Affiliate thereof and any other Person;

(k) All financial statements of Peabody or any Affiliate thereof that are
consolidated to include Seller will contain detailed notes clearly stating that:
(i) a special purpose limited liability company exists as a Subsidiary of
Peabody, and (ii) the Originators have sold receivables (or beneficial interests
therein) and other related assets to the Contributor, which has contributed such
receivables (or beneficial interests therein) and other related assets to such
special purpose Subsidiary that, in turn, has sold such receivables (or
beneficial interests therein) and other related assets to certain financial
institutions and other entities;



--------------------------------------------------------------------------------

(l) The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of Peabody or any Affiliate thereof
and any other Person;

(m) The Seller will strictly observe organizational formalities in its dealings
with Peabody or any Affiliate thereof, and funds or other assets of the Seller
will not be commingled with those of Peabody or any Affiliate thereof except as
permitted by the Agreement in connection with servicing the Pool Receivables.
The Seller shall not maintain joint bank accounts or other depository accounts
to which Peabody or any Affiliate thereof or any other Person has independent
access, and the Seller shall use separate invoices and checks from any other
Person. The Seller is not named, and has not entered into any agreement to be
named, directly or indirectly, as a direct or contingent beneficiary or loss
payee on any insurance policy with respect to any loss relating to the property
of Peabody or any Subsidiary or other Affiliate of Peabody (other than the
Seller). The Seller will pay to the appropriate Affiliate the marginal increase
or, in the absence of such increase, the market amount of its portion of the
premium payable with respect to any insurance policy that covers the Seller and
such Affiliate;

(n) The Seller will maintain arm’s-length relationships with Peabody (and any
Affiliate thereof). Any Person that renders or otherwise furnishes services to
the Seller will be compensated by the Seller at market rates for such services
it renders or otherwise furnishes to the Seller. Neither the Seller nor Peabody
will be or will hold itself out to be responsible for the debts of the other or
the decisions or actions respecting the daily business and affairs of the other.
The Seller and Peabody will immediately correct any known misrepresentation with
respect to the foregoing, and they will not operate or purport to operate as an
integrated single economic unit with respect to each other or in their dealing
with any other entity;

(o) Peabody shall not pay the salaries of Seller’s employees, if any;

(p) The Seller does not and will not hold itself responsible for the obligations
of any other Person, and shall not guarantee or become liable for the debts of
any other Person;

(q) The Seller will conduct its business in its own name and shall hold itself
out as a separate entity from any other Person;

(r) The Seller shall maintain a sufficient number of employees and adequate
capital in light of its contemplated business activities;

(s) The Seller shall not acquire the obligations or securities of any of its
members;

(t) The Seller will remain a wholly-owned subsidiary of a United States person
(within the meaning of Section 7701(a)(30) of the Internal Revenue Code) and not
be subject to withholding under Section 1446 of the Internal Revenue Code, and
no action will be taken that would cause the Seller to (i) be treated other than
as a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes or (ii) become an association
taxable as a corporation or a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes; and



--------------------------------------------------------------------------------

(u) The Seller shall not pledge its assets for the benefit of any other Person
or make any loans or advances to any other Person, except pursuant to the
Transaction Documents.

4. Covenants of the Servicer and Seller Regarding BOA Linked Accounts. Until the
Final Payout Date, except for the deposit accounts listed on Annex I at Bank of
America, N.A. (the “BOA Permitted Linked Accounts”), neither the Seller nor
Servicer shall permit any “Linked Account” (as defined in the Lock-Box Agreement
with Bank of America, N.A.) to exist with respect to any Lock-Box Account;
provided, however, that during the continuance of a Termination Event, Unmatured
Termination Event or following the occurrence of a Minimum Cash Liquidity Event
if so instructed by the Administrator (in its sole discretion), the Seller and
Servicer shall cause each BOA Permitted Linked Account to cease being a “Linked
Account” promptly, but not later than two (2) Business Days following the
Seller’s or the Servicer’s receipt of such instruction. The Servicer shall at
all times ensure that (i) the account balance in each BOA Permitted Linked
Account is greater than zero and will exceed the aggregate “Settlement Item
Amount” (as defined in the Lock-Box Agreement with Bank of America, N.A.) of all
“Settlement Items” (as defined in the Lock-Box Agreement with Bank of America,
National Association) at any time outstanding with respect to such BOA Permitted
Linked Account and (ii) no amount will be debited against any Lock-Box Account
as a result of any “Settlement Item” that originated in a BOA Permitted Linked
Account or any account other than a Lock-Box Account.



--------------------------------------------------------------------------------

EXHIBIT V

TERMINATION EVENTS

Each of the following shall be a “Termination Event”:

(a) (i) the Seller, Peabody, any Originator or the Servicer (if Peabody or any
of its Affiliates) shall fail to perform or observe any term, covenant or
agreement under the Agreement (other than those terms, covenants or agreements
contained in Exhibit IV, Sections 1(a), 1(l) (except clause (iv) thereof), 2(a),
and 2(l) (except clause (viii) thereof)) or any other Transaction Document and,
except as otherwise provided herein, such failure shall continue for five
consecutive Business Days after knowledge or notice thereof, (ii) the Seller or
the Servicer shall fail to make when due any payment or deposit to be made by it
under the Agreement and such failure shall continue unremedied for two
(2) Business Days, (iii) Peabody shall resign as Servicer, and no successor
Servicer reasonably satisfactory to the Administrator shall have been appointed,
or (iv) the Seller, Peabody, any Originator or the Servicer (if Peabody or any
of its Affiliates) shall fail to perform or observe any term covenant or
agreement in any of Exhibit IV, Sections 1(a), 1(l) (except clause
(iv) thereof), 2(a), or 2(l) (except clause (viii) thereof) and, except as
otherwise provided herein, such failure shall continue for thirty days after
knowledge or notice thereof;

(b) Peabody (or any Affiliate thereof) shall fail to transfer to any successor
Servicer when required any rights pursuant to the Agreement that Peabody (or
such Affiliate) then has as Servicer;

(c) any representation or warranty made or deemed made by the Seller, Peabody or
any Originator (or any of their respective officers) under or in connection with
the Agreement or any other Transaction Document, or any information or report
delivered by the Seller, Peabody or any Originator or the Servicer pursuant to
the Agreement or any other Transaction Document, shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered, and shall remain incorrect or untrue for 10 Business Days after
notice to the Seller or the Servicer of such inaccuracy; provided, however, that
any breach of the representations or warranties in Section l(g) or (m) of
Exhibit III of this Agreement shall not constitute a Termination Event if all
payments of amounts deemed to have been received pursuant to Section 1.6(e) of
the Agreement have been timely and fully made in connection therewith in
accordance with Section 1.6(e) of the Agreement.

(d) the Seller or the Servicer shall fail to deliver the Information Package or
Interim Report pursuant to the Agreement, and such failure shall remain
unremedied for two Business Days;

(e) the Agreement or any Investment or Reinvestment pursuant to the Agreement
shall for any reason: (i) cease to create a valid and enforceable perfected
ownership (or with respect to any Australian Originator Receivable, a beneficial
interest) or security interest in each Pool Receivable, the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, or
(ii) cease to create with respect to the Pool Assets, or the interest of the
Administrator with respect to such Pool Assets shall cease to be, a valid and
enforceable first priority perfected ownership or security interest, free and
clear of any Adverse Claim;



--------------------------------------------------------------------------------

(f) the Seller, Peabody or any Originator shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Seller, Peabody or any
Originator seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including the entry of an
order for relief against, or the appointment of a receiver, trustee, custodian
or other similar official for, it or for any substantial part of its property)
shall occur; or the Seller, Peabody or any Originator shall take any corporate
or organizational action to authorize any of the actions set forth above in this
paragraph;

(g) (i) the (A) Default Ratio shall exceed 2.25% or (B) the Delinquency Ratio
shall exceed 4.50% or (ii) the average for three consecutive calendar months of:
(A) the Default Ratio shall exceed 1.75%, (B) the Delinquency Ratio shall exceed
3.50% or (C) the Dilution Ratio shall exceed 2.50%;

(h) a Change in Control shall occur;

(i) at any time the Purchased Assets Coverage Percentage exceeds 100%, and such
circumstance shall not have been cured within two Business Days;

(j) (i) the occurrence of any Event of Default under and as defined in the
Credit Agreement, provided that if the Credit Agreement is terminated but not
replaced, the covenants in effect in the Credit Agreement immediately prior to
termination of the Credit Agreement shall be deemed to be effective for the
purposes of the Agreement; (ii) any other event shall occur or condition shall
exist under the Credit Agreement and shall continue after the applicable grace
period, if any, specified in such Credit Agreement if, in either case: (A) the
effect of such non-payment, event or condition is to give the applicable
debtholders the right (whether acted upon or not) to accelerate the maturity of
such Debt, or (B) any such Debt shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case before
the stated maturity thereof; or (iii) in the event that the Credit Agreement
shall have terminated, and there exists any other financing arrangement
evidencing $75,000,000 or more of indebtedness pursuant to which Peabody is a
debtor or an obligor (an “Other Material Financing Agreement”); either (A) the
occurrence of any event of default under such Other Material Financing
Agreement, or (B) any other event shall occur or condition shall exist under and
shall continue after the applicable grace period, if any, specified in such
Other Material Financing Agreement, if, in either case of (A) or (B): (I) the
effect of such non-payment, event or condition is to give the applicable
debtholders the right (whether acted upon or not) to accelerate the maturity of
such Other Material Financing Agreement, or (II) any such Other Material
Financing Agreement shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), redeemed,
purchased or defeased, or an offer to repay, redeem, purchase or defease such
Debt shall be required to be made, in each case before the stated maturity
thereof;



--------------------------------------------------------------------------------

(k) except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, either: (i) a contribution failure
shall occur with respect to any Benefit Plan sufficient to give rise to a lien
on any of the assets of Seller, any Originator, Peabody or any ERISA Affiliate
under Section 303(k) of ERISA, (ii) the Internal Revenue Service shall file a
notice of lien asserting a claim or claims pursuant to the Internal Revenue Code
with regard to any of the assets of Seller, any Originator, Peabody or any ERISA
Affiliate and such lien shall have been filed and not released within 10 days,
or (iii) the Pension Benefit Guaranty Corporation shall, or shall indicate its
intention in writing to the Seller, any Originator, Peabody or any ERISA
Affiliate to, either file a notice of lien asserting a claim pursuant to ERISA
with regard to any assets of the Seller, any Originator, Peabody or any ERISA
Affiliate or terminate any Benefit Plan that has unfunded benefit liabilities,
or any steps shall have been taken to terminate any Benefit Plan subject to
Title IV of ERISA so as to result in any liability and such lien shall have been
filed and not released within 10 days;

(l) the Days’ Sales Outstanding exceed 40.0 days;

(m) [RESERVED];

(n) any Letter of Credit is drawn upon and, unless as a result of the LC Bank’s
failure to provide the notice required by Section 1.16(a), not fully reimbursed
pursuant to Section 1.16 (including, if applicable, with the proceeds of any
funding by any Purchaser) within two Business Days from the date of such draw;

(o) an order of the Bankruptcy Court shall be entered in any of the Chapter 11
Cases (i) staying, reversing or vacating the Confirmation Order, or any member
of the Peabody Group shall apply for authority to do so, or (ii) amending,
supplementing or otherwise modifying the Confirmation Order in a manner
materially adverse to PNC and its Affiliates or any member of the Peabody Group
shall apply for authority to do so, in each case without the prior written
consent of the Administrator and the Majority Purchaser Agents; or

(p) a member of the Peabody Group shall file a pleading seeking or consenting to
the matters described in clause (o) above.



--------------------------------------------------------------------------------

SCHEDULE I

CREDIT AND COLLECTION POLICY

(Attached)



--------------------------------------------------------------------------------

SCHEDULE II

LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS

(a) BANK:             PNC BANK

 

Name of Account Owner

   Lock-Box
Post Office
Number      Lock-Box
Account
Number  

P&L Receivables Company, LLC

     643461     

P&L Receivables Company, LLC

     643772     

P&L Receivables Company, LLC

     642381     

P&L Receivables Company, LLC

     642406     

P&L Receivables Company, LLC

     N/A     

P&L Receivables Company, LLC

     642396     

(b) BANK:             BANK OF AMERICA, N.A.

 

Name of Account Owner

   Lock-Box
Post Office
Number    Lock-Box
Account
Number

P&L Receivables Company, LLC

   N/A   

P&L Receivables Company, LLC

   N/A   

P&L Receivables Company, LLC

   N/A   

(c) BANK:             NATIONAL AUSTRALIA BANK LIMITED

 

Name of Account Owner

   Lock-Box
Post Office
Number      Lock-Box
Account
Number

P&L Receivables Company, LLC

     N/A     



--------------------------------------------------------------------------------

SCHEDULE III

TRADE NAMES

None.



--------------------------------------------------------------------------------

SCHEDULE IV

OFFICE LOCATIONS

The Principal Place of Business, Chief Executive Office and state of formation
of the Seller is:

701 Market Street, St. Louis, Missouri 63101; Seller is a Delaware limited
liability company

The Seller maintains its master books and records relating to Receivables at:

701 Market Street, St. Louis, Missouri 63101

The Principal Place of Business, Chief Executive Office and state of formation
of Peabody is:

701 Market Street, St. Louis, Missouri 63101; Peabody is a Delaware corporation

Peabody maintains its master books and records relating to the Receivables at:

701 Market Street, St. Louis, Missouri 63101

The Principal Place of Business, Chief Executive Office and state of formation
of Peabody Holding Company, LLC is:

701 Market Street, St. Louis, Missouri 63101; Peabody Holding Company, LLC is a
Delaware limited liability company

Peabody Holding Company, LLC maintains its master books and records relating to
the Receivables at:

701 Market Street, St. Louis, Missouri 63101



--------------------------------------------------------------------------------

SCHEDULE V

GROUP COMMITMENTS

 

PNC’s Purchaser Group  

Party

   Capacity    Commitment  

PNC Bank, National Association

   Committed Purchaser    $ 200,000,000175,000,000  

PNC Bank, National Association

   LC Bank and as LC
Participant    $ 200,000,000175,000,000  

Group Commitment:

   $ 200,000,000175,000,000  

 

Regions Bank’s Purchaser Group

 

Party

   Capacity    Commitment  

Regions Bank

   Committed Purchaser    $ 50,000,00075,000,000   PNCRegions Bank, National
Association    LC Participant    $ 50,000,00075,000,000  

Group Commitment:

   $ 50,000,00075,000,000  



--------------------------------------------------------------------------------

SCHEDULE VI

NOTICE ADDRESSES

Notices to the Seller, the Servicer or any Sub-Servicer:

Peabody Energy Corporation

701 Market St.

St. Louis, MO 63101-1826

Attention: James A. Tichenor, Treasurer

Facsimile:

E-mail:

Notices to PNC in its capacity as Administrator, as a Purchaser Agent or as a
Committed Purchaser:

PNC Bank, National Association

300 Fifth Avenue, 11th Floor

Pittsburgh, PA 15222-2707

Attention: Robyn Reeher

Facsimile:

E-mail:

Notices to PNC in its capacity as LC Bank or as an LC Participant:

PNC Bank, National Association

300 Fifth Avenue, 11th Floor

Pittsburgh, PA 15222-2707

Attention: Robyn Reeher

Facsimile:

E-mail:

With a copy to its Purchaser Agent



--------------------------------------------------------------------------------

SCHEDULE VII

SELLER ACCOUNT

Bank Name:

Account Number:

ABA No.:



--------------------------------------------------------------------------------

SCHEDULE VIII

CLOSING MEMORANDUM



--------------------------------------------------------------------------------

SCHEDULE IX

APPROVED CONTRACTS

 

1.

Contract between Millennium Coal Pty Ltd and Exiros BV Sucursal Uruguay dated
27 July 2016;

 

2.

Contract between Millennium Coal Pty Ltd and China Steel Corporation and Dragon
Steel Corporation dated 25 January 2017 with Peabody contract reference
40007344;

 

3.

Contract between Peabody Coalsales Pacific Pty Ltd as agent for Millennium Coal
Pty Ltd and T S Global Procurement Company Pte Ltd dated 10 June 2016;

 

4.

Contract between Peabody Coalsales Pacific Pty Ltd as agent for Peabody (Bowen)
Pty Ltd and Nippon Steel and Sumitomo Metal Corporation dated 1 October 2015
with Peabody contract reference 40006336;

 

5.

Contract between Peabody Coalsales Pacific Pty Ltd as agent for Peabody (Bowen)
Pty Ltd and China Steel Corporation and Dragon Steel Corporation dated
13 September 2016 with Peabody contract reference 05C1P0116;

 

6.

Contract between Wilpinjong Coal Pty Ltd and Taiwan Power Company dated
27 October 2016 with contract number 106-AU-BA0601;

 

7.

Contract between Wilpinjong Coal Pty Ltd and AGL Macquarie Pty Ltd dated
26 November 2003 as amended from time to time, most recently by the Support and
Amendment Deed dated 27 May 2016;

 

8.

Contract between Wambo Coal Pty Ltd and Taiwan Power Company dated 8 February
2012 with contract number 101-AU-BA0801;

 

9.

Contract between Wambo Coal Pty Ltd and Nippon Steel and Sumitomo Metal
Corporation dated 11 June 2015;

 

10.

Contract between Wambo Coal Pty Ltd and Ube Industries, Ltd dated 27 August 2015
with Peabody contract reference 40006171;

 

11.

Contract between Wambo Coal Pty Ltd and The Okinawa Electric Power Company, Inc.
dated 31 July 2015;

 

12.

Contract between Peabody Coalsales Pacific Pty Ltd ACN 146 797 408 as agent for
Millennium Coal Pty Ltd and Nippon Steel and Sumitomo Metal Corporation dated
12 July 2016 with Peabody contract reference 40006826;

 

13.

Contract between Peabody Coalsales Pacific Pty Ltd ACN 146 797 408 as agent for
Peabody Coppabella Pty Ltd (amongst other CMJV Participants) and China Steel
Corporation and Dragon Steel Corporation dated 8 May 2015 with Peabody contract
reference 04C1P0112;

 

14.

Contract between Peabody Coalsales Pacific Pty Ltd ACN 146 797 408 as agent for
Peabody Coppabella Pty Ltd (amongst other CMJV Participants) and Nippon Steel
and Sumitomo Metal Corporation dated 13 April 2015;

 

15.

Contract between Peabody Coalsales Pacific Pty Ltd ACN 146 797 408 as agent for
Peabody Coppabella Pty Ltd (amongst other CMJV Participants) and Nippon Steel
and Sumitomo Metal dated 25 August 2015 with Peabody contract reference
40006096;

 

16.

Contract between Peabody Coalsales Pacific Pty Ltd ACN 146 797 408 and Hyundai
Steel Company dated 12 December 2016 with Peabody contract reference 40007237/
40007240/40007253;

 

17.

Contract between Peabody Coalsales Pacific Pty Ltd ACN 146 797 408 and Formosa
Petrochemical Corporation and Mai Liao Power Corporation dated 24 June 2016;



--------------------------------------------------------------------------------

18.

Contract between Peabody Coalsales Pacific Pty Ltd ACN 146 797 408 and Korea
South-East Power Co. Ltd dated 16 April 2015 with reference CTI59822;

 

19.

Contract between Peabody Coalsales Pacific Pty Ltd ACN 146 797 408 and Yancoal
Australia Sales Pty Ltd dated 10 October 2016 with Peabody contract reference
CTI 65006;

 

20.

Contract between Marubeni Corporation and Peabody Coalsales Pacific Pty Ltd ACN
146 797 408 dated 23 January 2017 with contract reference CTI 64774;

 

21.

Contract between Hokkaido Electric Power Company, Incorporated and Peabody
Coalsales Pacific Pty Ltd ACN 146 797 408 signed in 2016 with a contract
reference CTI 63793;

 

22.

Contract between Wambo Coal Pty Ltd and Ube Industries, Ltd dated 8 March 2016
with Peabody contract reference 40006186;

 

23.

Contract between Wambo Coal Pty Ltd and Ube Industries, Ltd dated 14 March 2014;

 

24.

Contract between Wilpinjong Coal Pty Ltd and Taiwan Power Company dated 16 March
2011 with contract number 100-AU-BA0801

 

25.

Contract between Wambo Coal Pty Limited and Sumiseki Trading Co Ltd dated 4 July
2014

 

26.

Contract between Peabody Coalsales Pacific Pty Ltd as agent for Peabody
Coppabella Pty Ltd (amongst other CMJV Participants) and Formosa Ha Tinh Steel
Corporation dated 25 May 2016

 

27.

Contract between Peabody Coalsales Pacific Pty Ltd (as agent for and on behalf
of Metropolitan Collieries Pty Ltd in respect of Metropolitan Hard Coking Coal
and as agent for and on behalf of Millennium Coal Pty Ltd in respect of Wotonga
Hard Coking Coal) and GRM Resources Pte Ltd with Peabody contract reference
40006878

 

28.

Contract between Metropolitan Collieries Pty Ltd and BlueScope Steel (AIS) Pty
Ltd (with a commencement date of 27 February 2017)

 

29.

Contract between Metropolitan Collieries Pty Ltd and BlueScope Steel (AIS) Pty
Ltd (with a commencement date of 1 January 2017)

 

30.

Contract between Metropolitan Collieries Pty Ltd and BlueScope Steel (AIS) Pty
Ltd (with a commencement date of 1 January 2017)

 

31.

Contract between Metropolitan Collieries Pty Ltd and BLA Coke Pvt Ltd, with a
commencement date of 1 January 2015

 

32.

Contract between Metropolitan Collieries Pty Ltd and Luossavaara—Kiirunavaara
AB, with a commencement date of 1 January 2012

 

33.

Contract between Metropolitan Collieries Pty Ltd and Nippon Coke and Engineering
Company, Limited with a commencement date of 1 April 2017



--------------------------------------------------------------------------------

SCHEDULE X

STANDARD AUSTRALIAN CONTRACTS

[to be attached]



--------------------------------------------------------------------------------

ANNEX A

to Receivables Purchase Agreement

FORM OF INFORMATION PACKAGE

(Attached)



--------------------------------------------------------------------------------

ANNEX B

to Receivables Purchase Agreement

FORM OF INVESTMENT NOTICE

                                             , [20                ]

 

PNC            Bank,                        National    Association Three    PNC
   Plaza,                            4th    Floor 255    Fifth       Avenue

Pittsburgh, PA 15222-2707

[Each Purchaser Agent]

Ladies and Gentlemen:

Reference is hereby made to the Sixth Amended and Restated Receivables Purchase
Agreement, dated as of April 3, 2017 (as heretofore amended or supplemented, the
“Receivables Purchase Agreement”), among P&L Receivables Company, LLC
(“Seller”), Peabody Energy Corporation, as Servicer, the Persons from time to
time party thereto as Sub-Servicers, the Persons from time to time party thereto
as Conduit Purchasers, Committed Purchasers, Purchaser Agents and LC
Participants, and PNC Bank National Association, as administrator (in such
capacity, the “Administrator”) and as the issuer of letters of credit thereunder
(in such capacity, the “LC Bank”). Capitalized terms used in this Investment
Notice and not otherwise defined herein shall have the meanings assigned thereto
in the Receivables Purchase Agreement.

[This letter constitutes an Investment Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. Seller requests that the Purchasers make an
Investment in a pool of receivables on                             ,
[20            ], in the amount of $                            . Subsequent to
this Investment, the Aggregate Capital will be $                        .]1

[This letter constitutes a notice pursuant to Section 1.14(a) of the Receivables
Purchase Agreement. Seller desires that LC Bank issue a Letter of Credit with a
face amount of [$][AUD]            . Subsequent to this issuance, the Aggregate
LC Participation Amount will be $             and the Aggregate Capital will be
$            .]2 [After giving effect to such issuance, (i) the U.S. Dollar LC
Participation Amount will be $[            ] and (ii) the Australian Dollar
Participation Amount will be AUD [            ]].

Seller hereby represents and warrants as of the date hereof, and as of the date
of such [Investment] [issuance], as follows:

 

1 

In the case of a Borrowing Request.

2 

In the case of a request for an issuance of a Letter of Credit. In the event of
a request for the issuance of a Letter of Credit, a Letter of Credit Application
in the form of Annex E to the Receivables Purchase Agreement must also be
delivered by the Seller.



--------------------------------------------------------------------------------

  (i)

the representations and warranties contained in Exhibit III to the Receivables
Purchase Agreement are true and correct in all material respects (except to the
extent that such representations and warranties expressly relate to an earlier
date, and in which case such representations and warranties are true and correct
in all material respects as of such earlier date);

 

  (ii)

no event has occurred and is continuing, or would result from the Investment or
issuance requested hereby that constitutes a Termination Event;

 

  (iii)

no Unmatured Termination Event exists and is continuing;

 

  (iv)

the sum of the Aggregate Capital plus the Aggregate LC Participation Amount,
after giving effect to the Investment or issuance requested hereby, will not
exceed the Purchase Limit;

 

  (v)

after giving effect to the Investment or issuance requested hereby, the
Purchased Assets Coverage Percentage shall not exceed 100%; and

 

  (vi)

the Facility Termination Date has not occurred.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Investment Notice to be
executed by its duly authorized officer as of the date first above written.

 

P&L RECEIVABLES COMPANY, LLC By:  

 

Name: Title:



--------------------------------------------------------------------------------

ANNEX C

to Receivables Purchase Agreement

FORM OF PAYDOWN NOTICE

                                             , 20            

 

PNC                Bank,                            National    Association
Three    PNC    Plaza,    4th                                Floor 255    Fifth
      Avenue

Pittsburgh, Pennsylvania 15222-2707

[Each Purchaser Agent]

Ladies and Gentlemen:

Reference is hereby made to the Sixth Amended and Restated Receivables Purchase
Agreement, dated as of April 3, 2017 (as amended, supplemented or otherwise
modified, the “Receivables Purchase Agreement”), among P&L Receivables Company,
LLC, as Seller, Peabody Energy Corporation, as Servicer, the Persons from time
to time party thereto as Sub-Servicers, the Persons from time to time party
thereto as Conduit Purchasers, Committed Purchasers, Purchaser Agents and LC
Participants, and PNC Bank, National Association, as Administrator and as the LC
Bank. Capitalized terms used in this paydown notice and not otherwise defined
herein shall have the meanings assigned thereto in the Receivables Purchase
Agreement.

This letter constitutes a paydown notice pursuant to Section 1.6(f)(i) of the
Receivables Purchase Agreement. The Seller desires to reduce the Aggregate
Capital on                                         ,             3 by the
application of $                             in cash to pay Capital and Discount
to accrue (until such cash can be used to pay commercial paper notes) with
respect to such Capital, together with all costs related to such reduction of
the Aggregate Capital. Subsequent to this Paydown, the Aggregate Capital will be
$                            .

IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.

 

P&L RECEIVABLES COMPANY, LLC By:  

 

Name:  

 

Title:  

 

 

 

3 

Notice must be given at least two Business Days prior to the requested paydown
date.



--------------------------------------------------------------------------------

ANNEX D

to Receivables Purchase Agreement

FORM OF COMPLIANCE CERTIFICATE

To: PNC Bank, National Association, as Administrator, and [each Purchaser Agent]

This Compliance Certificate is furnished pursuant to that certain Sixth Amended
and Restated Receivables Purchase Agreement, dated as of April 3, 2017, by and
among P&L Receivables Company, LLC (“Seller”), Peabody Energy Corporation (the
“Servicer”), the Persons from time to time party thereto as Sub-Servicers, the
Persons from time to time party thereto as Conduit Purchasers, Committed
Purchasers, Purchaser Agents and LC Participants, and PNC Bank, National
Association (the “Administrator”) and as the LC Bank (the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                                          of Seller.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
condition of Seller during the accounting period covered by the attached
financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in paragraph 5 below.

4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in the
financial statements delivered with this Certificate in support hereof, are made
and delivered this              day of                                     ,
20        .

 

P&L RECEIVABLES COMPANY, LLC By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ANNEX E

to Receivables Purchase Agreement

FORM OF LETTER OF CREDIT APPLICATION

(Attached)



--------------------------------------------------------------------------------

ANNEX F

to Receivables Purchase Agreement

FORM OF ASSUMPTION AGREEMENT

Dated as of [                    , 20        ]

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [                    ,
        ], is among P&L RECEIVABLES COMPANY, LLC (the “Seller”),
[                ], as purchaser (the “[            ] Conduit Purchaser”),
[                ], as the related committed purchaser (the “[                ]
Committed Purchaser”), [                ], as related lc participant (the
“[                ] LC Participant” and together with the Conduit Purchaser and
the Committed Purchaser, the “[                ] Purchasers”), and
[                ], as agent for the [            ] Purchasers (the
“[                ] Purchaser Agent” and together with the [                ]
Purchasers, the “[                ] Purchaser Group”).

BACKGROUND

The Seller and various others are parties to that certain Sixth Amended and
Restated Receivables Purchase Agreement, dated as of April 3, 2017 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Receivables Purchase Agreement”). Capitalized terms used and not otherwise
defined herein have the respective meaning assigned to such terms in the
Receivables Purchase Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. This Agreement constitutes an Assumption Agreement pursuant to
Section 1.4(g) of the Receivables Purchase Agreement. The Seller desires [the
[                ] Purchasers] [the [                ] Committed Purchaser] [the
[                 related LC Participant] to [become Purchasers under] [increase
its existing Commitment under] the Receivables Purchase Agreement and upon the
terms and subject to the conditions set forth in the Receivables Purchase
Agreement, the [                ] Purchasers agree to [become Purchasers
thereunder] [increase its Commitment in an amount equal to the amount set forth
as the “Commitment” under the signature of such [            ] Committed
Purchaser hereto] [increase its Commitment in an amount equal to the amount set
forth as the “Commitment” under the signature of such [                ] related
LC Participant hereto].

Seller hereby represents and warrants to the [                ] Purchasers as of
the date hereof, as follows:

(i) the representations and warranties of the Seller contained in Exhibit III of
the Receivables Purchase Agreement are true and correct in all material respects
on and as the date hereof as though made on and as of such date (except for
representations and warranties which apply as to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date);



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing that constitutes a Termination
Event or an Unmatured Termination Event; and

(iii) the Facility Termination Date has not occurred.

SECTION 2. Upon execution and delivery of this Agreement by the Seller and each
member of the [                ] Purchaser Group, satisfaction of the other
conditions to assignment specified in Section 1.4(g) of the Receivables Purchase
Agreement (including the written consent of the Administrator and each Purchaser
Agent) and receipt by the Administrator and Seller of counterparts of this
Agreement (whether by electronic mail or otherwise) executed by each of the
parties hereto, [the [                ] Purchasers shall become a party to, and
have the rights and obligations of Purchasers under, the Receivables Purchase
Agreement][the [                ] Committed Purchaser shall increase its
Commitment in the amount set forth as the “Commitment” under the signature of
the [                ] Committed Purchaser hereto][the [                ]
related LC Participant shall increase its Commitment in the amount set forth as
the “Commitment” under the signature of the [                ] related LC
Participant hereto].

SECTION 3. Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Purchaser, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and one day after the latest maturing
Note issued by such Conduit Purchaser is paid in full. The covenant contained in
this paragraph shall survive any termination of the Receivables Purchase
Agreement.

SECTION 4. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY
INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK. This
Agreement may not be amended, supplemented or waived except pursuant to a
writing signed by the party to be charged. This Agreement may be executed in
counterparts, and by the different parties on different counterparts, each of
which shall constitute an original, but all together shall constitute one and
the same agreement.

(continued on following page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

[                ], as a Conduit Purchaser By:  

             

Name Printed: Title: [Address] [                ], as a Committed Purchaser By:
 

                     

Name Printed: Title: [Address] [Commitment] [                ], as a related LC
Participant By:  

                 

Name Printed: Title: [Address] [Commitment] [                    ], as Purchaser
Agent for [                ] By:  

                 

Name Printed: Title: [Address]



--------------------------------------------------------------------------------

P&L RECEIVABLES COMPANY, as Seller

By:  

             

Name Printed: Title:     Consented and Agreed: PNC BANK, NATIONAL ASSOCIATION,
as Administrator

By:  

             

Name Printed: Title: Address:     PNC Bank, National Association     Three PNC
Plaza     255 Fifth Avenue     Pittsburgh, Pennsylvania 15222-2707 PNC BANK,
NATIONAL ASSOCIATION, as LC Bank

By:  

             

Name Printed: Title: Address:     PNC Bank, National Association     500 First
Avenue     Third Floor     Pittsburgh, Pennsylvania 15219 [THE PURCHASER AGENTS]

By:  

         

Name Printed: Title: [Address]



--------------------------------------------------------------------------------

ANNEX G

to Receivables Purchase Agreement

FORM OF TRANSFER SUPPLEMENT

Dated as of [                , 20    ]

Section 1.

 

Commitment assigned:

   $ _________  

Assignor’s remaining Commitment:

   $ _________  

Capital allocable to Commitment assigned:

   $ _________  

Assignor’s remaining Capital:

   $ _________  

Discount (if any) allocable to

  

Capital assigned:

   $ _________  

Discount (if any) allocable to Assignor’s remaining Capital:

   $ _________  

Section 2.

Effective Date of this Transfer Supplement:    [                ]

Upon execution and delivery of this Transfer Supplement by transferee and
transferor and the satisfaction of the other conditions to assignment specified
in Section 5.3(c) of the Receivables Purchase Agreement (as defined below), from
and after the effective date specified above, the transferee shall become a
party to, and have the rights and obligations of a Committed Purchaser under,
the Sixth Amended and Restated Receivables Purchase Agreement, dated as of
April 3, 2017 (as amended, restated, supplemented or otherwise modified through
the date hereof, the “Receivables Purchase Agreement”), among P&L Receivables
Company, LLC, as Seller, Peabody Energy Corporation, as initial Servicer, the
various Sub-Servicers, Purchasers and Purchaser Agents from time to time party
thereto, and PNC Bank, National Association, as Administrator and as LC Bank.



--------------------------------------------------------------------------------

ASSIGNOR:    [                ], as a Committed Purchaser

 

By:  

 

Name:     Title:  

 

ASSIGNEE:    [                ], as a Purchasing Committed Purchaser

 

By:  

 

Name:     Title:  

 

[Address]

 

 

Accepted as of date first above written: [                ], as Purchaser Agent
for the [            ] Purchaser Group By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ANNEX H-1

to Receivables Purchase Agreement

FORM OF WEEKLY REPORT

[(attached)]



--------------------------------------------------------------------------------

ANNEX H-2

to Receivables Purchase Agreement

FORM OF DAILY REPORT

[(attached)]



--------------------------------------------------------------------------------

ANNEX I

to Receivables Purchase Agreement

LINKED ACCOUNTS

 

Linked Account Number

  

Lock-Box

Account Number

4451226044 (PEA Account)    4427314906 (Wambo Account)    4451226057 (Coalsales
Pacific Account)   



--------------------------------------------------------------------------------

SCHEDULE I

CREDIT AND COLLECTION POLICY

[attached]



--------------------------------------------------------------------------------

EXHIBIT B

REPLACEMENT GREAT AMERICAN INSURANCE COMPANY POLICY

[attached]